Exhibit 10.3



Execution version







--------------------------------------------------------------------------------





THIRD AMENDMENT AND LIMITED WAIVER

TO

AMENDED & RESTATED

TERM LOAN CREDIT AGREEMENT

AMONG

SUNDANCE ENERGY INC.,

AS PARENT,



SUNDANCE ENERGY, INC.,

AS BORROWER,

MORGAN STANLEY CAPITAL ADMINISTRATORS INC.,

AS ADMINISTRATIVE AGENT,

THE LOAN PARTIES PARTY HERETO

AND

THE LENDERS PARTY HERETO

Dated as of June 24, 2020





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

THIRD AMENDMENT AND LIMITED WAIVER TO AMENDED & RESTATED

TERM LOAN CREDIT AGREEMENT



This THIRD AMENDMENT AND LIMITED WAIVER TO AMENDED & RESTATED TERM LOAN CREDIT
AGREEMENT (this “Amendment”) dated as of June 24, 2020 (the “Closing Date”) is
among SUNDANCE ENERGY INC., a Delaware corporation (“Parent”), SUNDANCE ENERGY,
INC., a Colorado corporation (the “Borrower”), MORGAN STANLEY CAPITAL
ADMINISTRATORS INC., as administrative agent for the Lenders (in such capacity,
together with its successors, the “Administrative Agent”), each of the Loan
Parties party hereto and each of the lenders party hereto (individually a
“Lender” and collectively, the “Lenders”).

RECITALS

A.The Parent, the Borrower, the Administrative Agent and the Lenders are parties
to that certain Amended & Restated Term Loan Credit Agreement dated as of April
23, 2018 (as further amended, modified, supplemented, restated, replaced or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) pursuant to which the Lenders have made certain Loans and other
credit available to and on behalf of the Borrower.

B.The Parent, the Borrower, the Administrative Agent, the Loan Parties party
thereto and the Lenders party thereto are parties to that certain Limited Waiver
dated as of May 15, 2020 (as modified by that certain Extension Letter, dated as
of May 29, 2020, the “May Waiver”).

C.The Borrower has not delivered (i) the financial statements for the fiscal
quarter ended March 31, 2020 as required by Section 8.01(b) of the Credit
Agreement, (ii) the associated certificate of the Financial Officer of the
Parent as required by Section 8.01(c) of the Credit Agreement and (iii) the
production report and lease operating statements for each calendar month during
the previous twelve (12) months, ending with March 31, 2020 as required by
Section 8.01(m) of the Credit Agreement (the foregoing, collectively, the
“Q12020 Financial Deliverable Package”) to the Administrative Agent and each
Lender, in each case, within 60 days after the end of the fiscal quarter ended
March 31, 2020 (the “Q12020 Financial Statements Delivery Deadline”).

D. The failure to deliver the Q12020 Financial Deliverable Package prior to the
Q12020 Financial Statements Delivery Deadline violates each of Sections 8.01(b),
(c) and (m) of the Credit Agreement and has resulted in a Default, and if
unremedied prior to June 29, 2020, would result in an Event of Default under
Section 10.01(e) of the Credit Agreement (any such Defaults or Events of Default
being, collectively, the “Specified Defaults”).

E.Section 9.01(b) of the Credit Agreement provides that Parent and the Borrower
will not, as of the last day of any fiscal quarter, permit the ratio of Total
Proved PV-9 to Total Debt, as of such time, to be less than 1.50 to 1.00 (the
“Asset Coverage Ratio Covenant”).

F.Parent and the Borrower have requested that the Lenders waive (a) any Default
or Event of Default arising solely from the Loan Parties entering into this
Amendment, and the





1



[Third Amendment and Limited Waiver to Amended & Restated Term Loan Credit
Agreement]

--------------------------------------------------------------------------------

Closing Date occurring, after June 8, 2020 (the “Execution Default”), (b) the
Asset Coverage Ratio Covenant as applied to the fiscal quarter ended March 31,
2020 (the “Specified Covenant”), (c) any Default or Event of Default arising
solely from the Loan Parties’ compliance with the Asset Coverage Ratio Covenant
for the fiscal quarter ended March 31, 2020 (the “Covenant Default”), and (d)
the Specified Defaults.

G.Pursuant to Section 3 of the May Waiver, and subject to the terms and
conditions set forth herein, the Parent, the Borrower, the Administrative Agent,
the Loan Parties party hereto and the Lenders party hereto agree to amend
certain provisions of the Credit Agreement as set forth herein.

H.Subject to the terms and conditions set forth herein, the Lenders party hereto
agree to the Limited Waiver (as hereinafter defined) pursuant to Section
12.02(b) of the Credit Agreement.

I.NOW, THEREFORE, in consideration of the promises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Amendment, shall have the meaning
ascribed such term in the Credit Agreement.  Unless otherwise indicated, all
article and section references in this Amendment refer to the Credit Agreement.

Section 2.Extension. Upon the satisfaction of the conditions set forth in
Section 4 below and notwithstanding anything to the contrary in the Credit
Agreement, the parties hereto hereby acknowledge and agree to extend the
deadline set forth in Section 3 of the May Waiver (the “Execution Deadline”)
from June 8, 2020 to June 25, 2020.

Section 3.Amendments. The Credit Agreement (excluding the schedules and exhibits
thereto) is hereby amended to read as reflected on Exhibit A attached hereto.

Section 4.Conditions Precedent.  The effectiveness of this Amendment is subject
to the receipt by the Administrative Agent of the following documents and
satisfaction of the other conditions provided in this Section 4 (or their waiver
in accordance with Section 12.02 of the Credit Agreement), each of which shall
be reasonably satisfactory to the Administrative Agent in form and substance:

4.1Amendment.  The Administrative Agent shall have received executed multiple
counterparts as requested of this Amendment from the Parent, the Borrower, the
other Loan Parties and each Lender.

4.2Fees and Expenses.  The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the fees and expenses of Simpson Thacher &
Bartlett LLP, as counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower under the Credit Agreement.



2



[Third Amendment and Limited Waiver to Amended & Restated Term Loan Credit
Agreement]

--------------------------------------------------------------------------------

4.3Amendment to Revolving Credit Agreement; Specified Gathering Agreement.  The
Administrative Agent shall have received a certificate dated as of the Closing
Date, (a) confirming that attached is a true and complete copy of an amendment
to the Revolving Credit Agreement that amends the Revolving Credit Agreement in
substantially the same manner as the amendments to the Credit Agreement effected
by Section 3 of this Amendment and (b) certifying that attached is a true and
complete copy of the Specified Gathering Agreement, together with all
amendments, restatements, amendments and restatements, supplements, waivers and
other modifications thereto.

4.4Acknowledgement Letter.   The Administrative Agent shall have received an
executed counterpart from the Revolving Agent of that certain Acknowledgement
Letter, dated as of the date hereof, by and between the Administrative Agent and
the Revolving Agent and with respect to the Intercreditor Agreement.

4.5Approved Plan of Development.   The Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders
certifying that the Borrower’s written plan of development with respect to
budgeted development expenditures, Capital Expenditures and other development
activities for the period from the Closing Date through and including September
30, 2020 is for (a) $2,400,000 of Capital Expenditures with respect to the
Harlan Bethune 29-32H wells in June 2020 and (b) $2,600,000 for development
expenditures, Capital Expenditures or other development activities to be
identified by the Borrower with respect to the Oil and Gas Properties of the
Loan Parties.

4.6Control Agreement.The Administrative Agent, the Revolving Agent, the Borrower
and Bank of America, N.A. (the “Bank”)  shall have entered into that certain
Deposit Account Control Agreement with respect to the deposit account(s) of the
Borrower maintained with the Bank.

4.7Mortgage and Title Information.   The Administrative Agent shall have
received (a) Mortgages, executed and delivered by a duly Authorized Officer of
the applicable Credit Party, encumbering Mortgaged Properties representing at
least 90% of the Total Proved PV-9 of the Oil and Gas Properties and (b) title
information as the Administrative Agent may reasonably require that is
reasonably satisfactory to the Administrative Agent setting forth the status of
title to at least 90% of the Total Proved PV-9 of the Oil and Gas Properties.

4.8Financial Package. The Borrower shall have delivered the Q12020 Financial
Deliverable Package to the Administrative Agent.

4.9Other.  The Administrative Agent shall have received such other documents as
the Administrative Agent or counsel to the Administrative Agent may reasonably
request.

Without limiting the generality of the provisions of this Section 4, for
purposes of determining satisfaction of the conditions specified in this Section
4, each Lender that shall have delivered executed multiple counterparts of this
Amendment to the Administrative Agent shall be deemed to have consented to,
approved of, or accepted or been satisfied with, each document



3



[Third Amendment and Limited Waiver to Amended & Restated Term Loan Credit
Agreement]

--------------------------------------------------------------------------------

or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 5.Limited Waiver. Upon the satisfaction of the conditions set forth in
Section 4 above and notwithstanding anything to the contrary in the Credit
Agreement, the parties hereto hereby agree to waive (a) the Execution Default
arising solely from the Loan Parties entering into this Amendment, and the
Closing Date occurring, after June 8, 2020, (b) the Specified Covenant as
applied to the fiscal quarter ended March 31, 2020, (c) the Covenant Default
arising solely from the Loan Parties’ compliance with the Asset Coverage Ratio
Covenant for the fiscal quarter ended March 31, 2020, and (d) the Specified
Defaults arising solely from the Borrower’s delivery of the Q12020 Financial
Deliverable Package after the Q12020 Financial Statements Delivery Deadline. The
limited waivers set forth in this Section 5 (the “Limited Waiver”) are limited
to the extent expressly set forth herein and no other terms, covenants or
provisions of the Credit Agreement or any other Loan Document shall in any way
be affected hereby. The Limited Waiver is granted only with respect to the
Execution Default relating to the Closing Date, the Specified Covenant as
applied to the fiscal quarter ended March 31, 2020, the Covenant Default
relating to the Specified Covenant as applied to the fiscal quarter ended March
31, 2020 and the Specified Defaults relating to the Q12020 Financial Deliverable
Package, and shall not apply to any financial statements for any other fiscal
year or period, any other breach of the terms of the Credit Agreement, or any
actual or prospective default or breach of any other provision of the Credit
Agreement or any other Loan Document. Other than with respect to the Execution
Deadline, the Specified Covenant as applied to the fiscal quarter ended March
31, 2020 and the Q12020 Financial Statements Delivery Deadline, the Limited
Waiver does not waive any other requirement with respect to the execution of
this Amendment, the Asset Coverage Ratio Covenant or the delivery of the Q12020
Financial Deliverable Package. The Limited Waiver shall not in any manner create
a course of dealing or otherwise impair the future ability of the Administrative
Agent or the Lenders to declare a Default or Event of Default under or otherwise
enforce the terms of the Credit Agreement or any other Loan Document with
respect to any matter other than the Execution Default, the Specified Covenant
as applied to the fiscal quarter ended March 31, 2020, the Covenant Default and
Specified Defaults specifically and expressly waived in, and subject to the
terms of, the Limited Waiver.

Section 6.Ratification and Affirmation; Representations and Warranties; Etc.
 Each Loan Party hereby (a) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
and (b) represents and warrants to the Lenders that, as of the date hereof,
after giving effect to the terms of this Amendment, including the Limited
Waiver: (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date and (ii) no Default or Event of
Default has occurred and is continuing.





4



[Third Amendment and Limited Waiver to Amended & Restated Term Loan Credit
Agreement]

--------------------------------------------------------------------------------

Section 7.Reference to and Effect Upon the Credit Agreement and other Loan
Documents.

7.1Loan Document.  This Amendment shall constitute a Loan Document as such term
is defined in the Credit Agreement.

7.2Effect Upon Credit Agreement.  Except as specifically amended hereby, the
Credit Agreement shall remain in full force and effect following the
effectiveness of this Amendment.

7.3No Waiver; Interpretation.  The Borrower agrees that other than the Execution
Default, the Covenant Default and the Specified Defaults, no Event of Default
and no Default has been waived or remedied by the execution of this Amendment by
the Administrative Agent and the Lenders, and any such Default or Event or
Default heretofore arising and currently continuing shall continue after the
execution and delivery hereof. The execution, delivery and effect of this
Amendment shall be limited precisely as written and shall not be deemed to
(a) be a consent to any waiver of any term or condition, or to any amendment or
modification of any term or condition of the Credit Agreement or any other Loan
Document (except as specifically set forth in this Amendment, including the
Limited Waiver) or (b) prejudice any right, power or remedy which the
Administrative Agent or any Lender now has or may have in the future under or in
connection with the Credit Agreement or any other Loan Document.  Each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
any other word or words of similar import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference in any other Loan
Document to the Credit Agreement or any word or words of similar import shall be
and mean a reference to the Credit Agreement as amended hereby.

7.4Violations. Except as expressly provided herein, neither the execution by the
Administrative Agent or the Lenders of this Amendment, nor any other act or
omission by the Administrative Agent or the Lenders or their respective officers
in connection herewith, shall be deemed a waiver by the Administrative Agent or
the Lenders of any defaults which may exist or which may occur in the future
under the Credit Agreement and/or the other Loan Documents (collectively,
“Violations”).  Similarly, nothing contained in this Amendment shall directly or
indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or any Lender’s right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Violations, (b) amend or alter any provision of the Credit
Agreement, the other Loan Documents, or any other contract or instrument, except
as expressly set forth herein, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Section 12.02(a)
of the Credit Agreement remains in full force and effect and is hereby ratified
by the Borrower.

Section 8.Miscellaneous.

8.1RELEASE.  EACH LOAN PARTY, IN CONSIDERATION OF THE ADMINISTRATIVE AGENT’S AND
THE UNDERSIGNED LENDERS’ EXECUTION AND



5



[Third Amendment and Limited Waiver to Amended & Restated Term Loan Credit
Agreement]

--------------------------------------------------------------------------------

DELIVERY OF THIS AMENDMENT AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, UNCONDITIONALLY,
FREELY, VOLUNTARILY AND, AFTER CONSULTATION WITH COUNSEL AND BECOMING FULLY AND
ADEQUATELY INFORMED AS TO THE RELEVANT FACTS, CIRCUMSTANCES AND CONSEQUENCES,
RELEASES, WAIVES AND FOREVER DISCHARGES (AND FURTHER AGREES NOT TO ALLEGE, CLAIM
OR PURSUE) ANY AND ALL CLAIMS, RIGHTS, CAUSES OF ACTION, COUNTERCLAIMS OR
DEFENSES OF ANY KIND WHATSOEVER, IN CONTRACT, IN TORT, IN LAW OR IN EQUITY,
WHETHER KNOWN OR UNKNOWN, DIRECT OR DERIVATIVE, WHICH EACH LOAN PARTY OR ANY
PREDECESSOR, SUCCESSOR OR ASSIGN MIGHT OTHERWISE HAVE OR MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT, THE LENDERS, THEIR PRESENT OR FORMER SUBSIDIARIES AND
AFFILIATES OR ANY OF THE FOREGOING’S OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS
OR OTHER REPRESENTATIVES OR AGENTS IN EACH CASE ON ACCOUNT OF ANY CONDUCT,
CONDITION, ACT, OMISSION, EVENT, CONTRACT, LIABILITY, OBLIGATION, DEMAND,
COVENANT, PROMISE, INDEBTEDNESS, CLAIM, RIGHT, CAUSE OF ACTION, SUIT, DAMAGE,
DEFENSE, CIRCUMSTANCE OR MATTER OF ANY KIND WHATSOEVER WHICH EXISTED, AROSE OR
OCCURRED AT ANY TIME PRIOR TO THE CLOSING DATE RELATING TO THE LOAN DOCUMENTS,
THIS AMENDMENT AND/OR THE TRANSACTIONS CONTEMPLATED THEREBY OR HEREBY.  THE
FOREGOING RELEASE SHALL SURVIVE THE TERMINATION OF THE LOAN DOCUMENTS AND THIS
AMENDMENT.

8.2Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment, and/or any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Amendment and/or the transactions contemplated hereby and/or thereby (each
an “Ancillary Document”) that is an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record
(an “Electronic Signature”) transmitted by telecopy, emailed pdf or any other
electronic means that reproduces an image of an actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment or such Ancillary Document, as applicable. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Amendment and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be.

8.3No Oral Agreement.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED
HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO
AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT





6



[Third Amendment and Limited Waiver to Amended & Restated Term Loan Credit
Agreement]

--------------------------------------------------------------------------------

ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

8.4Severability.  Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

8.5Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.6Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

[Signatures Begin Next Page.]





7



[Third Amendment and Limited Waiver to Amended & Restated Term Loan Credit
Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.



PARENT:

SUNDANCE ENERGY INC.



    





By:

/s/ Eric McCrady





Name: Eric McCrady





Title: CEO









BORROWER:

SUNDANCE ENERGY, INC.









By:

/s/ Eric McCrady





Name: Eric McCrady





Title: CEO









OTHER LOAN PARTIES:

SEA EAGLE FORD, LLC









By:

/s/ Eric McCrady





Name: Eric McCrady





Title: CEO











ARMADILLO E&P, INC.









By:

/s/ Eric McCrady





Name: Eric McCrady





Title: CEO







[Signature Page to Sundance Third Amendment]

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

MORGAN STANLEY CAPITAL ADMINISTRATORS INC., as Administrative Agent



    





By:

/s/ Parker Corbin





Name: Parker Corbin





Title: Vice President





[Signature Page to Sundance Third Amendment]

--------------------------------------------------------------------------------

LENDER:

MORGAN STANLEY CAPITAL GROUP INC.,



as a Lender



    





By:

/s/ Karen Kochonies





Name: Karen Kochonies





Title: Vice President







[Signature Page to Sundance Third Amendment]

--------------------------------------------------------------------------------

APOLLO UNION STREET PARTNERS, L.P.







By: Apollo Union Street Management, LLC, its investment manager









By:

/s/ Joseph D. Glatt





Name: Joseph D. Glatt





Title: Vice President





APOLLO KINGS ALLEY CREDIT FUND, L.P.







By: Apollo Kings Alley Credit Fund Management, LLC, its investment manager









By:

/s/ Joseph D. Glatt





Name: Joseph D. Glatt





Title: Vice President





APOLLO TR ENHANCED LEVERED YIELD LLC





By: Apollo Total Return Enhanced Management LLC, its investment manager









By:

/s/ Joseph D. Glatt





Name: Joseph D. Glatt





Title: Vice President









[Signature Page to Sundance Third Amendment]

--------------------------------------------------------------------------------

APOLLO TOWER CREDIT FUND L.P.





By: Apollo Tower Credit Management, LLC, its investment manager









By:

/s/ Joseph D. Glatt





Name: Joseph D. Glatt





Title: Vice President





APOLLO MOULTRIE CREDIT FUND, L.P.





By: Apollo Moultrie Credit Fund LLP, its investment manager









By:

/s/ Joseph D. Glatt





Name: Joseph D. Glatt





Title: Vice President





MPI (LONDON) LIMITED





By: Apollo TRF Management LLC, its investment manager









By:

/s/ Joseph D. Glatt





Name: Joseph D. Glatt





Title: Vice President





APOLLO TACTICAL VALUE SPN INVESTMENTS





By: Apollo Tactical Value SPN Management, LLC, its investment manager









By:

/s/ Joseph D. Glatt





Name: Joseph D. Glatt





Title: Vice President









[Signature Page to Sundance Third Amendment]

--------------------------------------------------------------------------------

AMISSIMA DIVERSIFIED INCOME ICAV, an umbrella Irish Collective Asset-Management
Vehicle with Segregated Liability between its Sub-Funds, acting in respect of
its Sub-Fund, Amissima Assicurazioni Multi Credit Strategy Fund





By: Apollo Management International, LLP, solely in its capacity as Portfolio
Manager and not in its individual corporate capacity









By:

AMI (Holdings), LLC, its member









By:

/s/ Joseph D. Glatt





Name: /s/ Joseph D. Glatt





Title: Vice President





APOLLO ATLAS MASTER FUND, LLC





By: Apollo Atlas Management, LLC, its investment manager









By:

/s/ Joseph D. Glatt





Name: Joseph D. Glatt





Title: Vice President





TRANQUILIDADE DIVERSIFIED INCOME ICAV, an Umbrella Irish Collective
Asset-Management Vehicle with Segregated Liability between its Sub-Funds, acting
in respect of its Sub-Funds, Tranquilidade Multi-Credit Strategy Fund





By: Apollo Management International LLP, its portfolio manager, solely in its
capacity as Portfolio Manager and not in its individual corporate capacity







By: AMI (Holdings), LLC
its member









By:

/s/ Joseph D. Glatt





Name: Joseph D. Glatt





Title: Vice President







[Signature Page to Sundance Third Amendment]

--------------------------------------------------------------------------------

APOLLO TR OPPORTUNISTIC LTD.







By: Apollo Total Return Management, LLC, its investment manager









And By: Apollo Total Return Enhanced Management LLC, its investment manager









By:

/s/ Joseph D. Glatt





Name: Joesph D. Glatt





Title: Vice President





[Signature Page to Sundance Third Amendment]

--------------------------------------------------------------------------------

LENDER:

ARES CAPITAL CORPORATION





By:

/s/ Joshua Bloomstein





Name: Joshua Bloomstein





Title: Authorized Signatory





LENDER:

CION ARES DIVERSIFIED CREDIT FUND





By:

/s/ Joshua Bloomstein





Name: Joshua Bloomstein





Title: Authorized Signatory





LENDER:

ARES CREDIT STRATEGIES INSURANCE DEDICATED FUND SERIES OF SALI MULTI-SERIES
FUND, L.P.



By: Ares Management LLC, its investment

subadvisor



By: Ares Capital Management LLC, as subadvisor









By:

/s/ Joshua Bloomstein





Name: Joshua Bloomstein





Title: Authorized Signatory





LENDER:

ARES DIRECT FINANCE I LP



By: Ares Capital Management LLC, its investment

manager









By:

/s/ Joshua Bloomstein





Name: Joshua Bloomstein





Title: Authorized Signatory





[Signature Page to Sundance Third Amendment]

--------------------------------------------------------------------------------

LENDER:

AG Energy Funding, LLC, as a Lender













By:

/s/ Todd Dittmann





Name: Todd Dittmann





Title: Authorized Person









[Signature Page to Sundance Third Amendment]

--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT





Exhibit A

--------------------------------------------------------------------------------

Published Deal CUSIP: 86724XAA9

Published Term Loan CUSIP: 86724XAB7



IHSMarkit LXID: LX173269









--------------------------------------------------------------------------------

Amended & Restated

Term Loan Credit Agreement

dated as of

April 23, 2018

among

Sundance Energy Inc.,

as Parent



Sundance Energy, Inc.,

as Borrower,

Morgan Stanley Capital Administrators Inc.,

as Administrative Agent,

and

the Lenders party hereto

--------------------------------------------------------------------------------

Morgan Stanley Capital Administrators Inc.

Sole Lead Arranger and Sole Book Runner







[CREDIT AGREEMENT]

--------------------------------------------------------------------------------

TABLE OF CONTENTS



    



Page

Article I Definitions and Accounting Matters

1









Section 1.01



Terms Defined Above

1

Section 1.02



Certain Defined Terms

1

Section 1.03



Terms Generally; Rules of Construction

29

Section 1.04



Accounting Terms and Determinations; GAAP

30

Section 1.05



Timing of Payment or Performance

30

Section 1.06



Rates

30

Section 1.07



Divisions

31









Article II The Credits

31









Section 2.01



Loans

31

Section 2.02



Loans and Borrowings

31

Section 2.03



Requests for Borrowings

31

Section 2.04



Funding of Borrowings

32









Article III Payments of Principal and Interest; Prepayments; Fees

32









Section 3.01



Repayment of Loans

32

Section 3.02



Interest

33

Section 3.03



Alternate Rate of Interest

33

Section 3.04



Prepayments

35

Section 3.05



Fees

37

Section 3.06



Payments to MSCAI; Fundings made by MSCAI

37









Article IV Payments; Pro Rata Treatment; Sharing of Set-offs

38









Section 4.01



Payments Generally; Pro Rata Treatment; Sharing of Set-offs

38

Section 4.02



Presumption of Payment by the Borrower

39

Section 4.03



Certain Deductions by the Administrative Agent

39

Section 4.04



Disposition of Proceeds

39









Article V Increased Costs; Taxes

39









Section 5.01



Increased Costs

39

Section 5.02



Taxes

40

Section 5.03



Designation of Different Lending Office

44

Section 5.04



Replacement of Lenders

44

Section 5.05



Break Funding Payments

45









Article VI Conditions Precedent

45









Section 6.01



Effective Date

45









Article VII Representations and Warranties

48





i

[CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Section 7.01

    

Organization; Powers

48

Section 7.02



Authority; Enforceability

48

Section 7.03



Approvals; No Conflicts

48

Section 7.04



Financial Condition; No Material Adverse Change

48

Section 7.05



Litigation

49

Section 7.06



Environmental Matters

49

Section 7.07



Compliance with the Laws and Agreements; No Defaults

50

Section 7.08



Investment Company Act

51

Section 7.09



Taxes

51

Section 7.10



ERISA

51

Section 7.11



Disclosure; No Material Misstatements

51

Section 7.12



Insurance

52

Section 7.13



Restriction on Liens

52

Section 7.14



Group Members

52

Section 7.15



Foreign Operations

52

Section 7.16



Location of Business and Offices

52

Section 7.17



Properties; Titles, Etc.

52

Section 7.18



Maintenance of Properties

53

Section 7.19



Gas Imbalances

54

Section 7.20



Marketing of Production

54

Section 7.21



Security Instruments

54

Section 7.22



Swap Agreements

54

Section 7.23



Use of Loans

55

Section 7.24



Solvency

55

Section 7.25



OFAC

55

Section 7.26



Anti-Terrorism Laws

55

Section 7.27



Money Laundering

56

Section 7.28



Foreign Corrupt Practices

56

Section 7.29



EEA Financial Institutions.

56

Section 7.30



Beneficial Ownership

56









Article VIII Affirmative Covenants

56









Section 8.01



Financial Statements; Other Information

56

Section 8.02



Notices of Material Events

60

Section 8.03



Existence; Conduct of Business

60

Section 8.04



Payment of Obligations

60

Section 8.05



Performance of Obligations under Loan Documents

60

Section 8.06



Operation and Maintenance of Properties

61

Section 8.07



Insurance

61

Section 8.08



Books and Records; Inspection Rights

61

Section 8.09



Compliance with Laws

61

Section 8.10



Environmental Matters

62

Section 8.11



Further Assurances

63

Section 8.12



Reserve Reports

63

Section 8.13



Title Information

64

Section 8.14



Additional Collateral; Additional Guarantors

65

Section 8.15



ERISA Compliance

66

Section 8.16



Marketing Activities

67

Section 8.17



Swap Agreements

67

Section 8.18



Patriot Act, OFAC, FCPA

67



ii

[CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Section 8.19

    

CUSIP Requirement

67

Section 8.20



Vitol Prepayments

67

Section 8.21



Deposit Accounts

67

Section 8.22



Agreement to Negotiate with the Lenders

68

Section 8.23



SBA PPP Loan

68









Article IX Negative Covenants

68









Section 9.01



Financial Covenants

68

Section 9.02



Debt

68

Section 9.03



Liens

70

Section 9.04



Restricted Payments

71

Section 9.05



Investments, Loans and Advances

71

Section 9.06



Nature of Business; No International Operations

72

Section 9.07



Proceeds of Loans

72

Section 9.08



ERISA Compliance

73

Section 9.09



Sale or Discount of Receivables

73

Section 9.10



Mergers, Etc.

73

Section 9.11



Sale of Properties and Termination of Hedging Transactions

73

Section 9.12



Sales and Leasebacks

74

Section 9.13



Environmental Matters

75

Section 9.14



Transactions with Affiliates

75

Section 9.15



Negative Pledge Agreements; Dividend Restrictions

75

Section 9.16



Take-or-Pay or other Prepayments

75

Section 9.17



Swap Agreements

75

Section 9.18



Amendments to Organizational Documents and Material Contracts

76

Section 9.19



Changes in Fiscal Periods

76

Section 9.20



Anti-Terrorism Laws

77

Section 9.21



Gas Imbalances

77

Section 9.22



Anti-Layering

77

Section 9.23



Minimum Revenue Contracts; etc.

77

Section 9.24



Capital Expenditures; General & Administrative Expenses; Approved Plan of
Development

78









Article X Events of Default; Remedies

78









Section 10.01



Events of Default

78

Section 10.02



Remedies

80









Article XI The Administrative Agent

82









Section 11.01



Appointment; Powers

82

Section 11.02



Duties and Obligations of Administrative Agent

82

Section 11.03



Action by Administrative Agent

82

Section 11.04



Reliance by Administrative Agent

83

Section 11.05



Subagents

83

Section 11.06



Resignation of Administrative Agent

83

Section 11.07



Administrative Agent as Lender

84

Section 11.08



No Reliance

84

Section 11.09



Administrative Agent May File Proofs of Claim

85

Section 11.10



Authority of Administrative Agent to Release Collateral and Liens

85





iii

[CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Section 11.11

    

Duties of the Arranger

86

Section 11.12



Credit Bidding

86

Section 11.13



Certain ERISA Matters

87









Article XII Miscellaneous

88









Section 12.01



Notices

88

Section 12.02



Waivers; Amendments

89

Section 12.03



Expenses, Indemnity; Damage Waiver

90

Section 12.04



Successors and Assigns

93

Section 12.05



Survival; Revival; Reinstatement

96

Section 12.06



Counterparts; Integration; Effectiveness

97

Section 12.07



Severability

97

Section 12.08



Right of Setoff

97

Section 12.09



GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

98

Section 12.10



Headings

99

Section 12.11



Confidentiality

99

Section 12.12



Interest Rate Limitation

99

Section 12.13



[Reserved]

100

Section 12.14



No Third Party Beneficiaries

100

Section 12.15



EXCULPATION PROVISIONS

100

Section 12.16



USA Patriot Act Notice

101

Section 12.17



Flood Insurance Provisions

101

Section 12.18



Releases

101

Section 12.19



Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

102

Section 12.20



Intercreditor Agreements

102

Section 12.21



Effect of Amendment and Restatement

102

Section 12.22



Acknowledgement Regarding Any Supported QFCs

103







iv

[CREDIT AGREEMENT]

--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

Annex I

    

List of Commitments







Exhibit A



Form of Note

Exhibit B



Form of Borrowing Request

Exhibit C



[Reserved]

Exhibit D



Form of Compliance Certificate

Exhibit E



Form of Solvency Certificate

Exhibit F-1



Security Instruments

Exhibit F-2



Form of Guarantee and Collateral Agreement

Exhibit G



Form of Assignment and Assumption

Exhibit H-1



Form of U.S. Tax Compliance Certificate
(Non-U.S. Lenders; non-partnerships)

Exhibit H-2



Form of U.S. Tax Compliance Certificate
(Foreign Participants; non-partnerships)

Exhibit H-3



Form of U.S. Tax Compliance Certificate
(Foreign Participants; partnerships)

Exhibit H-4



Form of U.S. Tax Compliance Certificate
(Non-U.S. Lenders; partnerships)







Schedule 7.05



Litigation

Schedule 7.06



Environmental Matters

Schedule 7.12



Insurance

Schedule 7.14



Group Members

Schedule 7.19



Gas Imbalances

Schedule 7.20



Marketing of Production

Schedule 7.22



Swap Agreements

Schedule 9.03



Liens

Schedule 9.05



Investments

Schedule 9.14



Transactions with Affiliates









v

[CREDIT AGREEMENT]

--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT dated as of April 23, 2018,
is among SUNDANCE ENERGY INC., a Delaware corporation (“Parent”), SUNDANCE
ENERGY, INC., a Colorado corporation (the “Borrower”), each of the Lenders from
time to time party hereto and Morgan Stanley Capital Administrators Inc. (in its
individual capacity, “MSCAI”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

R E C I T A L S

A.The Borrower has requested that the Lenders provide certain loans to the
Borrower, and the Lenders have indicated their willingness to provide such
loans, subject to the terms and conditions of this Agreement.

B.In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01Terms Defined Above.  As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02Certain Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“Acquisition” means the acquisition by the Loan Parties of the Assets (as
defined in the Acquisition PSA).

“Acquisition PSA” means that certain Purchase and Sale Agreement dated as of
March 9, 2018, by and among Pioneer Natural Resources USA, Inc., a Delaware
corporation, Reliance Eagleford Upstream Holding LP, a Texas limited
partnership, and Newpek, LLC, a Delaware limited liability company, as sellers,
and Borrower, as buyer, as amended by that certain First Amendment to Purchase
and Sale Agreement dated as of March 19, 2018.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to the then effective LIBO Rate multiplied by the Statutory Reserve Rate.

“Administrative Agent” has the meaning set forth in the preamble hereto.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means each of the Administrative Agent and any other agent or sub-agent
pursuant to Section 11.05 appointed by the Administrative Agent with respect to
matters related to the Loan Documents.



1

[Credit Agreement]

--------------------------------------------------------------------------------

“Aggregate Elected Commitments” has the meaning assigned to such term in the
Revolving Credit Agreement or any similar term under any Permitted Refinancing
Debt in respect thereof.

“Agreement” means this Credit Agreement, including the Schedules and Exhibits
hereto, as the same may be amended, modified, supplemented, restated, replaced
or otherwise modified from time to time.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 7.26.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by such Lender’s Commitment (or, at any time
after the Effective Date, the percentage of the aggregate principal amount of
Loans then outstanding represented by such Lender’s Loans then outstanding).
 The initial percentage of each Lender is set forth on Annex I.

“Applicable Premium” means the applicable percentage set forth below as
determined based upon when the applicable prepayment of Loans (including any PIK
Amount added to the principal amount of the Loans) is made:



If prepaid prior to the first anniversary of the Effective Date

3.0%

If prepaid on or after the first anniversary of the Effective Date but prior to
the second anniversary of the Effective Date

2.0%

If prepaid on or after the second anniversary of the Effective Date but prior to
the third anniversary of the Effective Date

1.0%

If prepaid on or after the third anniversary of the Effective Date

0.0%



“Applicable Premium Amount” has the meaning assigned to such term in Section
3.04(g)(i).

“Approved Counterparty” means a counterparty to a Swap Agreement that at the
time of entering into such Swap Agreement either (a) is a Secured Swap Provider,
(b) is a Person whose senior unsecured long-term debt obligations are rated A or
higher by S&P and A3 or higher by Moody’s, (c) Shell Oil Trading (US) Company,
Shell Trading Risk Management LLC and their Affiliates, or (d) any other
counterparty reasonably acceptable to the Administrative Agent.

“Approved Fund” means any Fund that is administered, managed, advised or
sub-advised by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineer” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., and (c) any other
independent petroleum engineers reasonably acceptable to the Required Lenders.

“Approved Plan of Development” means the Borrower’s written plan of development
with respect to budgeted development expenditures, Capital Expenditures and
other development activities for the period from the Third Amendment Effective
Date through and including September 30, 2020 which (a) includes (i) $2,400,000
of Capital Expenditures with respect to the Harlan Bethune 29-32H wells in June
2020 and (ii) $2,600,000 for development expenditures, Capital Expenditures or
other development activities to be identified by the Borrower with respect to
the Oil and Gas Properties of the Loan Parties and (b) was delivered to the
Administrative Agent and the Lenders on the Third Amendment Effective Date.



2

[Credit Agreement]

--------------------------------------------------------------------------------

“Arranger” means Morgan Stanley Capital Administrators Inc., in its capacity as
the sole lead arranger and sole bookrunner hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit G or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:





3

[Credit Agreement]

--------------------------------------------------------------------------------

(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; and

(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a)a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely; provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the Federal Reserve System of the United States
of America, an insolvency official with jurisdiction over the administrator for
the LIBO Rate, a resolution authority with jurisdiction over the administrator
for the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.03(b) and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.03(b).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.





4

[Credit Agreement]

--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower” has the meaning set forth in the preamble hereto.

“Borrowing” means the Loans made on the Effective Date.

“Borrowing Base” means, at any time, an amount equal to a traditional conforming
borrowing base determined in good faith by the commercial bank lenders under the
Revolving Credit Agreement (or any Permitted Refinancing Debt in respect
thereof) utilizing their usual and customary oil and gas lending criteria as
they exist at such time.

“Borrowing Base Deficiency” has the meaning assigned to such term under the
Revolving Credit Agreement or any similar term under any Permitted Refinancing
Debt in respect thereof.

“Borrowing Base Properties” has the meaning assigned to such term under the
Revolving Credit Agreement or any similar term under any Permitted Refinancing
Debt in respect thereof.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on a Eurodollar Loan, any day
which is also a day on which banks are open for dealings in Dollar deposits in
the London interbank market.

“Capital Expenditures” means, for any period, all expenditures related to Oil
and Gas Properties or the purchase of property, plant or equipment of Parent,
the Borrower and the other Loan Parties that are (or would be) capitalized under
GAAP; provided, that Capital Expenditures for Parent, the Borrower and the other
Loan Parties shall not include (a) expenditures to the extent incurred in
response to an emergency or urgent situation, as determined by the Borrower in
good faith, (b) expenditures (including expenditures for the construction or the
replacement, improvement or expansion of existing capital assets) made on behalf
of the counterparty to the Specified Gathering Agreement in order to maintain,
over the long term, the operating capacity or operating income of the Loan
Parties and for which such Person, within forty-five (45) days of such
expenditure, (i) is reimbursed in cash or receives a credit from such
counterparty to the Specified Gathering Agreement and (ii) provides the
Administrative Agent with any information reasonably requested with respect to
such expenditure and such reimbursement and (c) other expenditures to the extent
required under any applicable Governmental Requirement.

“Capital Leases” means, in respect of any Person, all leases that are or should
be, in accordance with GAAP, recorded as capital leases on the balance sheet of
the Person liable (whether contingent or





5

[Credit Agreement]

--------------------------------------------------------------------------------

otherwise) for the payment of rent thereunder.  Any lease that was treated as an
operating lease under GAAP at the time it was entered into that later becomes a
capital lease as a result of a change in GAAP during the life of such lease,
including any renewals, shall be treated as an operating lease for all purposes
under this Agreement, and any lease that was treated as a capital lease under
GAAP at the time it was entered into that later becomes an operating lease as a
result of a change in GAAP during the life of such lease, including any
renewals, shall be treated as a capital lease for all purposes under this
Agreement.

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, and
applicable rules and regulations, as amended from time to time.

“CARES Allowable Uses” means “allowable uses” of proceeds of the SBA PPP Loan as
described in Section 1102 of the CARES Act.

“Cash Equivalents” means cash held in Dollars and all Investments of the type
identified in Section 9.05(c) through (f).

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Oil and Gas Properties having a fair market value in
excess of $4,000,000; provided that a Casualty Event as a result of loss,
casualty or other insured damage shall not be deemed to have occurred (other
than for purposes of Section 8.01(k)) if the applicable Loan Party has restored,
repaired or replaced the affected Oil and Gas Property in the ordinary course of
business within ninety (90) days of such loss, casualty or other insured damage.

“CERCLA” has the meaning assigned to such term within the definition of
“Environmental Laws.”

“Change in Control” means (a) Parent shall at any time after the Effective Date
fail to own, in the aggregate, 100% of the then issued and outstanding Equity
Interests in Borrower or, except as permitted by Section 9.10, any other direct
or indirect Subsidiary of Parent that is a Guarantor, (b) Eric McCrady shall for
any reason cease to serve as the Chief Executive Officer of Borrower and is not
replaced within 180 days thereafter by a new Chief Executive Officer acceptable
to Required Lenders, or (c) Borrower shall cease to own and control 100% of the
voting and economic interest in the Equity Interests in each Subsidiary of
Borrower which owns Borrowing Base Properties.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Instrument.



6

[Credit Agreement]

--------------------------------------------------------------------------------

“Commitment” means as to any Lender, the obligation of such Lender to make a
Loan hereunder on the Effective Date in the amount set forth opposite such
Lender’s name on Annex I under the caption “Commitment”.  The aggregate
Commitments of the Lenders are $250,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Balance” means, as of the end of any calendar month, (a) the
aggregate amount of cash and cash equivalents, marketable securities, treasury
bonds and bills, certificates of deposit, investments in money market funds,
commercial paper and Cash Equivalents, in each case, held or owned by (either
directly or indirectly), credited to the account of or would otherwise be
required to be reflected in Consolidated Total Assets less (b) the sum of (i)
any restricted cash or Cash Equivalents to pay royalty obligations, working
interest obligations, suspense payments, severance taxes, payroll, payroll
taxes, other taxes, employee wage and benefit payments and trust and fiduciary
obligations or other obligations of the Parent, the Borrower and their
Subsidiaries to third parties and for which Parent, the Borrower or such
Subsidiary has issued checks or has initiated wires or ACH transfers (or will
issue checks or initiate wires or ACH transfers within the Unpaid Obligation
Period) in order to pay, (ii) other amounts for which the Parent, the Borrower
or such Subsidiary has issued checks or has initiated wires or ACH transfers but
have not yet been subtracted from the balance in the relevant account of the
Parent, the Borrower or such Subsidiary, (iii) while and to the extent
refundable, any cash or Cash Equivalents of the Parent, the Borrower and their
Subsidiaries constituting purchase price deposits held in escrow pursuant to a
binding and enforceable purchase and sale agreement with a third party
containing customary provisions regarding the payment and refunding of such
deposits, (iv) any Permitted Swap Termination Proceeds reasonably set aside in
good faith to prepay the Loans in accordance with Section 3.04(f), (v) any
Permitted Swap Termination Proceeds (as defined in the Revolving Credit
Agreement as in effect on the Third Amendment Effective Date) reasonably set
aside in good faith to prepay the Loans (as defined in the Revolving Credit
Agreement as in effect on the Third Amendment Effective Date) in accordance with
Section 3.04(f) of the Revolving Credit Agreement as in effect on the Third
Amendment Effective Date, (vi) any Required ECF Prepayment Amount reasonably set
aside in good faith to prepay the Loans in accordance with Section 3.04(e) for
the prior period or the current period, (vii) any Required ECF Prepayment Amount
(as defined in the Revolving Credit Agreement as in effect on the Third
Amendment Effective Date) reasonably set aside in good faith to prepay the Loans
(as defined in the Revolving Credit Agreement as in effect on the Third
Amendment Effective Date) in accordance with Section 3.04(e) of the Revolving
Credit Agreement as in effect on the Third Amendment Effective Date, (viii) the
Net Cash Proceeds of any Transfer of Oil and Gas Properties to which Proved
Reserves are attributed (or the Equity Interests of any Subsidiary owning such
Oil and Gas Properties) or of the consensual termination, unwinding,
cancellation or other disposition of, or an early termination event with respect
to, any Swap Agreement (other than a Permitted Swap Termination) reasonably set
aside in good faith for reinvestment or to prepay the Loans, in each case, in
accordance with Section 3.04(c), and (ix) if, as of the end of such calendar
month, the Market Capitalization of the Parent is greater than $150,000,000
(without giving effect to any Net Cash Proceeds from the issuance of Equity
Interests of the Parent that occurred during such calendar month), any Net Cash
Proceeds from the issuance of Equity Interests of the Parent.

“Consolidated Cash Balance Threshold” means $10,000,000.

“Consolidated Interest Expense” means for any period, total cash interest
expense (including that attributable to obligations under Capital Leases) of
Parent, the Borrower and their Subsidiaries for such period with respect to all
outstanding Debt (other than any intercompany indebtedness and any interest



7

[Credit Agreement]

--------------------------------------------------------------------------------

expense of any Oil and Gas Property or Person acquired pursuant to an Investment
permitted under Section 9.05(h) accrued and paid prior to the date of such
acquisition) of Parent, the Borrower and their Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

“Consolidated Net Income” means with respect to Parent, the Borrower and their
Subsidiaries, for any period, the aggregate of the net income (or loss) of
Parent, the Borrower and their Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which Parent, the
Borrower or any Subsidiary has an interest (which interest does not cause the
net income of such other Person to be consolidated with the net income of
Parent, the Borrower and their Subsidiaries in accordance with GAAP), except to
the extent of the amount of dividends or distributions actually paid in cash
during such period by such other Person to Parent, the Borrower or to a
Subsidiary, as the case may be; (b) the net income (but not loss) during such
period of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that Subsidiary is
not at the time permitted by operation of the terms of its charter or any
agreement, instrument or Governmental Requirement applicable to such Subsidiary
or is otherwise restricted or prohibited, in each case determined in accordance
with GAAP; (c) the net income (or loss) of any Person acquired in a pooling of
interests transaction for any period prior to the date of such transaction; (d)
any extraordinary non-cash gains or losses during such period; (e) non-cash
gains or losses under ASC 815 resulting from the net change in mark to market
portfolio of commodity price risk management activities during that period; (f)
the net income attributable to interest in respect of intercompany indebtedness
and (g) any gains or losses attributable to writeups or writedowns of assets;
and provided further that if Parent, the Borrower or any Subsidiary shall
acquire or dispose of any Property during such period with fair market value or
consideration in excess of five percent (5%) of the then effective Borrowing
Base, then Consolidated Net Income shall be calculated after giving pro forma
effect to such acquisition or disposition, as if such acquisition or disposition
had occurred on the first day of such period; provided that at the Borrower’s
sole discretion, such acquisition or dispositions with aggregate fair market
value or consideration, as applicable, of less than five percent (5%) of the
then effective Borrowing Base may be included in the calculation of Consolidated
Net Income after giving pro forma effect to such acquisition or disposition, as
if such acquisition or disposition had occurred on the first day of such period.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated statement of financial position
of Parent, the Borrower and their Subsidiaries at such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).



8

[Credit Agreement]

--------------------------------------------------------------------------------

“Covered Party” has the meaning assigned to such term in Section 12.22.

“Credit Party” means the Administrative Agent or any Lender.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services that are
more than one hundred-twenty (120) days past their invoiced due date, other than
those which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP; (d) all
obligations of such Person as lessee under Capital Leases; (e) all obligations
under Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person; (g)
all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others for the purpose of
maintaining the financial position or covenants of others; (i) obligations to
deliver commodities, goods or services, including Hydrocarbons, in consideration
of one or more advance payments, made more than one month in advance of the
month in which the commodities, goods or services are to be delivered other than
gas balancing arrangements and/or prepaid drilling obligations in the ordinary
course of business; (j) take-or-pay or similar obligations that require such
Person to pay for goods or services whether or not such goods or services are
not actually received or utilized by such Person; (k) any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment.  The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.  Debt shall
not include liabilities resulting from endorsements of instruments for
collection in the ordinary course of business.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) Maturity Date and (b) the date on which there are no Loans or other
obligations hereunder outstanding.



9

[Credit Agreement]

--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“Early Opt-in Election” means the occurrence of:

(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 3.03(b) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBO Rate, and

(b)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income and franchise taxes
(including gross receipts taxes), depreciation, depletion, amortization,
exploration expenses and other noncash charges (including expenses relating to
stock based compensation, hedging, etc.) minus all noncash income added to
Consolidated Net Income.

“ECF EBITDAX” means, as of any date of determination, the lesser of (a) EBITDAX
for the four fiscal quarters ending on the last day of the fiscal quarter
immediately preceding the date of determination for which financial statements
are available and (b) EBITDAX for the fiscal quarter ending on the last day of
the fiscal quarter immediately preceding the date of determination for which
financial statements are available, multiplied by 4; provided, that ECF EBITDAX
shall in either case exclude any cash proceeds received by any Loan Party from
the termination, unwinding, cancellation or other disposition of Swap Agreements
(whether as an early termination or otherwise).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
6.01 and Section 6.02 are satisfied (or waived in accordance with Section
12.02).



10

[Credit Agreement]

--------------------------------------------------------------------------------

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health and safety (insofar as either may be affected by a Release of,
or exposure to, Hazardous Materials) the environment, the preservation or
reclamation of natural resources, or the management, Release or threatened
Release of any Hazardous Materials, in effect in any and all jurisdictions in
which the Borrower or any Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Subsidiary is
located, including, the Oil Pollution Act of 1990, as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, the Natural Gas
 Pipeline Safety Act of 1968, as amended, the Hazardous Liquid Pipeline Safety
Act of 1979, as amended, and other environmental conservation or protection
Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with any Group Member would be deemed to be a “single employer”
within the meaning of Section 4001(b)(1) of ERISA or subsections (b), (c), (m)
or (o) of Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to any Plan subject to
Title IV of ERISA, (b) the withdrawal of the Borrower or any of its Subsidiaries
or ERISA Affiliates from a Plan subject to Title IV of ERISA during a plan year
in which it was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), (c) the providing of notice of intent to terminate a Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Plan or a Multiemployer Plan or, (e) any
event or condition (i) that provides a basis under Section 4042(a)(1), (2), or
(3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan subject to Title IV of ERISA, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, or (f)
the partial or complete withdrawal within the meaning of Sections 4203 and 4205
of ERISA, of the Borrower, any of its Subsidiaries or ERISA Affiliates from a
Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to such
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which



11

[Credit Agreement]

--------------------------------------------------------------------------------

adequate reserves have been maintained in accordance with GAAP; (b) Liens in
connection with workers’ compensation, unemployment insurance or other social
security, old age pension or public liability obligations which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP; (c)
landlord’s liens (including liens granted to the lessor of any oil and gas
lessor and any financing statement giving notice thereof), operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising by operation of law or
otherwise in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under real property leases, operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, service agreements, supply agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by any Group Member or materially impair the value of such
Property subject thereto; (e) Liens arising solely by virtue of any statutory or
common law provision or customary deposit account terms relating to banker’s
liens, rights of set-off or similar rights and remedies and burdening only
deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by any Group Member to provide collateral to the
depository institution to secure any Debt (other than pursuant to the Loan
Documents); (f) zoning and land use requirements, easements, restrictions,
servitudes, permits, conditions, covenants, rights-of-way, building codes,
exceptions or reservations in any Property of any Group Member for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, that do not secure any monetary obligations and which
in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by any Group Member or materially impair
the value of such Property subject thereto; (g) Liens on cash or securities
pledged to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business and not in connection with
the borrowing of money; (h) judgment and attachment Liens not giving rise to an
Event of Default, provided that any appropriate legal proceedings which may have
been duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; (i) Liens
(i) on cash advances in favor of the seller of any property to be acquired in an
Investment permitted hereunder to be applied against the purchase price for such
Investment, and (ii) consisting of an agreement to sell or otherwise dispose of
any Property permitted hereunder, in each case, solely to the extent such
Investment or disposition, as the case may be, would have been permitted on the
date of the creation of such Lien; and (j) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;
provided, that Liens described in clauses (a) through (e) above shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced, and no intention to subordinate the Liens, subordinate to



12

[Credit Agreement]

--------------------------------------------------------------------------------

only that of the Senior Liens, if any, otherwise granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

“Excess Cash Flow” means, for any fiscal quarter:

(a) all cash revenues and cash receipts received by Parent, the Borrower or
their Subsidiaries from any source during such fiscal quarter (other than (i)
the Net Cash Proceeds from the issuance of Equity Interests or the proceeds of
any incurrence of Debt permitted by Section 9.02, (ii) the Net Cash Proceeds of
any Transfer of Oil and Gas Properties to which Proved Reserves are attributed
(or the Equity Interests of any Subsidiary owning such Oil and Gas Properties)
or the consensual termination, unwinding, cancellation or other disposition of,
or an early termination event with respect to, any Swap Agreement (other than a
Permitted Swap Termination), (iii) the Permitted Swap Termination Proceeds from
any Permitted Swap Termination, (iv) funds belonging to or received for the
credit of third parties, such as royalty, working interest or other interest
owners, that are received for transfer or payment to such third parties and (v)
insurance and condemnation proceeds that are used for repair or replacement of
property useful for the development of Oil and Gas Properties), less

(b) actual cash payments by Parent, the Borrower and their Subsidiaries during
such fiscal quarter for the following, without duplication:

(i) General & Administrative Expenses;

(ii) leasehold operating expenses in the ordinary course of business (including
overhead allocations paid to unaffiliated operators in the ordinary course of
business under joint operating agreements, ad valorem taxes, pipeline tariffs,
premiums on operations related insurance and other field level or lease level
costs for operations in respect of the Oil and Gas Properties, but excluding any
Capital Expenditures) and the actual costs of gathering, processing,
compressing, and transporting production from the wellhead to the point of sale
(provided that all such costs are negotiated with, and paid to, third parties in
arms-length transactions on terms that are reasonable in the area of operations
for the quality and quantity of such production for the time period negotiated,
at the time such prices are agreed);

(iii) unfinanced Capital Expenditures;

(iv)(A) interest expense, commitment and other fees in respect of Debt permitted
by Section 9.02, (B) voluntary payments of principal in respect of Debt
permitted by Section 9.02 to the extent that such Debt cannot be reborrowed and
(to the extent applicable) is accompanied by a permanent reduction in
commitments thereunder and (C) payments to counterparties under Swap Agreements;

(v) severance, ad valorem, or other direct taxes on properties owned by any Loan
Party or the production therefrom or the proceeds of such production; and

(vi) federal and state income and franchise taxes (including gross receipts
taxes); less

(c) to the extent that Excess Cash Flow for the immediately preceding fiscal
quarter was less than zero, the absolute value of such negative Excess Cash Flow
for such immediately preceding fiscal quarter.

“Excluded Account” means (a) each deposit account all or substantially all of
the deposits in which consist of amounts utilized to fund payroll obligations of
any Loan Party for the then-current pay period, employee benefit obligations of
any Loan Party for the then-current pay period or tax obligations of any



13

[Credit Agreement]

--------------------------------------------------------------------------------

Loan Party that have accrued or that will accrue in the then-current calendar
month and (b) any fiduciary, trust, suspense, escrow or third-party oil and gas
royalty account in each case that is permitted to be incurred hereunder
(including by Section 9.05), provided that in no event shall any of the
principal operating accounts of any Loan Party constitute an Excluded Account.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document, (a)
Taxes imposed on or measured by net income (however denominated), state
franchise Taxes, and branch profits Taxes, in each case, (i) by the United
States of America (or any political subdivision thereof) or such other
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.04) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.02, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to any such recipient’s
failure to comply with Section 5.02(e), and (d) any United States federal
withholding Tax that is imposed under FATCA.

“Executive Order” has the meaning assigned to such term in Section 7.26(a).

“Existing Credit Facilities” means the credit facilities of the Borrower and the
Loan Parties pursuant to that certain Credit Agreement, dated as of May 14,
2015, by and among Morgan Stanley Energy Capital Inc., the lenders party
thereto, the Borrower and the Parent.

“Fallaway Date” means the date on which the Borrower delivers the certificate
required by Section 8.01(c) for the fiscal quarter ending June 30, 2020
demonstrating compliance with Section 9.01 for such fiscal quarter.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.



14

[Credit Agreement]

--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter dated as of March 13, 2018 between
the Borrower and the Administrative Agent.

“Financial Officer” means, for any Person, the Chief Executive Officer, Chief
Financial Officer, Vice President of Finance, principal accounting officer,
treasurer or controller of such Person.  Unless otherwise specified, all
references herein to a Financial Officer means a Financial Officer of the
Borrower.

“First Amendment” means that certain First Amendment to Amended and Restated
Term Loan Credit Agreement dated as of July 31, 2018 by and among the Borrower,
the Parent, the Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” means the date that all conditions to the
effectiveness of the First Amendment have occurred.

“fiscal quarter” means each fiscal quarter ending on the last day of each March,
June, September and December.

“fiscal year” means each fiscal year of the Borrower and its Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, (d) the Flood Insurance Reform Act of 2004, and (e) the Biggert-Waters
Flood Reform Act of 2012, and any regulations promulgated thereunder.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

“General & Administrative Expenses” means, in respect of any Person, all
expenses that are or should be, in accordance with GAAP, recorded as general and
administrative expenses on the income statement of the Person who paid such
expenses; provided, that (a) for the purposes of the covenant set forth in
Section 9.24(b), “General & Administrative Expenses” of the Borrower shall
exclude (i) the reasonable expenses for any restructuring advisor hired by (A)
the Loan Parties, the Administrative Agent or the Lenders in connection with any
workout, restructuring or similar negotiations in respect of the Secured
Obligations pursuant to Section 8.22 and (B) the Loan Parties, the Revolving
Agent or the Revolving Lenders in connection with any workout, restructuring or
similar negotiations in respect of the obligations under the Revolving Loan
Documents pursuant to Section 8.22 of the Revolving Credit Agreement, (ii) the
reasonable expenses for preparation of the July 1, 2020 Reserve Report by
Netherland, Sewell & Associates, Inc., (iii) the reasonable expenses for any
legal counsel hired by (A) the Loan Parties, the Administrative Agent or the
Lenders in connection with any workout, restructuring or similar negotiations in
respect of the Secured Obligations pursuant to Section 8.22 and (B) the Loan
Parties, the Revolving Agent or the Revolving Lenders in connection with any
workout, restructuring or similar negotiations in respect of the obligations
under the Revolving Loan Documents pursuant to Section 8.22 of



15

[Credit Agreement]

--------------------------------------------------------------------------------

the Revolving Credit Agreement, (iv) severance payments (regardless of when
offered or accepted) to former employees of the Borrower; provided, that the
aggregate amount of such severance payments that may be excluded pursuant to
this clause (iv) shall not exceed $375,000 for the period from the Third
Amendment Effective Date through September 30, 2020, and (v) share-based
compensation expenses; provided, that the aggregate amount of such share-based
compensation expenses that may be excluded pursuant to this clause (v) shall not
exceed $500,000 for the period from the Third Amendment Effective Date through
September 30, 2020 and (b) for all purposes hereunder, “General & Administrative
Expenses” of the Borrower in any fiscal quarter shall reflect adjustments for
(i) SBA PPP Loan proceeds properly allocable as a credit to general and
administrative expenses in such fiscal quarter and (ii) the amount of pro forma
“run rate” cost savings and operating expense reductions that are reasonably
identifiable and factually supportable and resulting from actions that were
taken prior to the Third Amendment Effective Date (including employee
terminations and furloughs, employee salary reductions, fee reductions for
members of the board of directors of the Parent and associated cost reductions
relating to contraction of the Borrower’s workforce), net of the amount of
actual benefits realized during such fiscal quarter from such actions, in each
case, calculated on a pro forma basis as though such cost savings or operating
expense reductions were realized on the first day of such fiscal quarter for the
entirety of such fiscal quarter; provided, that the aggregate amount of such
adjustment in any fiscal quarter shall not exceed $300,000.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Group Members” means the collective reference to Parent, the Borrower and their
respective Subsidiaries.

“Guarantee and Collateral Agreement” means an agreement executed by the
Guarantors in substantially the form of Exhibit F-2, as the same may be amended,
modified or supplemented from time to time.

“Guarantors” means Parent and each Material Subsidiary (as of the Effective Date
and those that guarantee the Secured Obligations pursuant to Section 8.14(b)).

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste
(including drilling fluids and any produced water), crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious materials or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on



16

[Credit Agreement]

--------------------------------------------------------------------------------

the Notes or on other Secured Obligations under laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws allow as of the date
hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
constituents, elements or compounds thereof and all products refined or
separated therefrom.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning set forth in Section 12.03(b).

“Initial Reserve Report” means the Ryder Scott Company Petroleum Consultants,
L.P. reserve report dated January 1, 2018.

“Intercompany Debt” means Debt among Loan Parties which is unsecured and
subordinated in right of payment to the payment in full of all of the Secured
Obligations in a manner and on terms and conditions reasonably satisfactory to
Administrative Agent and is not held, assigned, transferred, negotiated or
pledged to any Person other than a Loan Party.

“Intercreditor Agreement” means that certain intercreditor agreement of even
date herewith among the Borrower, the Guarantors, the Revolving Agent, as Senior
Representative, the Administrative Agent, as Second Priority Representative, as
the same may be amended, modified, supplemented, restated, replaced or otherwise
modified from time to time.

“Interest Payment Date” means the last Business Day of each March, June,
September and December.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such short sale); (b)
the making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt of or
equity participation or interest in, or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of goods
or services sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person that constitutes a business unit; or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.



17

[Credit Agreement]

--------------------------------------------------------------------------------

“January 1 Reserve Report” has the meaning set forth in Section 8.12(a).

“July 1, 2020 Reserve Report” has the meaning set forth in Section 8.12(a).

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means, with respect to any Eurodollar Loan, the greater of (a) 1.00%
and (b) the rate (rounded upwards, if necessary, to the next 1/100 of 1%)
determined on the basis of the rate for deposits in dollars for a period equal
to three months appearing on the applicable Reuters screen (or on any successor
or substitute screen of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such screen of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 A.M.,
London time, two Business Days prior to such date, as the rate for Dollar
deposits with a three month maturity.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Loan for such three month period shall be the rate (rounded upwards,
if necessary, to the next 1/100 of 1%) at which Dollar deposits of an amount
comparable to such Eurodollar Loan and for a three month maturity are offered by
the principal London office of the Administrative Agent (or such other
commercial bank reasonably selected by the Administrative Agent) in immediately
available funds in the London interbank market at approximately 11:00 A.M.,
London time, two Business Days prior to such date.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations that
burden Property to the extent they secure an obligation owed to a Person other
than the owner of the Property. For the purposes of this Agreement, the Loan
Parties shall be deemed to be the owner of any Property which they have acquired
or hold subject to a conditional sale agreement, or leases under a financing
lease or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person in a transaction intended to create a
financing.

“Liquidity” means, as of any date of determination, the sum of (a) the unused
aggregate Borrowing Base on such date plus (b) the aggregate amount of
Unrestricted Cash and Cash Equivalents of the Parent, the Borrower and their
Subsidiaries at such date minus (c) the amount of any Borrowing Base Deficiency
on such date.

“Loan Documents” means this Agreement, the Notes, the Security Instruments, the
Intercreditor Agreement, the Fee Letter and any other agreement entered into,
now or in the future, in connection with this Agreement.

“Loan Party” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Make Whole Amount” means the sum of the interest payments (without discount)
that would have accrued and been paid in accordance with Section 3.02 on the
principal amount of (a) all Loans



18

[Credit Agreement]

--------------------------------------------------------------------------------

(including any PIK Amount added to the principal amount of the Loans) optionally
prepaid under Section 3.04, (b) all Loans (including any PIK Amount added to the
principal amount of the Loans) mandatorily prepaid under Section 3.04, and (c)
all Loans (including any PIK Amount added to the principal amount of the Loans)
accelerated or that otherwise become due upon the occurrence of a Make Whole
Event, in each case if such principal amount of Loans (including any PIK Amount
added to the principal amount of the Loans) had been outstanding from the date
of prepayment or such Make Whole Event to the first anniversary of Effective
Date, as determined by the Administrative Agent.

“Make Whole Event” has the meaning set forth in Section 10.02(a).

“Market Capitalization” means, as of the end of any calendar month, the amount
equal to the product of (a) the total number of then issued and outstanding
shares of common Equity Interests of the Parent and (b) the arithmetic mean of
the closing prices per share of such common Equity Interests on the principal
securities exchange on which such common Equity Interests are traded for each
trading day during such calendar month.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property, assets, liabilities (actual or contingent), condition
(financial or otherwise) of the Borrower and the other Loan Parties taken as a
whole, (b) the ability of the Loan Parties to perform the obligations under the
Loan Documents, (c) the validity or enforceability of any Loan Documents against
the Loan Parties, or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent or any Lender under any Loan Document.

“Material Indebtedness” means (a) the Revolving Debt and (b) Debt (other than
the Loans), or obligations in respect of one or more Swap Agreements, of any one
or more of any Loan Party in an aggregate principal amount exceeding $5,000,000.
 For purposes of determining Material Indebtedness, the “principal amount” of
the obligations of any Loan Party in respect of any Swap Agreement at any time
shall be the Swap Termination Value.

“Material Subsidiary” means, at any date of determination, each Subsidiary of
Parent or the Borrower whose Total Assets at the last day of the period for
which financial statements have been delivered under Section 8.01(a) or (b) were
equal to or greater than 10% of the Consolidated Total Assets of Parent and the
Borrower and the Subsidiaries at such date; provided that if, at any time and
from time to time after the Effective Date, Subsidiaries that are not Material
Subsidiaries have, in the aggregate Total Assets at the last day of such test
period equal to or greater than 10% of the Consolidated Total Assets of Parent
and the Borrower and the Subsidiaries at such date determined in accordance with
GAAP, then the Borrower shall, on the date on which financial statements for
such quarter are delivered pursuant to this Agreement, designate in writing to
the Administrative Agent one or more of such Subsidiaries as “Material
Subsidiaries” such that, after giving effect to such designation, the aggregate
Total Assets of the Subsidiaries that are not Material Subsidiaries do not
exceed 10% of the Consolidated Total Assets of Parent and the Borrower and their
Subsidiaries at such date.

“Maturity Date” means April 23, 2023.

“Money Laundering Law” means any law governing conduct or acts designed in whole
or in part to conceal or disguise the nature, location, source, ownership or
control of money (including currency or equivalents, e.g., checks, electronic
transfers, etc.) to avoid a transaction reporting requirement under state or
federal law or to disguise the fact that the money was acquired by illegal
means.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.



19

[Credit Agreement]

--------------------------------------------------------------------------------

“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Parties for the benefit of the Secured Parties as security for the
Secured Obligations, together with any assumptions or assignments of the
obligations thereunder by any Loan Party, and “Mortgages” shall mean all of such
Mortgages collectively.

“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of the Security Instruments.

“MSCAI” has the meaning set forth in the preamble hereto.

“Multiemployer Plan” means a multiemployer plan, as defined in section 3(37) or
4001(a)(3) of ERISA, that is subject to Title IV of ERISA and to which the
Borrower, a Subsidiary or an ERISA Affiliate is making or accruing an obligation
to make contributions or was obligated to make contributions within the last six
(6) years.

“Net Cash Proceeds” means (a) in the case of any Transfer or consensual
termination, unwinding, cancellation or other disposition of, or early
termination event with respect to, a Swap Agreement, other than any Permitted
Swap Termination, the amount equal to the gross cash proceeds received by the
Borrower or any Subsidiary from such Transfer or termination less each of the
following (without duplication): (i) any such gross cash proceeds required to be
utilized to permanently repay Revolving Debt (with a permanent reduction in the
Borrowing Base and the Aggregate Elected Commitments in respect of such
Revolving Debt) or to pay any Borrowing Base Deficiency to the extent that the
principal amount of Revolving Debt is greater than the then-effective Aggregate
Elected Commitments, in each case, pursuant to the terms of the Revolving Credit
Agreement in effect on the Third Amendment Effective Date, (ii) commissions,
legal, accounting and other professional fees and expenses, Taxes paid (or
reasonably estimated to be payable) during the year that such Transfer occurred
or the next succeeding year in connection with such Transfer (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), and other usual and customary transaction costs, including,
without limitation, indemnification and other post-closing obligations and
reserves related to any such Transfer or termination, in each case only to the
extent paid or payable by a Loan Party in cash and related to such Transfer or
termination, respectively and (iii) all amounts paid for the termination of Swap
Agreements required as a result of such Transfer; and (b) in connection with any
issuance of any Equity Interests, the gross cash proceeds received from such
issuance net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“New Debt” has the meaning assigned to such term in the definition of “Permitted
Refinancing Debt.”

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 12.02 and (ii) has been approved
by the Required Lenders.

“Non-U.S. Lender” means a Lender, with respect to the Borrower, that is not a
U.S. Person.

“Notes” means the promissory notes, if any, of the Borrower described in Section
2.02(c) and being substantially in the form of Exhibit A, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.



20

[Credit Agreement]

--------------------------------------------------------------------------------

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization agreements, pooling agreements and declarations
of pooled units and the units created thereby (including all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests; (d) all operating agreements,
contracts and other agreements, including production sharing contracts and
agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, transportation, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.  Unless otherwise qualified,
all references to a “Oil and Gas Property” or to “Oil and Gas Properties” in
this Agreement shall refer to the Oil and Gas Properties of the Loan Parties.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to such corporation’s
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04).

“Parent” has the meaning set forth in the preamble hereto.

“Participant” has the meaning assigned to such term in Section 12.04(c).



21

[Credit Agreement]

--------------------------------------------------------------------------------

“Participant Register” has the meaning assigned to such term in Section
12.04(c).

“Patriot Act” has the meaning assigned to such term in Section 12.16.

“Payment in Full” has the meaning assigned to such term in Section 12.18(a).

“PBGC” means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “New
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided that (a) such New Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such New Debt
has a stated maturity no earlier than the stated maturity of the Refinanced Debt
and a weighted average life no shorter than the weighted average life of the
Refinanced Debt; (c) such New Debt does not have compensatory economics
(including, without limitation, stated interest rate, payment-in-kind interest
rates, interest rate floors, make-whole payments, original issue discount,
premiums, fees and other similar components of interest or yield) in excess of
the same of the Refinanced Debt; (d) such New Debt does not contain any
covenants which, taken as a whole, are more onerous to Parent, the Borrower and
their Subsidiaries than those imposed by the Refinanced Debt; (e) if such
Refinanced Debt was subordinated, such New Debt (and any guarantees thereof) is
subordinated in right of payment to the Secured Obligations to at least the same
extent as the Refinanced Debt and is otherwise subordinated on terms reasonably
satisfactory to the Administrative Agent; and (f) if such Refinanced Debt is the
Revolving Debt, such New Debt is subject to the Intercreditor Agreement or any
replacement thereof acceptable to the Required Lenders.

“Permitted Swap Termination” means the consensual termination, unwinding,
cancellation or other disposition of, or an early termination event with respect
to,  Swap Agreements having notional volumes in excess of 85% of the reasonably
projected production (as reflected in the most recently delivered Reserve
Report) from the Proved Reserves classified as “Developed Producing Reserves”
attributable to the Oil and Gas Properties of the Loan Parties for each of crude
oil and natural gas, calculated separately, for each month during the period
commencing on the month of such termination, unwinding, cancellation or other
disposition, or early termination event, and ending 24 months later.

“Permitted Swap Termination Proceeds” means, in the case of any Permitted Swap
Termination, 90% of the amount equal to (a) the gross cash proceeds received by
the Borrower or any Subsidiary from such Permitted Swap Termination less (b)
each of the following (without duplication): (i) any such gross cash proceeds
required to be utilized to permanently repay Revolving Debt (with a permanent
reduction in the Borrowing Base and the Aggregate Elected Commitments in respect
of such Revolving Debt) pursuant to the terms of the Revolving Credit Agreement
in effect on the Third Amendment Effective Date and (ii) commissions, legal,
accounting and other professional fees and expenses, Taxes paid (or reasonably
estimated to be payable) during the year that such Permitted Swap Termination
occurred (after taking into account any available tax credits or deductions and
any tax sharing arrangements), and other usual and customary transaction costs.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.



22

[Credit Agreement]

--------------------------------------------------------------------------------

“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“PIK Amount” has the meaning assigned to such term in Section 3.02(c).

“PIK Percentage” means 2.00% per annum.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA but excluding any Multiemployer Plan, which (a) is currently or hereafter
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding
the date hereof, sponsored, maintained or contributed to by the Borrower or a
Subsidiary or an ERISA Affiliate.

“Plan Asset Regulations” means 29 C.F.R. § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 12.22.

“RCRA” has the meaning assigned to such term within the definition of
“Environmental Laws.”

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Permitted Refinancing Debt”.

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.



23

[Credit Agreement]

--------------------------------------------------------------------------------

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Relevant Governmental Body” means the Board and/or the Federal Reserve Bank of
New York, or a committee officially endorsed or convened by the Board and/or the
Federal Reserve Bank of New York or any successor thereto.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days’ notice to the PBGC is waived under applicable regulations.

“Required Consolidated Cash Balance Prepayment Amount” means, with respect to
any repayment of the Loans required by Section 3.04(d), an amount equal to (a)
the excess of the Consolidated Cash Balance as of the end of the calendar month
then-ending over the Consolidated Cash Balance Threshold less (b) any such
excess required to be utilized to repay Revolving Debt pursuant to the terms of
the Revolving Credit Agreement in effect on the Third Amendment Effective Date.

“Required ECF Prepayment Amount” means, with respect to any repayment of the
Loans required by Section 3.04(e), an amount equal to (a) the lesser of (i) 50%
of Excess Cash Flow for the quarter then-ending and (ii) the amount of Excess
Cash Flow for the quarter then-ending that, when utilized to repay Total Debt,
reduces Total Debt such that after giving effect to such repayment or repayments
the ratio of Total Debt to ECF EBITDAX is less than 1.50 to 1.00 less (b) any
such Excess Cash Flow required to be utilized to permanently repay Revolving
Debt (with a permanent reduction in the Borrowing Base and the Aggregate Elected
Commitments in respect of such Revolving Debt) pursuant to the terms of the
Revolving Credit Agreement in effect on the Third Amendment Effective Date.

“Required Hedges” means Swap Agreements entered into by the Borrower at prices
reasonably acceptable to the Administrative Agent on not less than (a) 70% of
the reasonably projected production from the Proved Reserves classified as
“Developed Producing Reserves” attributable to any Oil and Gas Properties of the
Loan Parties for each of crude oil and natural gas, calculated separately,
through April 23, 2023 as reflected in the Initial Reserve Report and (b) 50% of
the reasonably projected production from the Proved Reserves classified as
“Developed Producing Reserves” attributable to any Oil and Gas Properties of the
Loan Parties for each of crude oil and natural gas, calculated separately, for a
rolling 36 months period thereafter as reflected in the most recently delivered
Reserve Report.  Notwithstanding the foregoing, if the Borrower and the Required
Lenders agree in writing (including by email), then the Required Hedges may
instead be Swap Agreements entered into by the Borrower on a percentage of
projected production from the Oil and Gas Properties of the Loan Parties for
each of crude oil and natural gas, calculated separately, on terms and
conditions (including pricing, percentages, notional volumes, the projections
upon which such percentages and notional volumes are based, tenor and other
terms and conditions) that are reasonably acceptable to the Required Lenders and
agreed to by the Borrower.

“Required Lenders” means, (a) at any time there are three (3) or fewer Lenders,
all Lenders and (b) at any time there are more than three (3) Lenders, Lenders
having greater than two-thirds (66.67%) of the aggregate unpaid principal amount
of the Loans then outstanding.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in Section
8.12(a) (or such other date a report is provided to Revolving Lenders pursuant
to Section 8.12 of the Revolving Credit Agreement), the Proved Reserves
attributable to the Oil and Gas Properties of the Borrower and the other Loan
Parties located in



24

[Credit Agreement]

--------------------------------------------------------------------------------

the United States of America (which, for the avoidance of doubt, shall be net of
any third party interest in such Oil and Gas Properties pursuant to any
agreement described in clause (d) of the definition of “Excepted Liens”),
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, based upon economic assumptions consistent with the Administrative
Agent’s lending requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Person, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, conversion, cancellation or termination of
any such Equity Interests.

“Revolving Agent” means Toronto Dominion (Texas) LLC in its capacity as the
Administrative Agent under the Revolving Credit Agreement or any replacement
thereunder or under any Permitted Refinancing Debt thereunder.

“Revolving Credit Agreement” means that certain revolving credit agreement dated
as of the date hereof among the Parent, the Borrower, the Revolving Agent and
the lenders party thereto.

“Revolving Debt” has the meaning assigned to the term “Secured Obligations”
under the Revolving Credit Agreement or any similar term under any Permitted
Refinancing Debt in respect thereof.

“Revolving Lenders” has the meaning assigned to the term “Lenders” under the
Revolving Credit Agreement or any similar term under any Permitted Refinancing
Debt in respect thereof.

“Revolving Loan Documents” has the meaning assigned to the term “Loan Documents”
under the Revolving Credit Agreement or any similar term under any Permitted
Refinancing Debt in respect thereof.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“SBA” means the U.S. Small Business Administration.

“SBA PPP Loan” means a loan incurred by the Borrower under 15 U.S.C. 636(a)(36)
(as added to the Small Business Act by Section 1102 of the CARES Act) in the
principal amount of $1,912,200.

“SBA PPP Loan Date” means the date on which the Borrower receives the proceeds
of the SBA PPP Loan.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Obligations” means any and all amounts owing or to be owing by any Loan
Party (a) to the Administrative Agent or any Lender under any Loan Document and
(b) all renewals, extensions and/or rearrangements of any of the foregoing, in
each case, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
(including any PIK Amount and interest accruing after the maturity of the Loans
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding,



25

[Credit Agreement]

--------------------------------------------------------------------------------

relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding).

“Secured Parties” means, collectively, the Administrative Agent, each Lender,
each Indemnitee, each other Agent, and any other Person owed Secured Obligations
and “Secured Party” means any of them individually.

“Secured Swap Provider” has the meaning assigned to such term in the Revolving
Credit Agreement or any similar term in any Permitted Refinancing Debt in
respect thereof.

“Security Instruments” means the Guarantee and Collateral Agreement, mortgages,
deeds of trust and other agreements, instruments or certificates described or
referred to in Exhibit F-1, and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the
Borrower, the other Loan Parties or any other Person (other than participation
or similar agreements between any Lender and any other lender or creditor with
respect to any Secured Obligations pursuant to this Agreement) in connection
with, or as security for the payment or performance of the Secured Obligations,
the Notes, or this Agreement, as such agreements may be amended, modified,
supplemented or restated from time to time.

“Senior Liens” means the Liens securing the Revolving Debt to the extent
permitted by the Intercreditor Agreement.

“Small Business Act” means the Small Business Act (15 U.S. Code Chapter 14A –
Aid to Small Business).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Specified Gathering Contract” means the agreement that was delivered to the
Administrative Agent and the Lenders on the Third Amendment Effective Date.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as Eurocurrency Liabilities in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.
 Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which more than 50% of whose shares of
stock or other ownership interests having ordinary voting power (other than
stock or such other ownership interests having such power only by reason of the
happening of a contingency) are at the time owned, directly or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Parent.

“Supported QFC” has the  meaning assigned to such term in Section 12.22.



26

[Credit Agreement]

--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, cap, collar,
forward, floor, future or derivative transaction or option (including any put or
similar contract) or similar agreement, whether exchange traded,
“over-the-counter” or otherwise, involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions (including any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act);
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of any Loan Party shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Third Amendment Effective Date” means June 24, 2020.

“Total Assets” means, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

“Total Debt” means, at any date, all Debt of Parent, the Borrower and their
Subsidiaries on a consolidated basis, other than intercompany Debt.

“Total Proved PV-9” means, as of any date of determination thereof with respect
to the Oil and Gas Properties described in the then most recent Reserve Report
delivered to the Administrative Agent pursuant to Section 8.12(a), Section
8.12(b) or otherwise, the net present value, discounted at nine percent (9%) per
annum, of the future net revenues expected to accrue to the Loan Parties’
collective interest in such Oil and Gas Properties from the date of such
determination during the remaining expected economic lives of such Oil and Gas
Properties.  Each calculation of such expected future net revenues shall be made
in accordance with SEC guidelines for reporting proved oil and gas reserves,
provided that in any event (a) appropriate deductions shall be made for
severance and ad valorem taxes, and for operating, gathering, transportation and
marketing costs required for the production and sale of such Oil and Gas
Properties, (b) the pricing assumptions used in determining Total Proved PV-9
for any Oil and Gas Properties shall be based upon the Strip Price, adjusted for
local basis differentials or premiums and transportation costs and to reflect
the



27

[Credit Agreement]

--------------------------------------------------------------------------------

Loan Parties’ Swap Agreements then in effect, in each case as determined in the
Administrative Agent’s reasonable discretion and (c) the cash-flows derived from
the pricing assumptions set forth in clause (b) shall be further adjusted to
account for the historical basis differential in a manner reasonably acceptable
to the Administrative Agent; provided however, that for purposes of this
calculation, no more than 40% of the Total Proved PV-9 shall be attributable to
Oil and Gas Properties described in the Reserve Report that constitute Proved
Reserves classified as “Developed Non-Producing Reserves” and “Undeveloped
Reserves”.  The amount of Total Proved PV-9 at any time shall be calculated on a
pro forma basis as of the date of any calculation thereof for (i) production and
depletion during the period from the “as of” date of the Reserve Report through
the date of determination and (ii) dispositions and acquisitions of Oil and Gas
Properties with fair market value or consideration in excess of five percent
(5%) of the then effective Borrowing Base consummated by the Loan Parties since
the date of the Reserve Report most recently delivered hereto; provided that,
(A) in the case of any such acquisition, the Administrative Agent shall have
received a Reserve Report evaluating the Proved Reserves attributable to the Oil
and Gas Properties subject thereto and (B) that at the Borrower’s sole
discretion, the amount of Total Proved PV-9 at any time may be calculated on a
pro forma basis as of the date of any calculation thereof for acquisition or
dispositions with aggregate fair market value or consideration, as applicable,
of less than five percent (5%) of the then effective Borrowing Base if, in the
case of any such acquisition, the Administrative Agent shall have received a
Reserve Report evaluating the Proved Reserves attributable to the Oil and Gas
Properties subject thereto.  As used herein, “Strip Price” shall mean as of any
date of determination, the forward month prices as of the last Business Day of
the fiscal year or fiscal quarter of the Parent immediately preceding such date
of determination for the most comparable hydrocarbon commodity applicable to
such future production month for a four-year period (or such shorter period if
forward month prices are not quoted for a reasonably comparable hydrocarbon
commodity for the full four year period), with such price held flat for each
subsequent year based on the average forward month price for each of the twelve
months in such fourth year, as such prices are quoted on the NYMEX (or its
successor) as of the date of determination, without future escalation; provided
that with respect to estimated future production for which prices are defined,
within the meaning of SEC guidelines, by contractual arrangements excluding
escalations based upon future conditions, then such contract prices shall be
applied to future production subject to such arrangements.

“Transaction Support Agreement” means that certain Transaction Support
Agreement, dated as of even date herewith, among Borrower, Pioneer Natural
Resources Company, a Delaware corporation, Newpek, LLC, a Delaware limited
liability company, and Reliance Holding USA, Inc., a Delaware corporation.

“Transactions” means, (I) with respect to (a) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement, each other Loan
Document to which it is a party, the borrowing of Loans, the use of the proceeds
thereof, the Borrower’s grant of the security interests and provision of
collateral under the Security Instruments and Borrower’s grant of Liens on
Mortgaged Properties (if applicable) and other Properties pursuant to the
Security Instruments and (b) each other Loan Party, the execution, delivery and
performance by such Loan Party of each Loan Document to which it is a party, the
guaranteeing of the Secured Obligations and the other obligations under the
Guarantee and Collateral Agreement by such Loan Party and such Loan Party’s
grant of the security interests and provision of collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Mortgaged Properties
(if applicable) and other Properties pursuant to the Security Instruments and
(II) the Acquisition pursuant to the terms of the Acquisition PSA.

“Transfer” has the meaning set forth in Section 3.04(c).

“TSA Bonds” means the Performance Bonds (as defined in the Transaction Support
Agreement) issued under and in accordance with the Transaction Support
Agreement.



28

[Credit Agreement]

--------------------------------------------------------------------------------

“TSA Indemnity Agreements” means any indemnity agreements entered into by any
Loan Party in favor of Philadelphia Indemnity Insurance Company, as surety, in
respect of the TSA Bonds.

“TSA Letters of Credit” means the Letters of Credit (as defined in the
Transaction Support Agreement) issued under and in accordance with the
Transaction Support Agreement.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unpaid Obligation Period” means, as of the end of any calendar month, (a) to
the extent the Borrower is permitted to borrow more than $0 pursuant to the
terms of the Revolving Credit Agreement on such date, five (5) Business Days,
and (b) otherwise, thirty (30) days.

“Unrestricted Cash” means cash and Cash Equivalents of the Parent, the Borrower
and their Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Parent, Borrower and their Subsidiaries.

“U.S. Person” means a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning given to such term in Section
12.22.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.02(g)(ii)(B)(3).

“Vitol Prepayment Contract” means that certain purchase contract (contract no.
3131601), dated as of July 31, 2017, pursuant to which the Borrower, as seller,
has agreed to sell certain volumes of crude oil to Vitol, Inc., Crude Oil
Marketing Division, USA, as buyer, together with that certain Prepayment
Addendum to Purchase Contract dated of even date (as either of the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).

“Vitol Prepayments” has the meaning set forth in Section 7.23.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower, the
Guarantors and/or one or more of the Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03Terms Generally; Rules of Construction.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and the word “or” is not exclusive.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  The use of
the words “repay” and “prepay”, and the words “repayment” and “prepayment”
herein shall each have identical meanings hereunder and, for purposes of the
Applicable Premium Amount and



29

[Credit Agreement]

--------------------------------------------------------------------------------

Make Whole Amount, the words “repayment” and “prepayment” shall each be deemed
to include any payment, prepayment, refinancing, substitution or replacement of
all of, or similar event with respect to, the Loans (including any PIK Amount
added to the principal amount of the Loans) prior to, in connection with, or
following any Event of Default or acceleration of the Loans (whether automatic
or optional acceleration) including pursuant to Section 10.02 or by operation of
law including in connection with a bankruptcy court order motion or plan of
reorganization (all of which shall require payment of the Applicable Premium
Amount and Make Whole Amount in accordance with Section 3.04(g) or Section
10.02).  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument, certificate,
organizational document or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” and “until” means “to but excluding” and the word
“through” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

Section 1.04Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the financial statements delivered under Section 8.01 for the fiscal year ending
December 31, 2019, except for changes in which Parent’s independent certified
public accountants concur and which are disclosed to the Administrative Agent on
the next date on which financial statements are required to be delivered to the
Lenders pursuant to Section 8.01(a); provided that, unless the Borrower and the
Required Lenders shall otherwise agree in writing, no such change shall modify
or affect the manner in which compliance with the covenants contained herein is
computed such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods.

Section 1.05Timing of Payment or Performance.  If the day specified in this
Agreement for giving any notice, the payment of any obligation, performing any
covenant, duty or obligation, or taking any action is not a Business Day (or if
the period during which any notice is required to be given, payment to be made,
any covenant, duty or obligation is required to be performed, or any action is
required to be taken expires on a day that is not a Business Day), then the date
for giving such notice, making such payment, performing such covenant, duty or
obligation, or taking such action (and the expiration date of such period during
which notice is required to be given, any covenant, duty or obligation is
required to be performed, or any action is required to be taken) shall be the
next day that is a Business Day.

Section 1.06Rates.  The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.



30

[Credit Agreement]

--------------------------------------------------------------------------------

Section 1.07Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

THE CREDITS

Section 2.01Loans.  Subject to the terms and conditions set forth herein, each
Lender agrees to make Loans to the Borrower on the Effective Date in an
aggregate principal amount not to exceed the amount of the Commitment of such
Lender; provided that the Loans shall be issued with an original issue discount
of 2.0% of par.  Within the foregoing limits and subject to the terms and
conditions set forth herein, including, without limitation, Section 3.04, the
Borrower may prepay the Loans; provided, however amounts prepaid on account of
the Loans may not be reborrowed. Each Lender’s Commitment shall terminate at
4:00 PM (New York City time) on the Effective Date and shall not thereafter be
available.

Section 2.02Loans and Borrowings.

(a)Borrowings; Several Obligations.  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Eurodollar Loans.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)Notes.  If requested by a Lender, each Loan made by such Lender shall be
evidenced by a single Note of the Borrower, dated, in the case of (i) any Lender
party hereto as of the date of this Agreement, as of the date of this Agreement
or (ii) any Lender that becomes a party hereto pursuant to an Assignment and
Assumption, as of the effective date of the Assignment and Assumption, payable
to such Lender in a principal amount equal to its outstanding Loans (including
any PIK Amount added to the principal amount of the Loans) as in effect on such
date, and otherwise duly completed.  The date, amount, and interest rate of each
Loan made by such Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books for its Note, and, prior
to any transfer, may be recorded by such Lender on a schedule attached to such
Note or any continuation thereof or on any separate record maintained by such
Lender.  Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.  Upon
request of the Borrower, promptly following Payment in Full, each Lender shall
return to the Borrower any Note issued to it, or in the case of any loss, theft
or destruction of any such Note, a lost note affidavit in customary form.

Section 2.03Requests for Borrowings.  To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or other electronic
communication acceptable to the Administrative Agent, not later than 12:00 noon,
New York City time, the Business Day immediately prior to the date of the
proposed Borrowing.  Each such telephonic or other electronic Borrowing Request
shall



31

[Credit Agreement]

--------------------------------------------------------------------------------

be irrevocable and shall be confirmed promptly by hand delivery, telecopy or
other electronic communication to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day; and

(iii)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04Funding of Borrowings.

(a)Funding by the Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the Effective Date by wire transfer of immediately available funds
by 2:00 P.M., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.  Nothing herein
shall be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.

(b)Presumption of Funding by the Lenders.  Unless the Administrative Agent shall
have received notice from a Lender prior to the Effective Date that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.04(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01Repayment of Loans.  The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan (including any PIK Amount added to the principal
amount of the Loans) on the Maturity Date.



32

[Credit Agreement]

--------------------------------------------------------------------------------

Section 3.02Interest.

(a)Loans.  The Loans (including any PIK Amount added to the principal amount of
the Loans) shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate plus 8.00% plus, on and after May 30, 2020, the PIK Percentage, but in no
event to exceed the Highest Lawful Rate.

(b)Post-Default Rate.  Notwithstanding the foregoing, immediately upon the
occurrence and during the continuance of an Event of Default under Section
10.01(a), (b), (h) or (i), all outstanding amounts (including any PIK Amount
added to the principal amount of the Loans) hereunder and under any other Loan
Document shall bear interest, after as well as before judgment, at the rate then
applicable to such amount payable plus an additional two percent (2.0%), but in
no event to exceed the Highest Lawful Rate.

(c)Interest Payment Dates.  Subject to the immediately following sentence,
accrued interest on each Loan shall be payable in cash quarterly in arrears on
each Interest Payment Date for such Loan and on the Maturity Date; provided that
(i) interest accrued pursuant to Section 3.02(b) shall be payable in cash on
demand and (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable in cash and
in the PIK Amount, as applicable, on the date of such repayment or prepayment.
 Notwithstanding the foregoing, interest accrued on each Loan at the PIK
Percentage (such accrued amount, the “PIK Amount”) shall not be payable in cash
on each Interest Payment Date, on the Maturity Date and on the date of any
repayment or prepayment of any Loan, but shall instead automatically be added to
the principal amount of such Loan on each Interest Payment Date, on the Maturity
Date or on the date of such repayment or prepayment, as applicable, and shall
thereafter constitute principal for all purposes of this Agreement (and bear
interest at the interest rates set forth in Section 3.02(a) or Section 3.02(b),
as applicable).

(d)Interest Rate Computations.  All interest hereunder shall be computed on the
basis of a year of 360 days unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03Alternate Rate of Interest.

(a)LIBO Rate Unavailable.  Subject to Section 3.03(b), if:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate;

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans; or

(iii)the Administrative Agent is advised by a Lender that it has become unlawful
for such Lender or its applicable lending office to honor its obligation to make
or maintain Eurodollar Loans;



33

[Credit Agreement]

--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, such Borrowing shall
be made at an alternate rate of interest reasonably determined by the Required
Lenders or the applicable Lender(s) (in the case of clause (iii)), in
consultation with the Borrower, as their cost of funds.

(b)Effect of Benchmark Transition Event.

(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section 3.03(b) will occur prior to the applicable
Benchmark Transition Start Date.

(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(iii)Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
3.03(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.03(b).

(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrowing shall be
made at an alternate rate of interest reasonably determined by the Required
Lenders, in consultation with the Borrower, as their cost of funds.



34

[Credit Agreement]

--------------------------------------------------------------------------------

Section 3.04Prepayments.

(a)Optional Prepayments.  The Borrower shall have the right at any time and from
time to time to prepay the Loans (including any PIK Amount added to the
principal amount of the Loans) in whole or in part, subject to prior notice in
accordance with Section 3.04(b) and the payment of any premium or penalty in
accordance with Section 3.04(g).  Amounts prepaid on the account of the Loans
may not be reborrowed.

(b)Notice and Terms of Optional Prepayment.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy or other electronic
transmission) of any prepayment hereunder, not later than 12:00 noon, New York
City time, three Business Days before the date of prepayment (or such shorter
period as the Administrative Agent may agree).  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
Loans to be prepaid; provided any notice of prepayment pursuant to a notice
delivered by the Borrower pursuant to this Section 3.04(b) may be made to be
contingent upon the consummation of a refinancing, effectiveness of other credit
facilities or another transaction and such notice may otherwise be extended or
revoked.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of the Loans shall be in an amount that would be permitted in the case of an
advance of a Borrowing as provided in Section 2.02.

(c)Mandatory Prepayments of Loans Upon Sale of Assets or Termination of Swap
Agreements. If (A) the Borrower or any Subsidiary sells, assigns, farms-out,
conveys or otherwise transfers (each, a “Transfer”) Oil and Gas Properties to
which Proved Reserves are attributed (or the Equity Interests of any Subsidiary
owning such Oil and Gas Properties) or consensually terminates, unwinds, cancels
or otherwise disposes of, or early termination event occurs with respect to, any
Swap Agreement, other than pursuant to a Permitted Swap Termination, and (B) the
fair market value of all such Transfers and the Swap Termination Value of such
terminations of Swap Agreements made since the last date on which the Borrower
has made prepayment under this Section 3.04(c) exceeds:

(i)$1,000,000 but is less than $10,000,000, then, subject to the reinvestment
rights set forth in this Section 3.04(c)(i), the Borrower shall prepay the Loans
as contemplated by this Section 3.04(c) and Section 3.04(g) together with
interest, Applicable Premium Amount and Make Whole Amount, if any, on the amount
so prepaid, in an amount equal to 100% of the Net Cash Proceeds of all such
Transfers and terminations of Swap Agreements.  Such repayment shall be due on
the next Business Day following the receipt of such Net Cash Proceeds unless (1)
prior to such date, the Borrower has given the Administrative Agent and the
Lenders written notice that it intends to utilize the Net Cash Proceeds to
purchase additional domestic onshore Oil and Gas Properties similar to those
that are the subject of such Transfer or to fund drilling, development and other
related expenses associated with its drilling plan, (2) the Required Lenders
have consented to such utilization of such funds and (3) thereafter, within
thirty (30) days after the closing of such Transfer or termination of Swap
Agreement (or forty-five (45) days after the closing of such Transfer or
termination of Swap Agreement if the Borrower or a Subsidiary has entered into a
definitive purchase agreement within thirty (30) days after the closing of such
Transfer or termination of Swap Agreement), the Borrower has so utilized such
funds.  To the extent on such 30th (or 45th) day, any Net Cash Proceeds remain
which have not been so utilized, the Borrower shall make a prepayment of the
Loans in an amount equal to the amount of such remaining Net Cash Proceeds;



35

[Credit Agreement]

--------------------------------------------------------------------------------

(ii)$10,000,000 and the ratio of Total Proved PV-9 to Total Debt (calculated
giving pro forma effect to such Transfer) is less than 2.25 to 1.00, then (A)
the Borrower shall within five (5) Business Days of completing such Transfer,
make an offer to prepay the Loans, together with interest, Applicable Premium
Amount and Make Whole Amount, if any, on the amount so offered, in an amount
equal to 100% of the Net Cash Proceeds of all such Transfers and terminations of
Swap Agreements and (B) each Lender shall have an option to accept or decline
(by giving the Administrative Agent and the Borrower written notice of its
election within three (3) Business Days of receipt of such notice) its ratable
share of such Net Cash Proceeds.  Any Net Cash Proceeds not accepted may be used
by the Borrower for any purpose not prohibited by this Agreement; or

(iii)$10,000,000 and the ratio of Total Proved PV-9 to Total Debt (calculated
giving pro forma effect to such Transfer) is equal to or greater than 2.25 to
1.00, then, subject to the reinvestment rights set forth in this Section
3.04(c)(iii), the Borrower shall prepay the Loans as contemplated by this
Section 3.04(c) and Section 3.04(g) together with interest, Applicable Premium
Amount and Make Whole Amount, if any, on the amount so prepaid, in an amount
equal to 100% of the Net Cash Proceeds of all such Transfers and terminations of
Swap Agreements.  Such repayment shall be due on the next Business Day following
the receipt of such Net Cash Proceeds unless (1) prior to such date, the
Borrower has given the Administrative Agent and the Lenders written notice that
it intends to utilize the Net Cash Proceeds to purchase additional domestic
onshore Oil and Gas Properties similar to those that are the subject of such
Transfer or to fund drilling, development and other related expenses associated
with its drilling plan, (2) the Required Lenders have consented to such
utilization of such funds and (3) thereafter, within thirty (30) days after the
closing of such Transfer or termination of Swap Agreement (or forty-five (45)
days after the closing of such Transfer or termination of Swap Agreement if the
Borrower or a Subsidiary has entered into a definitive purchase agreement within
thirty (30) days after the closing of such Transfer or termination of Swap
Agreement), the Borrower has so utilized such funds.  To the extent on such 30th
(or 45th) day, any Net Cash Proceeds remain which have not been so utilized, the
Borrower shall make a prepayment of the Loans in an amount equal to the amount
of such remaining Net Cash Proceeds.

(d)Mandatory Prepayments of Loans in Connection with Consolidated Cash Balance.
If, as of the end of any calendar month (beginning with the calendar month
ending June 30, 2020), the Consolidated Cash Balance exceeds the Consolidated
Cash Balance Threshold, then, no later than (5) Business Days after the end of
such calendar month, the Borrower shall prepay the Loans as contemplated by this
Section 3.04(d) and Section 3.04(g) in an aggregate principal amount together
with accrued interest, Applicable Premium Amount and Make Whole Amount, if any,
equal to the Required Consolidated Cash Balance Prepayment Amount.

(e)Mandatory Prepayments of Loans with Excess Cash Flow.  If, as at the end of
any fiscal quarter (beginning with the fiscal quarter ending on June 30, 2020),
(i) Excess Cash Flow for such fiscal quarter is greater than zero and (ii) the
ratio of Total Debt to ECF EBITDAX is greater than or equal to 1.50 to 1.00,
then, no later than five (5) Business Days after the date on which financial
statements are required to be delivered to the Lenders pursuant to Section
8.01(a) or Section 8.01(b) for such fiscal quarter (without regard to any grace
period contemplated by Section 10.01(e)), the Borrower shall prepay the Loans as
contemplated by this Section 3.04(e) and Section 3.04(g) in an aggregate
principal amount together with accrued interest, Applicable Premium Amount and
Make Whole Amount, if any, equal to the Required ECF Prepayment Amount.



36

[Credit Agreement]

--------------------------------------------------------------------------------

(f)Mandatory Prepayments of Loans Upon Permitted Swap Terminations.  If the
Borrower or any Subsidiary consummates a Permitted Swap Termination, then no
later than five (5) Business Days after the receipt of any Permitted Swap
Termination Proceeds from such Permitted Swap Termination, the Borrower shall
prepay the Loans as contemplated by this Section 3.04(f) and Section 3.04(g) in
an aggregate principal amount together with accrued interest, Applicable Premium
Amount and Make Whole Amount, if any, equal to the Permitted Swap Termination
Proceeds from such Permitted Swap Termination.

(g)Premium or Make Whole Amount.

(i)All (A) optional prepayments of Loans (including any PIK Amount added to the
principal amount of the Loans) permitted under this Section 3.04 and (B)
mandatory prepayments of Loans (including any PIK Amount added to the principal
amount of the Loans) required under this Section 3.04 made prior to the third
anniversary of the Effective Date, in each case shall be accompanied by an
amount equal to the aggregate principal amount of the Loans (including any PIK
Amount added to the principal amount of the Loans) being prepaid multiplied by
the Applicable Premium  then in effect (such amount, the “Applicable Premium
Amount”).

(ii)In addition to such Applicable Premium Amount, all (A) optional prepayments
of Loans (including any PIK Amount added to the principal amount of the Loans)
permitted under this Section 3.04 or (B) mandatory prepayments of Loans
(including any PIK Amount added to the principal amount of the Loans) required
under this Section 3.04, in each case made prior to the first anniversary of the
Effective Date shall also be accompanied by an amount equal to the Make Whole
Amount.

(iii)The obligation of the Borrower to pay the Applicable Premium Amount and the
Make Whole Amount under Section 10.02 is in addition to its obligation to pay
the Applicable Premium Amount and the Make Whole Amount under this Section
3.04(g).

(h)Application of Prepayments.  Each prepayment of Loans pursuant to Section
3.04 shall be applied ratably to the Loans then outstanding (including any PIK
Amount added to the principal amount of the Loans).

(i)Interest to be Paid with Prepayments.  Prepayments pursuant to this Section
3.04 shall be accompanied by accrued interest to the extent required by
Section 3.02.

Notwithstanding the foregoing, no prepayment pursuant to the foregoing Sections
3.04(c) through 3.04(f) shall be required to the extent that the Liquidity,
determined after giving pro-forma effect to such prepayment, is less than thirty
percent (30%) of the then effective Borrowing Base.



Section 3.05Fees.  The Borrower agrees to pay the fees in the amounts and at the
times set forth in the Fee Letter.

Section 3.06Payments to MSCAI; Fundings made by MSCAI.

(a)MSCAI, in its capacity as Administrative Agent and/or Arranger, in its sole
discretion, may provide written notice to the Loan Parties to pay any fees or
any other amounts due to MSCAI under the Loan Documents to Morgan Stanley
Capital Group Inc., in its capacity as a Lender, for the account of MSCAI, and
the relevant Loan Party shall comply with any such written direction.



37

[Credit Agreement]

--------------------------------------------------------------------------------

(b)For purposes of Section 2.04, MSCAI or any of its Affiliates, each in its
capacity as Administrative Agent, and any Lender and the Borrower may agree that
such Lender shall make a Loan to be made by it hereunder directly to the
Borrower and such Lender shall make such Loan on the proposed borrowing date
thereof by wire transfer of immediately available funds to the account of the
Borrower designated by the Borrower in the applicable Borrowing Request.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or of amounts
payable under Section 5.01, Section 5.02 or otherwise) prior to 12:00 noon, New
York City time, on the date when due, in immediately available funds, without
defense, deduction, recoupment, set-off or counterclaim.  Fees, once paid, shall
be fully earned and shall not be refundable under any circumstances.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in Section
12.01 or as otherwise directed by the Administrative Agent, except that payments
pursuant to Section 5.01, Section 5.02 and Section 12.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in Dollars.

(b)Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

(c)Sharing of Payments by Lenders.  If, other than as provided elsewhere herein,
any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that the provisions of this Section 4.01(c) shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this Section 4.01(c) shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the



38

[Credit Agreement]

--------------------------------------------------------------------------------

Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

Section 4.02Presumption of Payment by the Borrower.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Section 4.03Certain Deductions by the Administrative Agent.  If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.04(a)
or Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.  After acceleration or maturity of the Loans, all
principal will be paid ratably as provided in Section 10.02(c).

Section 4.04Disposition of Proceeds.  The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower or another Loan Party and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Loan Party.

ARTICLE V

INCREASED COSTS; TAXES

Section 5.01Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate);

(ii)subject any Credit Party to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or



39

[Credit Agreement]

--------------------------------------------------------------------------------

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, continuing or maintaining any Loan
or to reduce the amount of any sum received or receivable by such Lender or such
other Credit Party (whether of principal, interest or any other amount), then,
upon request of such Lender or other Credit Party, the Borrower will pay to such
Lender or such other Credit Party such additional amount or amounts as will
compensate such Lender or such other Credit Party for such additional costs
incurred or reduction suffered.

(b)Capital and Liquidity Requirements.  If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 5.01(a) or (b) shall be delivered to
the Borrower and shall be conclusive absent manifest error.  The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 5.01 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 5.01 for any
increased costs or reductions incurred more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 5.02Taxes.

(a)Defined Terms.  For purposes of this Section 5.02, Section 5.03 and Section
5.04, the term “applicable law” includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law.
 If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased



40

[Credit Agreement]

--------------------------------------------------------------------------------

as necessary so that, after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 5.02), the applicable Credit Party receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c)Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(d)Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Credit Party, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.02) payable or paid by such Credit Party or required to be withheld or
deducted from a payment to such Credit Party and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.04(c) relating
to the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 5.02, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.



41

[Credit Agreement]

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.02(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the  “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or W-BEN-E, as applicable (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)executed originals of IRS Form W-8ECI (or any successor form);

(3)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or any successor form); or

(4)to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY(or any successor form), accompanied by IRS Form
W-8ECI (or any successor form), IRS Form



42

[Credit Agreement]

--------------------------------------------------------------------------------

W-8BEN (or any successor form), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender is a partnership and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

(C)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 5.02 (including by the payment
of additional amounts pursuant to this Section 5.02), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.02 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.



43

[Credit Agreement]

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this paragraph (h), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)Survival. Each party’s obligations under this Section 5.02 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Documents.

Section 5.03Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.02, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.01 or Section 5.02, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

Section 5.04Replacement of Lenders.  If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.02, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.03, or if any Lender is a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.04(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 5.01 or Section 5.02)
and obligations under this Agreement and the related Loan Documents to a
replacement bank, financial institution or other institutional lender that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.04,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (including any PIK Amount added to the
principal amount of the Loans), accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, and under the other Loan Documents
(including any amounts under Sections 3.01, 3.04 and 5.05), from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.02, such assignment will
result in a reduction in such compensation or payments, (iv) such assignment
does not conflict with applicable law; and (v) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.  A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.



44

[Credit Agreement]

--------------------------------------------------------------------------------

Section 5.05Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the failure to borrow, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, or (c) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.03 then,
in any such event and upon the request of any Lender, the Borrower shall
compensate such Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.05 and demonstrating, in
reasonable detail, the computation of such amount or amounts shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

(a)The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(b)The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guarantee and Collateral
Agreement, and except in cases where no signature is required, the other
Security Instruments described on Exhibit F-1.  In connection with the execution
and delivery of the Security Instruments, the Administrative Agent shall be
reasonably satisfied that the Security Instruments create Liens, subordinate to
only that of the Senior Liens, if any, that may be perfected upon recordation of
properly completed financing statements and the Security Instruments in the
appropriate filing offices therefor (except that Excepted Liens identified in
clauses (a) to (d) and (f) of the definition thereof, but subject to the
provisos at the end of such definition may exist) on at least 90% of the Total
Proved PV-9 of the Oil and Gas Properties of the Borrower and its Subsidiaries.

(c)The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of each Loan Party setting forth (i) resolutions of
its board of directors or other appropriate governing body with respect to the
authorization of such Loan Party to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of such Loan Party (y) who are authorized to sign
the Loan Documents to which such Loan Party is a party and (z) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing



45

[Credit Agreement]

--------------------------------------------------------------------------------

documents and giving notices and other communications in connection with this
Agreement and the transactions contemplated hereby, (iii) specimen signatures of
such authorized officers, and (iv) the articles or certificate of incorporation
and by-laws or other applicable Organizational Documents of such Loan Party,
certified as being true and complete.  The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from such Loan Party to the contrary.

(d)The Administrative Agent shall have received certificates of the appropriate
state agencies, as requested by the Administrative Agent, with respect to the
existence, qualification and good standing of each Loan Party in each
jurisdiction where any such Loan Party is organized or owns Borrowing Base
Properties.

(e)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower in form and substance reasonably satisfactory to the
Administrative Agent certifying that (i) all government and third party
approvals necessary in connection with the continued operations of the Loan
Parties and the Transactions have been obtained and are in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby on satisfactory terms and (ii) no action or proceeding is pending or
threatened in any court or before any Governmental Authority seeking to enjoin
or prevent the consummation of the Transactions contemplated hereby.

(f)The Administrative Agent shall have received certificates of insurance
coverage of the Loan Parties in form and substance reasonably satisfactory to
the Administrative Agent evidencing that the Loan Parties are carrying insurance
in accordance with Section 7.12.

(g)The Administrative Agent shall have received a certificate of a Responsible
Officer of Parent and the Borrower substantially in the form of Exhibit E
certifying that, after giving effect to the Borrowings under this Agreement and
the other Transactions contemplated hereunder, Parent, the Borrower and the
other Loan Parties, on a consolidated basis, are solvent.

(h)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower in form and substance reasonably satisfactory to the
Administrative Agent certifying that the Borrower and the other Loan Parties
will not have any material Debt for borrowed money outstanding (other than
Intercompany Debt, Revolving Debt under the Revolving Loan Documents, the
Secured Obligations under this Agreement, the Vitol Prepayments (which shall be
extinguished in full within three (3) Business Days after the Effective Date in
accordance with Section 8.20), or other Debt permitted by Section 9.02).

(i)The Administrative Agent shall have received the Initial Reserve Report
accompanied by a certificate covering the matters described in Section
8.12(c)(i)-(iii).

(j)The Administrative Agent shall have received, at least five (5) days prior to
the Effective Date, all documentation and other information previously requested
and required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

(k)The Administrative Agent shall have received an opinion of (i) Bryan Cave
Leighton Paisner LLP with respect to enforceability under New York law and Hall
Estill as to due execution and delivery and other corporate matters, as counsel
to the Loan Parties, (ii) Baker &



46

[Credit Agreement]

--------------------------------------------------------------------------------

McKenzie, counsel for Parent and (iii) local counsel in any jurisdictions where
Oil and Gas Properties are located, in form and of substance reasonably
acceptable to the Administrative Agent.

(l)The Administrative Agent, the Arranger and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date
and, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(m)The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the other Loan Parties other than those being released on or prior
to the Effective Date or Liens permitted by Section 9.03.

(n)The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require that is reasonably satisfactory to
the Administrative Agent setting forth the status of title to at least 90% of
the Total Proved PV-9 of the Oil and Gas Properties.

(o)The Administrative Agent shall have received evidence that on or before, or
substantially simultaneous with, the Effective Date all Liens securing the
Existing Credit Facilities are being released on terms satisfactory to the
Administrative Agent.

(p)The Borrower shall have unrestricted cash and unused availability under the
Revolving Credit Agreement in an aggregate amount of not less than $125,000,000
on the Effective Date (after giving effect to the Borrowings and any application
of the proceeds of the Loans incurred on the Effective Date and less any amounts
necessary to repay the Vitol Prepayments in full).

(q)The Borrower shall have contemporaneously (i) received total consideration
from equity contributions totaling no less than $260,000,000 with cash proceeds
from such equity contributions of not less than $240,000,000, but in any event
in an amount sufficient to pay for the cost of the Acquisition and provide the
amount of minimum liquidity required by Section 6.01(p) and (ii) entered into
the Revolving Credit Agreement with a Borrowing Base thereunder of $87,500,000.

(r)The Acquisition shall have occurred in accordance with the terms and
conditions of the Acquisition PSA, including, without limitation, the delivery
of the TSA Bonds to each of Pioneer Natural Resources Company, a Delaware
corporation, Newpek, LLC, a Delaware limited liability company, and Reliance
Holding USA, Inc., a Delaware corporation, as required pursuant to the
Transaction Support Agreement, and the Administrative Agent shall have received
copies, certified as true and correct by a responsible officer of the Borrower,
of the Acquisition PSA and/or such other definitive documentation related to the
Acquisition that the Administrative Agent may reasonably request.

(s)The Administrative Agent shall have received duly executed copies of the Loan
Documents (as defined in the Revolving Credit Agreement) and the Intercreditor
Agreement, in each case certified as true and correct by a responsible officer
of the Borrower.

(t)At the time of and immediately after giving pro forma effect to the Loans
made on the Effective Date no Default or Event of Default (including, without
limitation, compliance with all financial covenants contained in Section 9.01)
shall have occurred and be continuing.



47

[Credit Agreement]

--------------------------------------------------------------------------------

(u)At the time and immediately after giving pro forma effect to the Loans made
on the Effective Date there exists no event or circumstance that could have a
Material Adverse Effect.

(v)The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 12.02) at or prior to 4:00 P.M., New
York City time, on April 30, 2018 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Each of Parent and the Borrower, jointly and severally, represents and warrants
to the Lenders that:

Section 7.01Organization; Powers.  Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary, to own its assets
and to carry on its business as now conducted, and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where failure to have such licenses, authorizations, consents,
approvals and foreign qualifications could not reasonably be expected to have a
Material Adverse Effect.

Section 7.02Authority; Enforceability.  The Transactions are within each Loan
Party’s corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational action.  Each Loan Document
to which a Loan Party is a party has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, as applicable, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 7.03Approvals; No Conflicts.  The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of financing statements
and the Security Instruments as required by this Agreement and (ii) those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, could not reasonably be expected to have a Material Adverse
Effect, or do not have an adverse effect on the enforceability of the Loan
Documents, (b) will not violate (i) in any material respect, any applicable law
or regulation or any order of any Governmental Authority or (ii) the
Organizational Documents of any Loan Party, (c) will not violate or result in a
default under any material indenture, note, credit agreement or other similar
instrument binding upon any Loan Party or its Properties, or give rise to a
right thereunder to require any payment to be made by any Loan Party and (d)
will not result in the creation or imposition of any Lien on any Property of any
Loan Party (other than the Liens created by the Loan Documents).

Section 7.04Financial Condition; No Material Adverse Change.



48

[Credit Agreement]

--------------------------------------------------------------------------------

(a)Since December 31, 2017 and after giving effect to the Transactions (i) there
has been no event, development or circumstance that has had or could reasonably
be expected to have a Material Adverse Effect and (ii) the business of the
Borrower and the Loan Parties has been conducted only in the ordinary course
consistent with past business practices (it being understood that changes in
business practices that do not change the nature of the business as an
exploration and production company, such as changes to respond to current market
conditions, are consistent with past business practices).

(b)Neither the Borrower nor any other Loan Party has on the date of this
Agreement, after giving effect to the Transactions, any material Debt (including
Disqualified Capital Stock) other than the Secured Obligations, Revolving Debt
under the Revolving Loan Documents, the Intercompany Debt or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, or unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments.

Section 7.05Litigation.

(a)Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against any Group Member that (i) are not fully covered by insurance
(except for normal deductibles) as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) involve any Loan Document or the Transactions.

(b)Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in a Material Adverse Effect.

Section 7.06Environmental Matters.  Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a)the Group Members and each of their respective Properties and operations
thereon are, and within all applicable statute of limitation periods have been,
in compliance with all applicable Environmental Laws;

(b)the Group Members have obtained all Environmental Permits required for their
respective operations and each of their Properties, with all such Environmental
Permits being currently in full force and effect, and no Group Member has
received any written notice or otherwise has knowledge that any such existing
Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
denied;

(c)there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Borrower’s knowledge, threatened against any Group Member or any of their
respective Properties or as a result of any operations at the Properties;

(d)none of the Properties of the Group Members contain or, to the Borrower’s
knowledge, have contained any:  (i) underground storage tanks; (ii)
asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous waste
management units as defined pursuant to RCRA or



49

[Credit Agreement]

--------------------------------------------------------------------------------

any comparable state law; or (v) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;

(e)except as permitted under applicable laws, there has been no Release or, to
the Borrower’s knowledge, threatened Release, of Hazardous Materials
attributable to the operations of any Group Member at, on, under or from any
Group Member’s Properties and there are no investigations, remediations,
abatements, removals of Hazardous Materials required under applicable
Environmental Laws relating to such Releases or threatened Releases or at such
Properties and, to the knowledge of the Borrower, none of such Properties are
adversely affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real property;

(f)no Group Member has received any written notice asserting an alleged
liability or obligation under any Environmental Laws with respect to the
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials, including at, under, or Released or threatened to be Released from
any real properties offsite the Group Member’s Properties and there are no
conditions or circumstances that would reasonably be expected to result in the
receipt of such written notice;

(g)there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any Group Member or relating to any of their Properties that would reasonably be
expected to form the basis for a claim against any Group Member for damages or
compensation and, to the Borrower’s knowledge, there are no conditions or
circumstances that would reasonably be expected to result in the receipt of
notice regarding such exposure; and

(h)the Group Members have provided to the Lenders complete and correct copies of
all environmental site assessment reports, investigations, studies, analyses,
and correspondence on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) that are in
any Group Member’s possession or control and relating to their respective
Properties or operations thereon.

Section 7.07Compliance with the Laws and Agreements; No Defaults.

(a)Each Loan Party is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b)No Loan Party is in default nor has any event or circumstance occurred which,
but for the expiration of any applicable grace period or the giving of notice,
or both, would constitute a default or would require such Loan Party to Redeem
or make any offer to Redeem all or any portion of any Debt outstanding under any
material indenture, note, credit agreement or other similar instrument pursuant
to which any Material Indebtedness is outstanding.

(c)No Default has occurred and is continuing.



50

[Credit Agreement]

--------------------------------------------------------------------------------

Section 7.08Investment Company Act.  No Loan Party is an “investment company” or
a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

Section 7.09Taxes.  Each Loan Party has timely filed or caused to be filed all
tax returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings and for which the applicable
Loan Party has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect.  To
the knowledge of Borrower, no material proposed tax assessment is being asserted
with respect to any Loan Party.

Section 7.10ERISA.

(a)Each Plan is, and has been, operated, administered and maintained in
substantial compliance with, and the Borrower and each ERISA Affiliate have
complied in all material respects with, ERISA, the terms of the applicable Plan
and, where applicable, the Code.

(b)No act, omission or transaction has occurred which would result in imposition
on any the Borrower or any ERISA Affiliate (whether directly or indirectly) of
(i) either a civil penalty assessed pursuant to subsections (c), (i) or (l) of
section 502 of ERISA or a tax imposed pursuant to Chapter 43 of Subtitle D of
the Code or (ii) breach of fiduciary duty liability damages under section 409 of
ERISA.

(c)No liability to the PBGC (other than for the payment of current premiums
which are not past due) by the Borrower or any ERISA Affiliate has been or is
reasonably expected by any Loan Party or any ERISA Affiliate to be incurred with
respect to any Plan.  No ERISA Event with respect to any Plan has occurred.

(d)The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities by an amount that could reasonably be
expected to have a Material Adverse Effect.  The term “actuarial present value
of the benefit liabilities” shall have the meaning specified in section 4041 of
ERISA.

(e)Neither the Borrower nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the date
hereof sponsored, maintained or contributed to, or had any actual or contingent
liability to any Multiemployer Plan.

Section 7.11Disclosure; No Material Misstatements.  The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any Loan Party is subject, and
all other existing facts and circumstances applicable to the Loan Parties known
to the Borrower, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Loan Parties to the Administrative Agent or any Lender or any of their
Affiliates in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial or
other information, the Loan Parties represent only that



51

[Credit Agreement]

--------------------------------------------------------------------------------

such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  There is no fact peculiar to the Borrower or any
other Loan Party which could reasonably be expected to have a Material Adverse
Effect or in the future is reasonably likely to have a Material Adverse Effect
and which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrower or any other Loan Party
 prior to, or on, the date hereof in connection with the transactions
contemplated hereby.  There are no statements or conclusions in any Reserve
Report which are based upon or include misleading information or fail to take
into account material information regarding the matters reported therein, it
being understood that projections concerning volumes attributable to the Oil and
Gas Properties and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and the Loan Parties do not warrant that such opinions, estimates
and projections will ultimately prove to have been accurate.

Section 7.12Insurance.  For the benefit of each Loan Party, Parent or the
Borrower has (a) all insurance policies sufficient for the compliance by the
Loan Parties with all material Governmental Requirements and all material
agreements and (b) insurance coverage, or self-insurance, in at least such
amounts and against such risk (including public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Loan Parties.  Schedule
7.12, as of the date hereof, sets forth a list of all insurance maintained by
Parent or the Borrower.  The Administrative Agent, as agent for the benefit of
the Secured Parties, has been named as additional insureds in respect of such
liability insurance policies and the Administrative Agent, as agent for the
benefit of the Secured Parties, has been named as loss payee with respect to
Property loss insurance.

Section 7.13Restriction on Liens.  Other than the Revolving Loan Documents,
neither the Borrower nor any Loan Party is a party to any material agreement or
arrangement (other than as permitted by Section 9.15), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Secured Obligations and the Loan
Documents.

Section 7.14Group Members.  Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, there are no other
Group Members.  Each Guarantor and Material Subsidiary has been so designated on
Schedule 7.14.

Section 7.15Foreign Operations.  The Borrower and the other Loan Parties do not
own any Oil and Gas Properties not located within the geographical boundaries of
the United States.

Section 7.16Location of Business and Offices.  The Borrower’s jurisdiction of
organization is Colorado; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Sundance Energy, Inc. and the
organizational identification number of the Borrower in its jurisdiction of
organization is 20031394742 (or, in each case, as set forth in a notice
delivered to the Administrative Agent pursuant to Section 8.01(k) in accordance
with Section 12.01).  The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01(k) and Section
12.01(c)).  Each Group Member’s jurisdiction of organization, name as listed in
the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(k)).

Section 7.17Properties; Titles, Etc.



52

[Credit Agreement]

--------------------------------------------------------------------------------

(a)Each Loan Party has good and defensible title to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title to, or
valid leasehold interests in, licenses of, or rights of use, all other
Collateral owned or leased by such Loan Party and all of its other material
personal Properties necessary or used in the ordinary conduct of its business
other than Properties sold in compliance with Section 9.11 from time to time, in
each case, free and clear of all Liens except Liens permitted by Section 9.03.
 After giving full effect to the Excepted Liens, the Loan Party specified as the
owner owns the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report, and except
as otherwise provided by statute, regulation or the standard and customary
provisions of any applicable joint operating agreement, the ownership of such
Properties shall not in any material respect obligate the Loan Party to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Loan Party’s net revenue
interest in such Property.

(b)All material leases and agreements necessary for the conduct of the business
of the Loan Parties are valid and subsisting, in full force and effect, and
there exists no default or event or circumstance which with the giving of notice
or the passage of time or both would give rise to a default under any such lease
or leases, which could reasonably be expected to have a Material Adverse Effect.

(c)Except as could not reasonably be expected to have a Material Adverse Effect,
the rights and Properties presently owned, leased or licensed by the Loan
Parties including all easements and rights of way, include all rights and
Properties necessary to permit the Loan Parties to conduct their business in the
same manner as its business is conducted on the date hereof.

(d)Except for Properties being repaired, all of the Properties of the Loan
Parties which are reasonably necessary for the operation of their businesses are
in good working condition in all material respects and are maintained in
accordance with prudent business standards.

(e)Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property necessary for the conduct of
the business, and the use thereof by the Loan Party does not, to its knowledge,
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  The Loan Parties either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

Section 7.18Maintenance of Properties.  Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Loan Parties have
been maintained, operated and developed in a good and workmanlike manner and in
conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Loan Parties.  Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Loan Parties is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction



53

[Credit Agreement]

--------------------------------------------------------------------------------

(whether or not the same was permissible at the time) and (ii) none of the wells
comprising a part of the Oil and Gas Properties (or Properties unitized
therewith) of the Loan Parties is deviated from the vertical more than the
maximum permitted by Governmental Requirements, and such wells are bottomed
under and are producing from, and the well bores are wholly within, the Oil and
Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties) of the Loan Parties.  All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Loan Parties that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Loan Parties, in a manner consistent with the Loan Parties’ past
practices (other than those the failure of which to maintain in accordance with
this Section 7.18 could not reasonably be expected to have a Material Adverse
Effect).

Section 7.19Gas Imbalances; Prepayments.  Except as set forth on Schedule 7.19
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take-or-pay or other prepayments which
would require any Loan Party to deliver Hydrocarbons produced from their Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor exceeding two percent (2.0%) of the aggregate volumes of
Hydrocarbons (on an Mcf equivalent basis) listed in the most recent Reserve
Report.

Section 7.20Marketing of Production.  Except for contracts listed and in effect
on the date hereof on Schedule 7.20, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report, (a) the Loan Parties are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity and (b) no material agreements exist
which are not cancelable on 90 days’ notice or less without penalty or detriment
for the sale of production from the Loan Parties’ Hydrocarbons (including calls
on or other rights to purchase, production, whether or not the same are
currently being exercised) that (i) pertain to the sale of production at a fixed
price and (ii) have a maturity or expiry date of longer than six (6) months from
the date hereof.

Section 7.21Security Instruments.  The Security Instruments are effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable second priority security interest in the
Mortgaged Property and Collateral and proceeds thereof.  To the extent required
herein and in the other Loan Documents, the Secured Obligations are and shall be
at all times secured by a legal, valid and enforceable perfected Liens,
subordinate to only that of the Senior Liens, if any, in favor of the
Administrative Agent, covering and encumbering the Mortgaged Properties and
other Collateral, to the extent perfection has occurred or will occur, by the
recording of a mortgage, the filing of a UCC financing statement or, with
respect to Equity Interests represented by certificates, by possession (in each
case, to the extent available in the applicable jurisdiction); provided that,
except in the case of pledged Equity Interests or as otherwise provided herein,
Liens permitted by Section 9.03 may exist and no intention to subordinate the
Liens, subordinate to only that of the Senior Liens, if any, otherwise granted
in favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Liens permitted by Section 9.03.

Section 7.22Swap Agreements.  Schedule 7.22, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d), sets forth, a true and complete list of all Swap Agreements
of the Loan Parties, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the estimated
net mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied, but excluding the Security
Instruments) and the counterparty to each such agreement.



54

[Credit Agreement]

--------------------------------------------------------------------------------

Section 7.23Use of Loans.  The proceeds of the Loans shall be used (a) to
refinance the Existing Credit Facilities, (b) to finance the development of the
Oil and Gas Properties including those acquired in the Acquisition, (c) to
extinguish the amounts of all Prepayments (as defined in the Vitol Prepayment
Contract) (the “Vitol Prepayments”), (d) for the payment of fees and expenses in
connection with this Agreement, and (e) for the working capital needs and
general corporate purposes of the Loan Parties.  No Loan Party is engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board).  No part of the proceeds of any Loan will be used, directly or
indirectly to purchase or carry any margin stock, to extend credit to others for
the purpose of purchasing or carrying margin stock, to reduce or retire any
indebtedness that was originally incurred to purchase or carry any margin stock
or for any purpose which violates the provisions of Regulations T, U or X of the
Board.

Section 7.24Solvency.  After giving effect to the Transactions and the other
transactions contemplated hereby, (a) the aggregate assets (after giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement), at a fair valuation, of the Loan Parties,
taken as a whole, will exceed the aggregate Debt of the Loan Parties on a
consolidated basis, as the Debt becomes absolute and matures, (b) each Loan
Party will not have incurred or intended to incur, and will not believe that it
will incur, Debt beyond its ability to pay such Debt (after taking into account
the timing and amounts of cash to be received by it and the amounts to be
payable on or in respect of its liabilities, and giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement) as such Debt becomes absolute and matures in the ordinary
course of business and (c) each Loan Party will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

Section 7.25OFAC.  Neither the Group Members, nor, to the Borrower’s knowledge,
any director, officer, agent, employee or Affiliate of the Group Members is
currently subject to any material U.S. sanctions administered by OFAC, and the
Borrower will not directly or indirectly use the proceeds from the Borrowings or
lend, contribute or otherwise make available such proceeds to any Group Member,
joint venture partner or other Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

Section 7.26Anti-Terrorism Laws.  (a)  None of the Group Members, nor, to the
Borrower’s knowledge, any of their Affiliates is in violation of any laws
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Patriot Act.

(b)None of the Group Members, nor, to the Borrower’s knowledge, any of their
Affiliates or their respective brokers or other agents acting or benefiting in
any capacity in connection with the Loans is any of the following:

(i)a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii)a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii)a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;



55

[Credit Agreement]

--------------------------------------------------------------------------------

(iv)a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v)a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication or such list.

(c)None of the Group Members, nor, to the Borrower’s knowledge, any of its
brokers or other agents acting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(b) above, (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

Section 7.27Money Laundering.  The operations of the Group Members are and have
been conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the Money Laundering Laws, and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any Loan Party with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Borrower,
threatened in writing.

Section 7.28Foreign Corrupt Practices.  No Group Member, nor, to the knowledge
of the Borrower, any director, officer, agent, or employee of any Loan Party, is
aware of or has taken any action, directly or indirectly, that would result in a
material violation by such Persons of the FCPA, including without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA; and, the Loan Parties have conducted their business in material compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

Section 7.29EEA Financial Institutions.  No Group Member is an EEA Financial
Institution.

Section 7.30Beneficial Ownership.  As of the First Amendment Effective Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.



ARTICLE VIII

AFFIRMATIVE COVENANTS

Until Payment in Full, each of Parent and the Borrower, jointly and severally,
covenants and agrees with the Lenders that:

Section 8.01Financial Statements; Other Information.  The Borrower will furnish
to the Administrative Agent and each Lender:



56

[Credit Agreement]

--------------------------------------------------------------------------------

(a)Annual Financial Statements.  As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Parent, (i) the audited consolidated statement of
financial position for Parent and its Subsidiaries and related statements of
profit or loss or other comprehensive income, changes in equity, as applicable,
and cash flows as of the end of and for such year, setting forth in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, and (ii) internally prepared
unaudited consolidating statement of financial position and statement of profit
or loss or other comprehensive income of Parent which agree in total to the
corresponding audited consolidated statements of Parent for the fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Parent and its
Subsidiaries on a consolidated and consolidating basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(b)Quarterly Financial Statements.  As soon as available, but in any event not
later than 60 days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, (i) the unaudited consolidated statement of
financial position for Parent and its Subsidiaries and related statements of
profit or loss or other comprehensive income, changes in equity, as applicable,
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in comparative form the figures for
the corresponding period or periods of (or, in the case of the statement of
financial position, as of the end of) the previous fiscal year and (ii)
internally prepared unaudited consolidating statement of financial position and
statement profit or loss or other comprehensive income of Parent which agree in
total to the corresponding unaudited consolidated statements of Parent for such
fiscal quarter, all certified by one of its Financial Officers as presenting
fairly in all material respects the financial condition and results of
operations of Parent and its Subsidiaries on a consolidated and consolidating
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.

(c)Certificate of Financial Officer -- Compliance.  Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b)
(subject to the proviso below), a certificate of a Financial Officer of Parent
in substantially the form of Exhibit D hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations (A) demonstrating compliance with
Section 9.01 and (B) of Excess Cash Flow for the fiscal quarter then ended and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the most recently delivered financial statements
referred to in Section 8.01(a) and (b) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; provided, that, notwithstanding anything herein to the
contrary, in the case of the financial statements delivered under Section
8.01(b) for the fiscal quarter of Parent ending June 30, 2020, such certificate
shall be required to be delivered on or before September 30, 2020.

(d)Certificate of Financial Officer – Swap Agreements.  Concurrently with the
delivery of each Reserve Report hereunder, a certificate of a Financial Officer,
in form and substance reasonably satisfactory to the Administrative Agent,
setting forth as of the last Business Day of the period covered by such Reserve
Report, a true and complete list of all Swap Agreements of each Loan Party, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark-to-market value therefor,
any new credit



57

[Credit Agreement]

--------------------------------------------------------------------------------

support agreements relating thereto (other than Security Instruments) not listed
on Schedule 7.22, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

(e)Certificate of Insurer -- Insurance Coverage.  Concurrently with any delivery
of financial statements under Section 8.01(a), and within ten (10) Business Days
following each change in the insurance maintained in accordance with Section
8.07, certificates of insurance coverage with respect to the insurance required
by Section 8.07, in form and substance reasonably satisfactory to the
Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.

(f)Other Accounting Reports.  Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Loan Party by independent accountants in
connection with any annual, interim or special audit made by them of the books
of any such Person, and a copy of any response by such Person, or the board of
directors or other appropriate governing body of such Person, to such letter or
report.

(g)SEC and Other Filings; Reports to Shareholders.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by any Loan Party with the SEC or with any
other national securities exchange (other than relating to beneficial ownership
of the Equity Interests of the Parent); provided, however, that the Loan Parties
shall be deemed to have furnished the information required by this Section
8.01(g) if it shall have timely made the same available publicly on its website,
“EDGAR”, or an equivalent website.

(h)Notices Under Material Instruments.  Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of the Revolving Loan Documents and any preferred
stock designation, indenture, loan or credit or other similar material
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 8.01.

(i)Lists of Purchasers.  Concurrently with the delivery of any Reserve Report to
the Administrative Agent pursuant to Section 8.12, a list of all Persons
purchasing Hydrocarbons from any Loan Party (or, with respect to Oil and Gas
Properties that are not operated by a Loan Party, a list of the operators of
such properties).

(j)Notice of Sales of Oil and Gas Properties and Unwinds of Swap Agreements.  In
the event the Borrower or any other Loan Party intends to (i) sell, transfer,
assign or otherwise dispose of any Oil and Gas Properties (or any Equity
Interests of any Loan Party that owns Oil and Gas Properties) or (ii) terminate,
unwind, cancel or otherwise dispose of Swap Agreements (including pursuant to a
Permitted Swap Termination), in each case, in accordance with Section 9.11,
prior written notice of the foregoing (of at least ten (10) Business Days or
such shorter time as the Administrative Agent may agree), the price thereof, in
the case of Oil and Gas Properties (or any Equity Interests of any Loan Party
that owns Oil and Gas Properties), and the anticipated decline in the
mark-to-market value thereof or net cash proceeds therefrom, in the case of Swap
Agreements, and the anticipated date of closing and any other details thereof
reasonably requested by the Administrative Agent or any Lender.

(k)Notice of Casualty Events.  Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.



58

[Credit Agreement]

--------------------------------------------------------------------------------

(l)Information Regarding Borrower and Guarantors.  Prompt written notice of (and
in any event within ten (10) days prior thereto or such other time as the
Administrative Agent may agree) any change (i) in a Loan Party’s corporate name
or in any trade name used to identify such Person in the conduct of its business
or in the ownership of its Properties, (ii) in the location of the Loan Party’s
chief executive office or principal place of business, (iii) in the Loan Party’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Loan Party’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of
organization, and (v) in the Loan Party’s federal taxpayer identification
number.

(m)Production Report and Lease Operating Statements.   Not later than the
eighteenth (18th) Business Day of each calendar month, a report setting forth,
for each calendar month during the previous twelve (12) months, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month.

(n)Monthly Operational Report; Approved Plan of Development Variance.  Promptly
after delivery thereof to the board of directors of the Borrower (and in no
event later than the eighteenth (18th) Business Day of each calendar month), (i)
an operational report for the prior calendar month in form and substance
substantially similar to the operational report provided to the board of
directors of the Borrower (it being understood for purposes of this clause (i)
that (A) such monthly operational report will be prepared in good faith based on
interim facts and information believed by the Borrower to be reasonable at the
time prepared, but may nonetheless be incomplete and (B) the Borrower shall have
no liability for any unintentional errors or omissions from the facts and
information provided in such monthly operational report) and (ii) a report for
the prior calendar month in form and substance substantially similar to the
report provided to the board of directors of the Borrower in respect of
development expenditures, Capital Expenditures and other capital activities
occurring in such prior calendar month including a comparison of actual
development expenditures, Capital Expenditures and other capital activities for
such prior calendar month versus those development expenditures, Capital
Expenditures and other capital activities budgeted to occur in such prior month
under the Approved Plan of Development.

(o)Patriot Act.  Promptly upon request, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

(p)Cash Flow and Capital Expenditure Forecast.  Not later than 120 days after
the end of each fiscal year, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, setting forth an
operating budget (including a cash flow and Capital Expenditure forecast) for
the immediately succeeding twelve months in form and substance reasonably
satisfactory to the Administrative Agent.

(q)Other Requested Information.  Promptly following any written request
therefor, such other information regarding the operations, business affairs and
financial condition of Parent, the Borrower or any Subsidiary (including any
Plan or Multiemployer Plan and any reports or other information required to be
filed under ERISA), or compliance with the terms of this Agreement or any other
Loan Document, as the Administrative Agent or any Lender may reasonably request.



59

[Credit Agreement]

--------------------------------------------------------------------------------

(r)Beneficial Ownership.  Prompt written notice of any change in the information
provided in the Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified in parts (c) or (d) of such
certification.



Section 8.02Notices of Material Events.  The Borrower will furnish to the
Administrative Agent prompt written notice of the following after any
Responsible Officer of any Loan Party has knowledge thereof:

(a)the occurrence of any Default;

(b)the filing or commencement of, or the threat in writing of, any action, suit,
proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Group Members thereof not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders) that, in either case, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any other Loan Party in an aggregate amount
exceeding $2,000,000; and

(d)the occurrence of any Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03Existence; Conduct of Business.  Parent and the Borrower will, and
will cause each Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where failure to
have such rights, licenses, permits, privileges, franchises and foreign
qualifications could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.

Section 8.04Payment of Obligations.  Parent and the Borrower will, and will
cause each other Loan Party to, pay its obligations, including tax liabilities
of the Borrower and all of the other Loan Parties before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such other Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 8.05Performance of Obligations under Loan Documents.  The Borrower will
pay the Loans in accordance with the terms hereof, and cause each other Loan
Party to, do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Loan Documents, including this
Agreement, at the time or times and in the manner specified.



60

[Credit Agreement]

--------------------------------------------------------------------------------

Section 8.06Operation and Maintenance of Properties.  Parent and the Borrower,
each at its own expense, will, and will cause each other Loan Party to:

(a)operate its Oil and Gas Properties and other material Properties or use
commercially reasonable efforts to cause such Oil and Gas Properties and other
material Properties to be operated in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all applicable
Governmental Requirements, including applicable pro ration requirements and
Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

(b)maintain and keep or use commercially reasonable efforts to cause to be
maintained and kept in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other
Properties material to the conduct of its business, including all equipment,
machinery and facilities.

(c)promptly pay and discharge, or use commercially reasonable efforts to cause
to be paid and discharged, all material delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary,
in accordance with industry standards, to keep unimpaired their rights with
respect thereto and prevent any forfeiture thereof or default thereunder.

(d)promptly perform or use commercially reasonable efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

Section 8.07Insurance.  Parent or the Borrower will maintain, with financially
sound and reputable insurance companies, insurance covering all Loan Parties, in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.  Subject to the terms of the Intercreditor Agreement, the loss
payable clauses or provisions in the applicable insurance policy or policies
insuring any of the collateral for the Loans shall be endorsed in favor of and
made payable to the Administrative Agent as a “loss payee” or other formulation
reasonably acceptable to the Administrative Agent and such liability policies
shall name the Administrative Agent, as agent for the benefit of the Secured
Parties,  as “additional insured”.  Such policies will also provide that the
insurer will endeavor to give at least 30 days prior notice of any cancellation
to the Administrative Agent.

Section 8.08Books and Records; Inspection Rights.  Parent and the Borrower will,
and will cause each other Loan Party to, keep proper books of record and account
in accordance with GAAP.  Parent and the Borrower will, and will cause each
other Loan Party to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested.

Section 8.09Compliance with Laws.  Parent and the Borrower will, and will cause
each Loan Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to



61

[Credit Agreement]

--------------------------------------------------------------------------------

it or its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 8.10Environmental Matters.

(a)Parent and the Borrower shall: (i) comply, and shall cause its Properties and
operations and each other Group Member and each other Group Member’s Properties
and operations to comply, with all applicable Environmental Laws, except to the
extent any breach thereof could not be reasonably expected to have a Material
Adverse Effect; (ii) not dispose of or otherwise Release, and shall cause each
other Group Member not to dispose of or otherwise Release, any Hazardous
Material, or solid waste on, under, about or from any of the Borrower’s or the
other Group Members’ Properties or any other Property to the extent caused by
the Borrower’s or any of the other Group Members’ operations except in
compliance with applicable Environmental Laws, the disposal or Release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each other Group Member to timely obtain or
file, all notices, and Environmental Permits, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of the Borrower’s or the other Group Members’ Properties, which failure to
obtain or file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion, and shall cause
each of other Group Member to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or
other Release of any Hazardous Materials on, under, about or from any of the
Borrower’s or the other Group Members’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; (v) use commercially reasonable efforts to conduct, and
cause each other Group Member to conduct, their respective operations and
businesses in a manner that will not expose any Property or Person to Hazardous
Materials that could reasonably be expected to form the basis for a claim for
damages or compensation; and (vi) establish and implement, and shall cause each
other Group Member to establish and implement, such procedures as may be
necessary to continuously determine and assure that the Borrower’s and the other
Group Members’ obligations under this Section 8.10(a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.

(b)Parent and the Borrower will promptly, but in no event later than five
Business Days of Parent or the Borrower becoming aware thereof, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any demand or lawsuit
by any landowner or other third party threatened in writing against Parent or
the Borrower or the other Group Members or their Properties of which Parent and
or Borrower has knowledge in connection with any Environmental Laws (excluding
routine testing and corrective action) if Parent or the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $2,000,000, not fully covered by insurance,
subject to normal deductibles.

(c)If an Event of Default has occurred and is continuing, the Administrative
Agent may (but shall not be obligated to), at the reasonable and documented
expense of the Borrower and to the extent that the Borrower or any other Loan
Party has the right to do so, conduct such Remedial Work as it deems appropriate
to determine the nature and extent of any noncompliance with applicable
Environmental Laws, the nature and extent of the presence of any Hazardous
Material



62

[Credit Agreement]

--------------------------------------------------------------------------------

and the nature and extent of any other environmental conditions that may exist
at or affect any of the Mortgaged Properties, and the Group Members shall
cooperate with the Administrative Agent in conducting such Remedial Work.  Such
Remedial Work may include a detailed visual inspection of the Mortgaged
Properties, including all storage areas, storage tanks, drains and dry wells and
other structures and locations, as well as the taking of soil samples, surface
water samples, and ground water samples and such other investigations or
analyses as the Administrative Agent deems appropriate.  The Administrative
Agent and its officers, employees, agents and contractors shall have and are
hereby granted the right to enter upon the Mortgaged Properties for the
foregoing purposes.

Section 8.11Further Assurances.

(a)Parent and the Borrower, each at its sole expense will, and will cause each
other Loan Party to, promptly execute and deliver to the Administrative Agent
all such other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of any Loan Party, as the case
may be, in the Loan Documents or to further evidence and more fully describe the
collateral intended as security for the Secured Obligations, or to correct any
omissions in this Agreement or the Security Instruments, or to state more fully
the obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.

(b)Parent and the Borrower hereby authorize the Administrative Agent to file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Mortgaged Property without the signature of the
Borrower or any other Loan Party where permitted by law.  A carbon, photographic
or other reproduction of the Security Instruments or any financing statement
covering the Mortgaged Property or any part thereof shall be sufficient as a
financing statement where permitted by law.

Section 8.12Reserve Reports.

(a)On or before March 31st and September 30th of each year, as applicable, the
Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report evaluating the Oil and Gas Properties of the Borrower and the other Loan
Parties in the United States as of the immediately preceding January 1st or July
1st, as applicable.  The Reserve Report as of January 1st and delivered on or
before March 31th of each year (the “January 1 Reserve Report”) shall be
prepared by one or more Approved Petroleum Engineers, and each other Reserve
Report (other than the Reserve Report as of July 1, 2020 and delivered on or
before September 30, 2020 (the “July 1, 2020 Reserve Report”)) of each year may
be prepared in form reasonably acceptable by one or more Approved Petroleum
Engineers or internally under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate in all
material respects and to have been prepared in all material respects in
accordance with the procedures used in the immediately preceding January 1
Reserve Report.  The Borrower shall cause the July 1, 2020 Reserve Report to be
prepared by Netherland, Sewell & Associates, Inc., and the Borrower shall cause
such Approved Petroleum Engineer to also review and independently verify the
economic and commercial assumptions included in such July 1, 2020 Reserve
Report.

(b)In the event that the Borrower shall furnish to the Revolving Agent a Reserve
Report at any time other than those set forth in Section 8.12(a), the Borrower
shall furnish the same



63

[Credit Agreement]

--------------------------------------------------------------------------------

to the Administrative Agent and shall certify such Reserve Report has been
prepared in all material respects in accordance with the procedures used in the
immediately preceding January 1 Reserve Report.

(c)With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct, (ii) the Borrower or the other Loan Parties own good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report
and such Properties are free of all Liens except for Liens permitted by Section
9.03, (iii) except as set forth on an exhibit to the certificate, on a net basis
there are no gas imbalances, take or pay or other prepayments in excess of the
volume specified in Section 7.19 with respect to its Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any other
Loan Party to deliver Hydrocarbons either generally or produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of their proved Oil and Gas Properties have been
sold since the date of the last Borrowing Base determination except as set forth
on an exhibit to the certificate, which exhibit shall list all of its Oil and
Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into by a Loan Party subsequent to the later of the date
hereof or the most recently delivered Reserve Report which the Borrower could
reasonably be expected to have been obligated to list on Schedule 7.20 had such
agreement been in effect on the date hereof, (vi) attached thereto is a schedule
of the Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating the percentage of the total value of the
proved Oil and Gas Properties that the value of such Mortgaged Properties
represent and that such percentage is in compliance with Section 8.14(a) and
(vii) attached thereto is a computation of Total Proved PV-9 for the Oil and Gas
Properties evaluated in such Reserve Report.

Section 8.13Title Information.

(a)On or before the delivery to the Administrative Agent and the Lenders of each
Reserve Report required by Section 8.12(a), the Borrower will make available to
the Administrative Agent title information in form and substance reasonably
acceptable to the Administrative Agent covering enough of the Oil and Gas
Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall
have had the opportunity to review (including title information previously made
available to the Administrative Agent), satisfactory title information on
Hydrocarbon Interests constituting at least 90% of the Total Proved PV-9 of the
Oil and Gas Properties evaluated by such Reserve Report.

(b)If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on Hydrocarbon Interests constituting at least 90% of the Total Proved PV-9 of
the Oil and Gas Properties evaluated by such Reserve Report.



64

[Credit Agreement]

--------------------------------------------------------------------------------

(c)If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 90% of the Total Proved PV-9 of the Oil and Gas Properties
evaluated in the most recent Reserve Report, such default shall not be a
Default, but instead the Administrative Agent and/or the Required Lenders shall
have the right to exercise the following remedy in their sole discretion from
time to time, and any failure to so exercise this remedy at any time shall not
be a waiver as to future exercise of the remedy by the Administrative Agent or
the Lenders.  To the extent that the Administrative Agent or the Required
Lenders are not satisfied with title to any Oil and Gas Properties after the
60-day period has elapsed, such unacceptable Oil and Gas Properties shall not
count towards the 90% requirement, and the Administrative Agent may send a
notice to the Borrower and the Lenders that such unacceptable Oil and Gas
Properties shall not be included in the calculation of Total Proved PV-9 and the
Borrower shall recalculate its ratio of Total Proved PV-9 to Total Debt and
demonstrate its compliance with the ratio under Section 9.01 excluding such
unacceptable Oil and Gas Properties.

Section 8.14Additional Collateral; Additional Guarantors.

(a)In connection with the delivery of each Reserve Report, the Borrower shall
review such Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 90% of the Total Proved PV-9 of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production.  In the event that the Mortgaged Properties do not represent at
least 90% of such Total Proved PV-9, then Parent and the Borrower shall, and
shall cause the other Loan Parties to, grant, within thirty (30) days of
delivery of the certificate required under Section 8.12(c) (or such later date
as the Administrative Agent may agree), to the Administrative Agent as security
for the Secured Obligations a Lien, subordinate to only that of the Senior
Liens, if any (provided that Excepted Liens of the type described in clauses (a)
to (d) and (f) of the definition thereof may exist, but subject to the provisos
at the end of such definition) on additional Oil and Gas Properties not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties will represent at least 90% of such Total
Proved PV-9.  All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.  In order to comply with the foregoing, if any Subsidiary grants a
Lien on its Oil and Gas Properties pursuant to Section 8.14(a) and such
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).

(b)Parent and the Borrower shall promptly cause each newly created or acquired
Subsidiary (other than any Immaterial Subsidiary) and any Immaterial Subsidiary
that becomes a Material Subsidiary to guarantee the Secured Obligations pursuant
to the Guarantee and Collateral Agreement, including pursuant to a supplement or
joinder thereto.  In connection with any such guaranty, Parent and the Borrower
shall, or shall cause (i) such Subsidiary (other than any Immaterial Subsidiary)
to execute and deliver the Guarantee and Collateral Agreement (or a supplement
thereto, as applicable) and (ii) subject to the Intercreditor Agreement, the
owners (other than any Immaterial Subsidiary) of the Equity Interests of such
Subsidiary to pledge all of the Equity Interests of such new Subsidiary
(including delivery of original stock certificates evidencing the Equity
Interests of such Subsidiary, together with an appropriate undated stock powers
for each certificate duly executed in blank by the registered owner thereof) and
to execute and deliver such



65

[Credit Agreement]

--------------------------------------------------------------------------------

other additional closing documents and certificates as shall reasonably be
requested by the Administrative Agent.

(c)In the event that any Loan Party becomes the direct owner of a Domestic
Subsidiary, then the Loan Party shall promptly, subject to the Intercreditor
Agreement, (i) pledge 100% of all the Equity Interests of such Domestic
Subsidiary, in each case, that are owned by such Loan Party and to the extent
such pledge does not occur automatically under the Guarantee and Collateral
Agreement (including, in each case, delivery of original stock certificates, if
any, evidencing such Equity Interests, together with appropriate stock powers
for each certificate duly executed in blank by the registered owner thereof) and
(ii) (along with such Domestic Subsidiary) execute and deliver such other
additional closing documents and certificates as shall reasonably be requested
by the Administrative Agent.

(d)In the event that any Loan Party becomes the direct owner of a Foreign
Subsidiary, then the Loan Party shall promptly (i) pledge 66-2/3% of all the
Equity Interests of such Foreign Subsidiary, in each case, that are owned by
such Loan Party and to the extent such pledge does not occur automatically under
the Guarantee and Collateral Agreement (including, in each case, delivery of
original stock certificates, if any, evidencing such Equity Interests, together
with appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and (ii) (along with such Foreign Subsidiary) execute
and deliver such other additional closing documents and certificates as shall
reasonably be requested by the Administrative Agent.

(e)The Borrower hereby guarantees the payment of all Secured Obligations of each
Loan Party (other than the Borrower) and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time to each Loan Party (other than the Borrower) in order for such
Loan Party to honor its obligations under the Guarantee and Collateral Agreement
and other Security Instruments (provided, however, that the Borrower shall only
be liable under this Section 8.14(e) for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
8.14(e), or otherwise under this Agreement or any Loan Document, as it relates
to such other Loan Parties, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of the Borrower under this Section 8.14(e) shall remain in full
force and effect until Payment in Full.

(f)If the Borrower or any Subsidiary intends to grant any Lien on any Property
to secure the Revolving Debt, then the Borrower will provide at least fifteen
(15) days’ prior written notice thereof to the Administrative Agent and the
Borrower will, and will cause its Subsidiaries to, grant to the Administrative
Agent to secure the Secured Obligations a Lien subordinate to only that of the
Senior Liens, if any, on the same Property pursuant to Security Instruments in
form and substance reasonably satisfactory to the Administrative Agent to the
extent a prior Lien has not already been granted to the Administrative Agent on
such Property.  In connection therewith, the Borrower shall, or shall cause its
Subsidiaries to, execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.  The Borrower will cause any Subsidiary and any other
Person guaranteeing any Revolving Debt to contemporaneously guarantee the
Secured Obligations pursuant to the Guarantee and Collateral Agreement.

Section 8.15ERISA Compliance.  Parent and the Borrower will promptly furnish and
will cause each other Group Member and any ERISA Affiliate to promptly furnish
to the Administrative Agent (i)  upon becoming aware of the occurrence of any
ERISA Event or of any Prohibited Transaction, which could reasonably be expected
to result in liability of Parent, the Borrower or such other Group Member in



66

[Credit Agreement]

--------------------------------------------------------------------------------

an aggregate amount exceeding $2,000,000, in connection with any Plan or any
trust created thereunder, a written notice of Parent, the Borrower or Subsidiary
of the Borrower, as the case may be, specifying the nature thereof, what action
such Person is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (ii) upon receipt thereof, copies of
any notice of the PBGC’s intention to terminate or to have a trustee appointed
to administer any Plan.  Promptly following receipt thereof, Parent and the
Borrower will furnish and will cause each Subsidiary to promptly furnish to the
Administrative Agent copies of any documents described in Sections 101(k) or
101(l) of ERISA that any Group Member may request with respect to any
Multiemployer Plan for which the Borrower, any Group Member or any of their
ERISA Affiliates may be subject to any current or future liability; provided,
that if the Group Members have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Group Members shall promptly
make a request for such documents or notices from such administrator or sponsor
and the Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof.

Section 8.16Marketing Activities.  Parent and the Borrower will not, and will
not permit any of the other Loan Parties to, engage in marketing activities for
any Hydrocarbons or enter into any contracts related thereto other than (i)
contracts for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and the other Loan Parties that the Borrower or one of the other
Loan Parties has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (iii) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

Section 8.17Swap Agreements.  Within fifteen (15) Business Days of the Effective
Date (or such later date as the Administrative Agent may agree), the Borrower
shall enter into 100% of the Required Hedges described in clause (a) of the
definition thereof, and at all times thereafter the Borrower shall establish and
maintain the Required Hedges described in clause (b) of the definition thereof.

Section 8.18Patriot Act, OFAC, FCPA.  Now and hereafter to the extent applicable
to this Agreement, the transactions contemplated hereby or the Loan Parties’
execution, delivery and performance  of the Loan Documents, do and will comply,
as applicable, in all material respects with the Patriot Act, U.S. sanctions
administered by OFAC and FCPA, and with respect to each statute, any successor
statute thereto.

Section 8.19CUSIP Requirement.  Within fifteen (15) days after the Effective
Date, the Borrower shall have obtained a CUSIP number for the Loans and an LXID
with IHSMarkit.

Section 8.20Vitol Prepayments.  Within three (3) Business Days of the Effective
Date, the Borrower shall extinguish the Vitol Prepayments in full.

Section 8.21Deposit Accounts.  The Borrower shall cause each of the Borrower’s
and the other Loan Parties’ deposit accounts, commodity accounts and securities
accounts (other than Excluded Accounts) to at all times be subject to a deposit
account control agreement, commodity account control agreement or securities
account control agreement, as applicable, in form and substance reasonably



67

[Credit Agreement]

--------------------------------------------------------------------------------

satisfactory to the Administrative Agent naming the Administrative Agent as the
secured party thereunder for the benefit of the Secured Parties.

Section 8.22Agreement to Negotiate with the Lenders.  Parent and the Borrower
will, and will cause each other Loan Party to, during the period from the Third
Amendment Effective Date through and including September 30, 2020, negotiate
with the Lenders in good faith on a potential workout, restructuring or similar
negotiation with respect to the Secured Obligations, with the content of any
such potential workout, restructuring or similar negotiation to be agreed
between the Borrower and the number of Lenders required by Section 12.02 (but
which, as of the Third Amendment Effective Date, is expected to include (a)
mutually agreeing to a term sheet that reduces the Borrower’s Total Debt and
leverage, (b) exploring additional sources of equity capital for the Borrower,
(c) exploring potential Transfers of all or some of the Oil and Gas Properties
of the Loan Parties (or Equity Interests in any Loan Party that owns Oil and Gas
Properties) and (d) if necessary, hiring of restructuring advisors by the
Lenders and the Borrower).

Section 8.23SBA PPP Loan.  Parent and the Borrower will, and will cause each
other Loan Party to (a) comply in all material respects with the SBA’s terms and
conditions applicable to the SBA PPP Loan, (b) use the proceeds of the SBA PPP
Loan only for CARES Allowable Uses, (c) keep necessary and appropriate records
relating to the use of the SBA PPP Loan (and provide such records to the
Administrative Agent upon the Administrative Agent’s reasonable request), and
(d) promptly take all applicable actions, not later than 45 days after the eight
week period immediately following the SBA PPP Loan Date (or such later date as
permitted under the CARES Act), to apply for forgiveness of the SBA PPP Loan in
accordance with the regulations implementing Section 1106 of the CARES Act (and
provide documentation, and status, of such forgiveness to the Administrative
Agent upon the Administrative Agent’s reasonable request).

ARTICLE IX

NEGATIVE COVENANTS

Until Payment in Full, each of Parent and the Borrower, jointly and severally,
covenant and agree with the Lenders that:

Section 9.01Financial Covenants.

(a)Interest Coverage Ratio.  Parent and the Borrower will not, as of the last
day of any fiscal quarter (beginning with the fiscal quarter ending on December
31, 2018) permit the ratio of EBITDAX to Consolidated Interest Expense for the
four fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
to be less than 1.50 to 1.00.

(b)Ratio of Total Proved PV-9 to Total Debt.  Parent and the Borrower will not,
as of the last day of any fiscal quarter (beginning with the fiscal quarter
ending on December 31, 2018) permit the ratio of Total Proved PV-9 to Total
Debt, as of such time, to be less than 1.50 to 1.00.

Section 9.02Debt.  Parent and the Borrower will not, and will not permit any
other Loan Party to, incur, create, assume or suffer to exist any Debt, except:

(a)the Loans or other Secured Obligations.

(b)Debt of any Loan Party under Capital Leases or incurred in connection with
fixed or capital assets acquired, constructed or improved by any Loan Party not
to exceed $1,000,000.



68

[Credit Agreement]

--------------------------------------------------------------------------------

(c)Debt associated with worker’s compensation claims, bonds or surety
obligations required by Governmental Requirements or by third parties in the
ordinary course of business in connection with the operation of, or provision
for the abandonment and remediation of, the Oil and Gas Properties.

(d)Intercompany Debt.

(e)endorsements of negotiable instruments for collection in the ordinary course
of business.

(f)Debt representing deferred compensation to employees of Parent or any of its
Subsidiaries incurred in the ordinary course of business not to exceed an
aggregate amount at any one time outstanding the greater of (i) $1,250,000 and
(ii) one percent (1%) of the then effective Borrowing Base, in the aggregate at
any one time outstanding.

(g)Debt incurred by the Borrower or any Loan Party in any Investment permitted
hereunder, merger or any Disposition permitted hereunder, in each case,
constituting indemnification obligations or obligations in respect of purchase
price or other similar adjustments not to exceed $5,000,000 in the aggregate at
any one time outstanding.

(h)Debt consisting of the financing of insurance premiums not to exceed the
greater of (i) $1,250,000 and (ii) one percent (1%) of the then effective
Borrowing Base, in the aggregate at any one time outstanding.

(i)Debt in respect of netting services, automatic clearinghouse arrangements,
overdraft protections, employee credit card programs and other cash management
and similar arrangements in the ordinary course of business.

(j)Debt arising under Swap Agreements permitted under Section 9.17.

(k)other Debt not to exceed $5,000,000 in the aggregate at any one time
outstanding; provided, that (i) no Default or Event of Default exists at the
time such Debt is incurred or will occur as a result thereof and (ii) either (A)
the Required Lenders shall have provided their prior written consent to the
incurrence of such Debt or (B) the Fallaway Date shall have occurred on the date
of the incurrence of such Debt.

(l)any guarantee of any other Debt permitted to be incurred hereunder.

(m)Debt under the Revolving Loan Documents and any Permitted Refinancing Debt
thereof, provided that:

(i)subject to clause (m)(iii), the aggregate principal amount of such Debt does
not exceed the lesser of (A) $250,000,000 and (B) the lesser of the Borrowing
Base and the Aggregate Elected Commitments in effect on the date such Debt is
incurred (giving effect to any permanent reductions in the Borrowing Base and
the Aggregate Elected Commitments occurring prior to the date such Debt is
incurred, it being understood and agreed that the Borrowing Base may not be
increased above $170,000,000 and the Aggregate Elected Commitments may not be
increased above $190,000,000 less in each case any Net Cash Proceeds, Required
ECF Prepayment Amount or Permitted Swap Termination Proceeds that are required
to be utilized to permanently repay Revolving Debt (with a permanent reduction
in the Borrowing Base and the Aggregate Elected



69

[Credit Agreement]

--------------------------------------------------------------------------------

Commitments in respect of such Revolving Debt) pursuant to the terms of the
Revolving Credit Agreement in effect on the Third Amendment Effective Date
unless either (I) the Required Lenders consent to such increase or (II)(1) the
Fallaway Date has occurred on the date of such increase and (2) at the time of
and immediately after giving pro forma effect to such increase and assuming that
the full amount of such increased Borrowing Base and/or Aggregate Elected
Commitments are utilized, the ratio of Total Debt to ECF EBITDAX is less than
1.50 to 1.00),

(ii)no Default or Event of Default exists at the time such Debt is incurred or
will occur as a result thereof, and

(iii)the aggregate principal balance of any such Debt that is incurred after
September 30, 2020 shall not exceed $10,000,000 at any time without the prior
written consent of the Required Lenders (it being understood and agreed that any
repayment of Revolving Debt occurring after September 30, 2020 (A) shall be
considered, for purposes of this clause (m)(iii), first to reduce any such Debt
incurred after September 30, 2020 before reducing amounts incurred prior to
September 30, 2020 and (B) that reduces amounts incurred prior to September 30,
2020 pursuant to the foregoing clause (m)(iii)(A) may not be reborrowed).

(n)Debt under the Transaction Support Agreement and Parent’s guarantee of such
Debt (including, for the avoidance of doubt, the Buyer Parent Guaranty (as
defined in the Transaction Support Agreement)), including, without limitation,
Debt associated with the TSA Bonds and the TSA Letters of Credit, in a combined
aggregate amount at any one time outstanding not to exceed $42,000,000, and the
TSA Indemnity Agreements.

(o)the SBA PPP Loan.

Section 9.03Liens.  Parent and the Borrower will not, and will not permit any
other Loan Party to, create, incur, assume or permit to exist any Lien on any of
its Properties (now owned or hereafter acquired), except:

(a)Liens securing the payment of any Secured Obligations.

(b)Excepted Liens.

(c)Liens securing Capital Leases permitted by Section 9.02(b) but only on the
Property that is the subject of any such lease, accessions and improvements
thereto, insurance thereon, and the proceeds of the foregoing.

(d)Liens securing any Permitted Refinancing Debt provided that any such
Permitted Refinancing Debt is not secured by any additional or different
Property not securing the Refinanced Debt.

(e)Liens with respect to property or assets of the Borrower or any other Loan
Party securing obligations in an aggregate principal amount outstanding at any
time not to exceed $5,000,000.

(f)Senior Liens (i) to the extent permitted by, and for so long as such Liens
remain subject to, the Intercreditor Agreement and (ii) as long as any Property
securing such Senior Liens also secures the Secured Obligations.



70

[Credit Agreement]

--------------------------------------------------------------------------------

(g)Liens which are disclosed to the Lenders in Schedule 9.03.

Section 9.04Restricted Payments.  Parent and the Borrower will not, and will not
permit any other Loan Party to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except, as long as no Default or
Event of Default exists at the time such Restricted Payment is made or will
occur as a result thereof, (a) Restricted Payments payable to any Loan Party
other than Parent; and (b) Restricted Payments payable to Parent, to the extent
that the aggregate value of all such Restricted Payments made during any fiscal
year does not exceed $2,000,000; provided that such Restricted Payments must be
used by Parent in the ordinary course of business of the Loan Parties and must
not be distributed to holders of Parent’s Equity Interests or to any other
Person.

Section 9.05Investments, Loans and Advances.  Parent and the Borrower will not,
and will not permit any other Loan Party to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

(a)Investments which are disclosed to the Lenders in Schedule 9.05.

(b)accounts receivable and notes receivable arising from the grant of trade
credit arising in the ordinary course of business.

(c)direct obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, in each case maturing
within one year from the date of acquisition thereof.

(d)commercial paper maturing within one year from the date of acquisition
thereof rated in one of the two highest grades by S&P or Moody’s.

(e)deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $500,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively.

(f)Investments in money market or similar funds with assets of at least
$1,000,000,000 and rated Aaa by Moody’s or AAA by S&P.

(g)Investments (i) made by the Borrower in or to any Loan Parties or (ii) made
by Loan Parties in or to each other or the Borrower.

(h)if (A) either (I) such Investment is made using the Net Cash Proceeds from
the issuance of Equity Interests of the Parent or (II) at the time of and
immediately after giving pro forma effect to such Investment the ratio of Total
Debt to ECF EBITDAX for the fiscal quarter immediately preceding the date of
determination for which financial statements are available is less than 2.00 to
1.00, (B) no Default or Event of Default exists at the time such Investment is
made or will occur as a result thereof and (C) either (I) the Required Lenders
shall have provided their prior written consent to the making of such Investment
or (II) the Fallaway Date shall have occurred on the date such Investment is
made, Investments in:

(i)direct ownership interests in additional Oil and Gas Properties and oil and
gas gathering systems related thereto or related to farm-out, farm-in, joint
operating, joint



71

[Credit Agreement]

--------------------------------------------------------------------------------

venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America; and

(ii)Persons engaged primarily in the business of acquiring, developing and
producing Oil and Gas Properties within the geographic boundaries of the United
States of America; provided that with respect to any Investment described in
this clause (ii), immediately after making such Investment, such Person becomes
as Loan Party in accordance with Section 8.14.

(i)loans or advances to employees, officers or directors in the ordinary course
of business of the Borrower or any of the other Loan Parties, in each case only
as permitted by applicable law, including Section 402 of the Sarbanes Oxley Act
of 2002, but in any event not to exceed $1,000,000 in the aggregate at any time.

(j)Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any other Loan Party as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of the other Loan Parties or in
connection with the settlement of delinquent accounts and disputes with
customers and suppliers; provided that the Borrower shall give the
Administrative Agent prompt written notice in the event that the aggregate
amount of all Investments held at any one time under this Section 9.05(j)
exceeds $250,000.

(k)Investments pursuant to Swap Agreements or hedging agreements otherwise
permitted under this Agreement.

(l)other Investments not to exceed $1,000,000 in the aggregate at any one time
outstanding; provided, that (i) no Default or Event of Default exists at the
time such Investment is made or will occur as a result thereof and (ii) either
(A) the Required Lenders shall have provided their prior written consent to the
making of such Investment or (B) the Fallaway Date shall have occurred on the
date such Investment is made.

Section 9.06Nature of Business; No International Operations.  Parent and the
Borrower will not allow any material change to be made in the character of its
business as an independent oil and gas exploration and production company.  The
Loan Parties will not acquire or make any other expenditures (whether such
expenditure is capital, operating or otherwise) in or related to any Oil and Gas
Properties not located within the geographical boundaries of the United States.
 The Borrower will not acquire or create any Foreign Subsidiary.

Section 9.07Proceeds of Loans.  Parent and the Borrower will not permit the
proceeds of the Loans to be used for any purpose other than those permitted by
Section 7.23.  No Loan Party nor any Person acting on behalf of the Borrower has
taken or will take any action which causes any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate Section
7 of the Securities Exchange Act of 1934 or any rule or regulation thereunder,
in each case as now in effect or as the same may hereinafter be in effect.  If
requested by the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.



72

[Credit Agreement]

--------------------------------------------------------------------------------

Section 9.08ERISA Compliance.  Except as could not reasonably be expected to
result in a Material Adverse Effect, the Borrower will not, and will not permit
any other Group Member to, at any time:

(a)Allow any ERISA event to occur.

(b)contribute to or assume an obligation to contribute to, or permit any
Subsidiary to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

(c)acquire, or permit any Subsidiary to acquire, an interest in any Person that
causes such Person to become an ERISA Affiliate with respect to any Subsidiary
if such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, any Multiemployer Plan.

Section 9.09Sale or Discount of Receivables.  Except for receivables obtained by
the Loan Parties out of the ordinary course of business or the settlement of
joint interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction, Parent and the Borrower will not, and will not permit any other
Loan Party to, discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.

Section 9.10Mergers, Etc.  Neither the Borrower nor any other Loan Party will
merge into or with or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person, (whether now owned or
hereafter acquired) (any such transaction, a “consolidation”), or liquidate or
dissolve, except that (a) any Subsidiary of Borrower may be merged into or
consolidated with (i) another Subsidiary of Borrower, so long as a Guarantor is
the surviving business entity, or (ii) Borrower, so long as Borrower is the
surviving business entity, (b) any Subsidiary of Parent (that is not a
Subsidiary of Borrower) may be merged or consolidated with (i) a Subsidiary of
Borrower, so long as a Guarantor is the surviving business entity, (ii)
Borrower, so long as Borrower is the surviving business entity or (iii) another
Subsidiary of Parent (that is not a Subsidiary of Borrower), so long as if
either Subsidiary is a Guarantor, a Guarantor is the surviving business entity
and (c) in connection with any disposition permitted by Section 9.11.

Section 9.11Sale of Properties and Termination of Hedging Transactions.  Parent
and the Borrower will not, and will not permit any other Loan Party to, Transfer
any Property (subject to Section 9.10) except for:

(a)the sale of Hydrocarbons in the ordinary course of business (including oil
and gas sold as produced and seismic data);

(b)farmouts in the ordinary course of business of undeveloped acreage or
undrilled depths and assignments in connection with such farmouts;

(c)the sale or transfer of (i) equipment that is no longer necessary for the
business of the Borrower or such other Loan Party or are replaced by equipment
of at least comparable value and use and (ii) immaterial assets (including
allowing any registrations or any applications for registration of any
intellectual property to lapse or go abandoned in the ordinary course of
business) and (iii) termination of leases and licenses in the ordinary course of
business, in each case so long as, after giving effect to the disposition, no
Event of Default would exist or result therefrom;



73

[Credit Agreement]

--------------------------------------------------------------------------------

(d)the sale or other disposition of any Oil and Gas Property to which no Proved
Reserves are attributed and the pooling or unitization of Oil and Gas Properties
to which no Proved Reserves are attributed, so long as, (i) after giving effect
to the disposition and the concurrent payment of Loans, no Default or Event of
Default would exist or result therefrom and (ii) the Required Lenders shall have
provided their prior written consent to such Transfer;

(e)the sale or other disposition (including Casualty Events) of any Borrowing
Base Property or any interest therein (including any Equity Interest in any Loan
Party that owns Borrowing Base Property); provided that:

(i)100% of the consideration received in respect of such sale or other
disposition of any such Borrowing Base Property (or such Equity Interest) shall
be cash;

(ii)(other than in respect of Casualty Events) the consideration received in
respect of a sale or other disposition of such Borrowing Base Property or
interest therein (or such Equity Interest) shall be equal to or greater than the
fair market value of such Borrowing Base Property or interest therein (or such
Equity Interest) subject of such sale or other disposition (as determined
through a sale process in accordance with industry standards, and if requested
by the Administrative Agent, the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower certifying to the foregoing);

(iii)after giving effect to the disposition and the concurrent payment of Loans,
no Default or Event of Default would exist or result therefrom; and

(iv)other than with respect to Casualty Events, the Required Lenders shall have
provided their prior written consent to such Transfer;

(f)Transfers of Properties from any Loan Party to another Loan Party;

(g)Casualty Events with respect to Properties that are not Oil and Gas
Properties;

(h)Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(i)(i) Permitted Swap Terminations and (ii) other early terminations,
unwindings, cancellations or other dispositions of Swap Agreements; provided
that, in the case of terminations, unwindings, cancellations or other
dispositions referred to in this clause (ii), the Required Lenders shall have
provided their prior written consent to such termination, unwinding,
cancellation or other disposition; and

(j)Transfers of Properties (not otherwise regulated by Section 9.11(a) through
(i)) that are not included in the Borrowing Base for fair market value so long
as, after giving effect to the Transfer, no Event of Default would exist or
result therefrom.

Section 9.12Sales and Leasebacks.  Parent and the Borrower will not, and will
not permit any other Loan Party to enter into any arrangement with any Person
providing for the leasing by any Loan Party of real or personal property that
has been or is to be sold or transferred by such Loan Party to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of such Loan Party.



74

[Credit Agreement]

--------------------------------------------------------------------------------

Section 9.13Environmental Matters.  Parent and the Borrower will not, and will
not permit any other Group Member to, (a) cause or knowingly permit any of its
Property to be in violation of, or (b) do anything or knowingly permit anything
to be done which will subject any such Property to any Remedial Work (other than
Remedial Work done in the ordinary course of business) under, any Environmental
Laws that could reasonably be expected to have a Material Adverse Effect; it
being understood that clause (b) above will not be deemed as limiting or
otherwise restricting any obligation to disclose any relevant facts, conditions
and circumstances pertaining to such Property to the appropriate Governmental
Authority.

Section 9.14Transactions with Affiliates.  Except for (x) payment of Restricted
Payments permitted by Section 9.04 and (y) for transactions set forth on
Schedule 9.14 (in each case consistent with past practices), Parent and the
Borrower will not, and will not permit any other Loan Party to, enter into any
material transaction, including any purchase, sale, lease or exchange of
Property or the rendering of any service, with any Affiliate (other than between
Borrower and Loan Parties) unless such transactions are otherwise permitted
under this Agreement and are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate.

Section 9.15Negative Pledge Agreements; Dividend Restrictions.  Parent and the
Borrower will not, and will not permit any other Loan Party to, create, incur,
assume or suffer to exist any contract, agreement or understanding which in any
way prohibits or restricts (a) the granting, conveying, creation or imposition
of any Lien on any of its Property to secure the Secured Obligations or which
requires the consent of other Persons in connection therewith or (b) the
Borrower or any other Loan Party from paying dividends or making distributions
to any Loan Party or receiving any money in respect of Debt or other obligations
owed to it, or which requires the consent of or notice to other Persons in
connection therewith; provided that (i) the foregoing shall not apply to
restrictions and conditions under the Loan Documents, (ii) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of any asset or another Loan Party pending such sale;
provided such restrictions and conditions apply only to the asset or other Loan
Party that is to be sold and such sale is permitted hereunder and shall not
apply to restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder, (iii) the foregoing shall
not apply to customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture and its equity and (iv) clause (a) of the foregoing
shall not apply to (A) restrictions or conditions imposed by any agreement
relating to Capital Leases or purchase money Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Secured Obligations, (B) customary provisions in leases and licenses
restricting the assignment thereof, (C) limitations and restrictions arising or
existing by reason of applicable Governmental Requirement and (D) the
Intercreditor Agreement, the Revolving Loan Documents and any agreement
governing Permitted Refinancing Debt with respect to the Revolving Debt.

Section 9.16Take-or-Pay or other Prepayments.  Parent and the Borrower will not,
and will not permit any other Loan Party to, allow take-or-pay or other
prepayments with respect to the Oil and Gas Properties of the Borrower or any
other Loan Party that would require the Borrower or such other Loan Party to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor.

Section 9.17Swap Agreements.  Parent and the Borrower will not, and will not
permit any other Loan Party to, enter into any Swap Agreements with any Person
other than (a) Swap Agreements (i) with a Secured Swap Provider or an Approved
Counterparty, (ii) which have a tenor of less than five (5) years and (iii) the
notional volumes for which (when aggregated and netted with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed and at any time thereafter (such notional volumes to
be based upon the projections contained in the then-most recently



75

[Credit Agreement]

--------------------------------------------------------------------------------

delivered Reserve Report and drilling plan furnished to the Lenders), (A) 80% of
the reasonably projected production from the Proved Reserves attributable to the
Oil and Gas Properties of the Loan Parties for each of crude oil and natural
gas, calculated separately, for each month during the period commencing on the
month when such Swap Agreement is executed and ending 36 months later; and (B)
80% of the reasonably projected production from the Proved Reserves classified
as Developed Producing Reserves attributable to the Oil and Gas Properties of
the Loan Parties for each of crude oil and natural gas, calculated separately,
for each month during the period commencing on the 37th month after when such
Swap Agreement is executed and ending on the 60th month after when such Swap
Agreement is executed; provided that if the Borrower and the Required Lenders
agree in writing (including by email), then (x) the notional volumes referred to
in this Section 9.17(a)(iii) (when aggregated and netted with other commodity
Swap Agreements then in effect other than basis differential swaps on volumes
already hedged pursuant to other Swap Agreements) may instead not exceed a
percentage of reasonably projected production from the Oil and Gas Properties of
the Loan Parties for each of crude oil and natural gas, calculated separately,
that is reasonably acceptable to the Required Lenders and agreed to by the
Borrower and (y) the projections of notional volume upon which the percentage
referred to in clause (x) are based may be as are reasonably acceptable to the
Required Lenders and agreed to by the Borrower and (b) Swap Agreements in
respect of interest rates with a Secured Swap Provider which do not exceed 50%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money and do not have a tenor beyond the maturity date of the relevant Debt,
provided that at all times: (i) no such Swap Agreements fixes a price for a
period later than 12 months after such contract is entered into, (ii) the Loan
Parties must maintain at all times Cash Equivalents at least equal to the
aggregate notional amount of all such contracts, (iii) if any monthly notional
amount of currency subject to any such Swap Agreements is on deposit in any
Section 1031 tax-deferred exchange account (or other similar restricted
account), then such amount must be permanently released from such account or
restrictions prior to the date on which the Swap Agreements for such month is
settled, (iv) each such contract is with an Approved Counterparty and (v) unless
such Swap Agreement is being entered into in connection with an issuance of
Equity Interests of Parent, the Administrative Agent has consented to the entry
into such Swap Agreements; provided that (1) in no event shall any Swap
Agreement contain any requirement, agreement or covenant for any Loan Party to
post collateral or margin to secure their obligations under such Swap Agreement
or to cover market exposures (other than under the Security Instruments), (2)
Swap Agreements shall only be entered into in the ordinary course of business
(and not for speculative purposes), and (3) no Swap Agreement in respect of
commodities shall be terminated, unwound, cancelled or otherwise disposed of
except to the extent permitted by Section 9.11; provided, further, that nothing
in this Section 9.17 shall restrict the ability of the Loan Parties to enter
into puts and floor contracts.

Section 9.18Amendments to Organizational Documents and Material Contracts.
 Parent and the Borrower shall not, and shall not permit any other Loan Party
to, (a) amend, supplement or otherwise modify (or permit to be amended,
supplemented or modified) its Organizational Documents in any material respect
that could reasonably be expected to be adverse to the interests of the
Administrative Agent or the Lenders without the consent of the Administrative
Agent (not to be unreasonably withheld or delayed), other than amendments that
delete or reduce any fees payable by any Loan Party to a Person other than the
Administrative Agent or any Lender, or (b) (A) amend, supplement or otherwise
modify (or permit to be amended, supplemented or modified) any agreement to
which it is a party, (B) terminate, replace or assign any of the Loan Party’s
interests in any agreement or (C) permit any agreement not to be in full force
and effect and binding upon and enforceable against the parties thereto, in each
case if such occurrence could be reasonably expected to result in a Material
Adverse Effect.

Section 9.19Changes in Fiscal Periods.  Parent and the Borrower shall not, and
shall not permit any other Loan Party to have its fiscal year end on a date
other than December 31 or change the its method of determining fiscal quarters.



76

[Credit Agreement]

--------------------------------------------------------------------------------

Section 9.20Anti-Terrorism Laws.  Parent and the Borrower shall not permit, and
shall not permit the other Loan Parties to (a) conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in Section 7.26 above, (b) deal in, or otherwise
engage in any transaction relating to, any property of interests in property
blocked pursuant to the Executive Order of any other Anti-Terrorism Law or (c)
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, (x) any of the
prohibitions set forth in any Anti-Terrorism Law or (y) any prohibitions set
forth in the rules or regulations issued by OFAC (and, in each case, the
Borrower shall, and shall cause each of the Loan Parties to, promptly deliver or
cause to be delivered to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 9.20).

Section 9.21Gas Imbalances.  Parent and the Borrower shall not and shall not
permit any other Loan Party to allow on a net basis gas imbalances with respect
to the Oil and Gas Properties of the Borrower or any Loan Party that would
require the Borrower or such Loan Party to deliver Hydrocarbons produced from
their Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor exceeding two percent (2.0%) of the aggregate
volumes of Hydrocarbons (on an Mcf equivalent basis) listed in the most recent
Reserve Report.

Section 9.22Anti-Layering.

(a)Parent and the Borrower will not, and will not permit any other Loan Party
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired) that is junior to the Senior Liens (other than
the Liens securing the Secured Obligations) unless such Lien is also junior to
the Liens securing the Secured Obligations.

(b)Parent and the Borrower will not, and will not permit any other Loan Party
to, incur, create, assume or suffer to exist any Debt that (i) is subordinate in
right of payment (including via any “first-out” collateral proceeds waterfall or
similar structure) to the Revolving Debt (or Permitted Refinancing Debt thereof)
unless such Indebtedness is also subordinated in right of payment to the Secured
Obligations, (ii) is expressed to be secured by the Collateral on a subordinated
basis to the Revolving Debt (or Permitted Refinancing Debt thereof) and on a
senior basis to the Secured Obligations, (iii) is expressed to rank or ranks so
that the Lien securing such Debt is subordinated to any of the Revolving Debt
(or Permitted Refinancing Debt thereof) but is senior to the Secured
Obligations, (iv) is contractually subordinated in right of payment to any of
the Revolving Debt (or Permitted Refinancing Debt thereof) and senior in right
of payment to the Secured Obligations or (v) has payment priorities for
repayment of principal of such Debt which would treat holders of such principal
on a “first-out/last-out” basis with respect to proceeds of Collateral.

Section 9.23Minimum Revenue Contracts; etc..

(a)Parent and the Borrower will not, and will not permit any other Loan Party
to, allow unutilized capacity under any minimum revenue commitment, minimum
volume commitment or similar provision in any operating, gathering, handling,
transportation, processing or marketing contracts attributable to the Oil and
Gas Properties of the Borrower or any other Loan Party to exceed $5,000,000 in
the aggregate for any fiscal quarter.  In the event of such shortfall, then the
Borrower shall cure such shortfall, or cause such shortfall to be cured, within
90 days with the Net Cash Proceeds received from the issuance of Equity
Interests of the Parent.



77

[Credit Agreement]

--------------------------------------------------------------------------------

(b)Parent and the Borrower will not, and will not permit any other Loan Party
to, prior to December 31, 2020, enter into, or incur any obligations not in
effect on the Third Amendment Effective Date under or pursuant to, any drilling
and completion agreement if the effect thereof would be to cause the Loan
Parties to exceed the limitations on Capital Expenditures set forth in Section
9.24, or any agreement that contains a minimum revenue commitment, minimum
volume commitment or similar provision in any operating, gathering, handling,
transportation, processing or marketing contracts.

Section 9.24Capital Expenditures; General & Administrative Expenses; Approved
Plan of Development.  Parent and the Borrower will not, and will not permit any
other Loan Party to, make (a)(i) more than $5,000,000 of Capital Expenditures
for the period from May 1, 2020 through and including September 30, 2020 or (ii)
any Capital Expenditures (which, for the avoidance of doubt, shall exclude
expenses associated with any workover, reworking, plugging and abandonment or
other operations in respect of existing wells, and which excluded expenses are
not involved in the drilling, completion or recompletion of any well) using the
proceeds of Revolving Debt permitted to be incurred under Section 9.02(m)(iii),
(b) more than $3,000,000 of General & Administrative Expenses per fiscal quarter
in either of the fiscal quarters ending June 30, 2020 and September 30, 2020,
and (c) any development expenditures or Capital Expenditures or conduct other
development activities prior to September 30, 2020 unless such expenditure or
activity is made pursuant to the Approved Plan of Development.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01Events of Default.  One or more of the following events shall
constitute an “Event of Default”:

(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b)any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, notice, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made (or, to the extent
that any such representation and warranty is qualified by materiality, such
representation and warranty (as so qualified) shall prove to have been incorrect
in any respect when made or deemed made).

(d)the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.02(a), Section 8.03,
Section 8.14, Section 8.21, Section 8.23 or in ARTICLE IX.

(e)the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a),



78

[Credit Agreement]

--------------------------------------------------------------------------------

Section 10.01(b), Section 10.01(c) or Section 10.01(d)) or any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after the earlier to occur of (A) written notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (B) a Responsible Officer of the Borrower or such other Loan Party otherwise
becoming aware of such default.

(f)the Borrower or any other Loan Party shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any grace periods applicable thereto.

(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any other Loan Party to make an
offer in respect thereof.

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Loan Party, or its or their debts, or of a substantial part of its or their
assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any other Loan Party or for a substantial part of its or
their assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered.

(i)the Borrower or any other Loan Party shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any other Loan Party or for a substantial
part of its or their assets, (iv) file an answer admitting the material
allegations of a petition filed against it or them in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) take any action
for the purpose of effecting any of the foregoing; or (vii) become unable, admit
in writing its inability or fail generally to pay its debts as they become due.

(j)one or more judgments for the payment of money in an aggregate amount in
excess of $4,000,000 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage and is not subject
to an insolvency proceeding) shall be rendered against any Loan Party or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Loan Party to enforce any such judgment.

(k)any Loan Documents after delivery thereof shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with their terms against the
Borrower or a Loan Party thereto or shall be repudiated by any of them, except
to the extent permitted by the terms of this Agreement, or the Borrower or any
other Loan Party or any of their Affiliates shall so state in writing.



79

[Credit Agreement]

--------------------------------------------------------------------------------

(l)a Change in Control shall occur.

(m)the Intercreditor Agreement, after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with its terms
against the Borrower or any other party thereto or shall be repudiated in
writing by the Borrower or any Guarantor, or any payment by the Borrower or any
Guarantor in violation of the terms of the Intercreditor Agreement.

Section 10.02Remedies.

(a)In the case of an Event of Default (other than one described in Section
10.01(h) or Section 10.01(i)), at any time thereafter during the continuance of
such Event of Default, the Administrative Agent may with the consent of the
Required Lenders or shall at the request of the Required Lenders, by notice to
the Borrower, take either or both of the following actions, at the same or
different times:

(i)terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and

(ii)by written notice to the Borrower, declare the Notes and the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon, any Applicable Premium
Amount then due (including after giving effect to the immediately following
paragraph), any Make Whole Amount then due (including after giving effect to the
immediately following paragraph), and all fees and other obligations of the Loan
Parties accrued hereunder and under the Notes and the other Loan Documents shall
become due and payable immediately, without presentment, demand (other than
written notice), protest, notice of intent to accelerate, notice of acceleration
or other notice of any kind, all of which are hereby waived by each Loan Party;
and in case of an Event of Default described in Section 10.01(h) or Section
10.01(i), the Commitments shall automatically terminate and the Notes and the
principal of the Loans then outstanding, together with accrued interest thereon,
any Applicable Premium Amount then due (including after giving effect to the
immediately following paragraph), any Make Whole Amount then due (including
after giving effect to the immediately following paragraph), and all fees and
the other obligations of the Borrower and the other Loan Parties accrued
hereunder and under the Notes and the other Loan Documents shall automatically
and immediately become due and payable, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration, or other notice of any
kind, all of which are hereby waived by each Loan Party.

Without limiting the generality of the foregoing, it is understood and agreed
that if, prior to the Maturity Date, the Loans are accelerated or otherwise
become due, in each case, in respect of any Event of Default (including, but not
limited to, upon the occurrence of a bankruptcy or insolvency event (including
the acceleration of claims by operation of law) a “Make Whole Event”)), the
Applicable Premium Amount and the Make Whole Amount that would have applied if,
at the time of such acceleration, the Borrower had (i) paid, prepaid,
refinanced, substituted or replaced all of the Loans as contemplated in Sections
3.01 and/or 3.04 will also be automatically and immediately due and payable
without further action or notice and the Applicable Premium Amount and Make
Whole Amount shall constitute part of the Secured Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of the Lenders’
lost profits as a result thereof (but not as a





80

[Credit Agreement]

--------------------------------------------------------------------------------

penalty), the Applicable Premium Amount and the Make Whole Amount shall
constitute part of the Secured Obligations. Any Applicable Premium Amount and
the Make Whole Amount payable above shall be presumed to be the liquidated
damages (and not, for the avoidance of doubt, unmatured interest or a penalty)
sustained by the Lenders as the result of payment or acceleration, as
applicable, prior to the Maturity Date and the Loan Parties agree that the
Applicable Premium Amount and the Make Whole Amount are reasonable under the
circumstances currently existing.  In the event the Secured Obligations are
reinstated in connection with or following any Make Whole Event, it is
understood and agreed that the Secured Obligations shall include any Applicable
Premium Amount and Make Whole Amount payable in accordance with the Loan
Documents, including this Section 10.02. The Applicable Premium Amount and the
Make Whole Amount shall also be payable in the event the Secured Obligations
(and/or this Agreement) are satisfied or released by foreclosure (whether by
power of judicial proceeding), deed in lieu of foreclosure or by any other
similar means.  The obligation of the Borrower to pay the Applicable Premium
Amount and the Make Whole Amount under Section 3.04(g) is in addition to its
obligation to pay the Applicable Premium Amount and the Make Whole Amount under
this Section 10.02. THE BORROWER AND EACH GUARANTOR EXPRESSLY WAIVES (TO THE
FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
APPLICABLE PREMIUM AMOUNT OR THE MAKE WHOLE AMOUNT IN CONNECTION WITH ANY SUCH
MAKE WHOLE EVENT.  The Borrower and each Guarantor expressly agrees (to the
fullest extent that it may lawfully do so) that: (A) the Applicable Premium
Amount and the Make Whole Amount are reasonable and are the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (B) the Applicable Premium Amount and the Make Whole Amount shall be
payable notwithstanding the then prevailing market rates at the time payment is
made; (C) there has been a course of conduct between the Lenders and the
Borrower and Guarantors giving specific consideration in this transaction for
such agreement to pay the Applicable Premium Amount and the Make Whole Amount;
and (D) the Borrower and each Guarantor shall each be estopped hereafter from
claiming differently than as agreed to in this paragraph.  The Borrower and each
Guarantor expressly acknowledges that its agreement to pay the Applicable
Premium Amount and the Make Whole Amount to the Lenders as herein described is a
material inducement to the Lenders to provide the Commitments and make the
Loans.  In the case of any Event of Default occurring by reason of any willful
action or inaction taken or not taken by or on behalf of the Borrower or any
Guarantor with the intention of avoiding payment of the Applicable Premium
Amount and the Make Whole Amount that the Borrower would have had to pay if the
Borrower then had elected to pay the Loans prior to the Maturity Date pursuant
to Section 3.01 and/or 3.04, an equivalent premium, without duplication, will
become and be immediately due and payable to the extent permitted by law upon
the acceleration of the Loans.



(b)In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c)All proceeds realized from the liquidation or other disposition of collateral
or otherwise received after maturity of the Loans, whether by acceleration or
otherwise, shall be applied:

(i)first, to payment or reimbursement of that portion of the Secured Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii)second, pro rata to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii)third, pro rata to payment of accrued interest on the Loans;



81

[Credit Agreement]

--------------------------------------------------------------------------------

(iv)fourth,  pro rata to payment of principal outstanding on the Loans;

(v)fifth, pro rata to any other Secured Obligations; and

(vi)sixth, any excess, after all of the Secured Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01Appointment; Powers.  Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Section 11.02Duties and Obligations of Administrative Agent.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents.  Without limiting the generality of the foregoing, (a)
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any Loan Party that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and the other Group Members or any other obligor or guarantor, or (vii)
any failure by the Borrower or any other Person (other than itself) to perform
any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or
conditions set forth herein or therein.  For purposes of determining compliance
with the conditions specified in ARTICLE VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Effective Date specifying its
objection thereto.

Section 11.03Action by Administrative Agent.  The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers



82

[Credit Agreement]

--------------------------------------------------------------------------------

expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Required Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which, in its
opinion, or the opinion of its counsel, exposes the Administrative Agent to
liability or which is contrary to this Agreement, the Loan Documents or
applicable law, including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law.  If a Default has
occurred and is continuing, no Agent shall have any obligation to perform any
act in respect thereof.  The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02), and otherwise the Administrative Agent shall not be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower and the Lenders hereby waives the right to dispute the Administrative
Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Administrative Agent.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.  The Administrative Agent may deem and treat
the payee of any Note as the holder thereof for all purposes hereof unless and
until a written notice of the assignment or transfer thereof permitted hereunder
shall have been filed with the Administrative Agent.

Section 11.05Subagents.  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of this ARTICLE XI shall apply to any such sub-agent and to the Related Parties
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 11.06Resignation of Administrative Agent.



83

[Credit Agreement]

--------------------------------------------------------------------------------

(a)Subject to the appointment and acceptance of a successor Administrative Agent
as provided in this Section 11.06, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a qualified financial institution as successor
Administrative Agent.

(b)If at any time (i) the amount of the Administrative Agent’s Loans then
outstanding is less  than $15,000,000 and (ii) the Required Lenders provide
written notice of their justification to do so, the Required Lenders may, to the
extent permitted by any Governmental Requirement, by notice in writing to the
Borrower and the Administrative Agent remove the Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)Upon the Resignation Effective Date or the Removal Effective Date (as
applicable), a successor Administrative Agent shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
 After the Administrative Agent’s resignation or removal hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Section 11.07Administrative Agent as Lender.  The Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any other Group
Member or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

Section 11.08No Reliance.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or any other Lender, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower, or
any of the other Group Members of this Agreement, the Loan Documents or any
other document referred to or provided for herein or to inspect the Properties
or books of any such Person.  Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent nor any  Arranger shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower or any
Group Member (or any of their Affiliates) which may come into the



84

[Credit Agreement]

--------------------------------------------------------------------------------

possession of such Agent or any of its Affiliates.  In this regard, each Lender
acknowledges that Simpson Thacher & Bartlett LLP is acting in this transaction
as special counsel to the Administrative Agent only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document.  Each
other party hereto will consult with its own legal counsel to the extent that it
deems necessary in connection with the Loan Documents and the matters
contemplated therein.

Section 11.09Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of the other Group Members,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 3.05 and Section 12.03) allowed in such
judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.05 and Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10Authority of Administrative Agent to Release Collateral and Liens.
 The Lenders:

(a)irrevocably authorize the Administrative Agent to comply with the provisions
of Section 12.18.

(b)authorize the Administrative Agent to execute and deliver to the Loan
Parties, at the Borrower’s sole cost and expense, any and all releases of Liens,
termination statements, assignments or other documents as reasonably requested
by such Loan Party in connection with any Disposition of Property to the extent
such Disposition is permitted by the terms of Section 9.11 or is otherwise
authorized by the terms of the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items



85

[Credit Agreement]

--------------------------------------------------------------------------------

of property, or to release any Guarantor from its obligations under the
Guarantee and Collateral Agreement pursuant to this Section 11.10 or Section
12.18.

Section 11.11Duties of the Arranger.  The Arranger shall not have any duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents.

Section 11.12Credit Bidding.  The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid by the Administrative Agent at the direction of
the Required Lenders on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that shall vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid, (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Secured Obligations which were credit
bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale, (iii)
the Administrative Agent shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 12.02 of this
Agreement), (iv) the Administrative Agent on behalf of such acquisition vehicle
or vehicles shall be authorized to issue to each of the Secured Parties, ratably
on account of the relevant Secured Obligations which were credit bid, interests,
whether as equity, partnership interests, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of Secured Obligations credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Secured Obligations and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request



86

[Credit Agreement]

--------------------------------------------------------------------------------

in connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

Section 11.13Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).



87

[Credit Agreement]

--------------------------------------------------------------------------------

(c)The Administrative Agent and the Arranger hereby inform the Lenders that each
such Person is not undertaking to provide investment advice or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments, this Agreement and
any other Loan Documents (ii) may recognize a gain if it extended the Loans or
the Commitments for an amount less than the amount being paid for an interest in
the Loans or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE XII

MISCELLANEOUS

Section 12.01Notices.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to Section 12.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i)if to the Borrower, to it at 1050 17th Street, Suite 700, Denver, Colorado
80265, Attention: Eric P. McCrady (Telephone 303-543-5700);

(ii)if to the Parent, to it at 1050 17th Street, Suite 700, Denver, Colorado
80265, Attention: Eric P. McCrady (Telephone 303-543-5700);

(iii)if to the Administrative Agent, to it at 1585 Broadway, 16th Floor, New
York, New York 10036, Attention: David Lazarus (Telephone 212-296-8134); and

(iv)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.



88

[Credit Agreement]

--------------------------------------------------------------------------------

Section 12.02Waivers; Amendments.

(a)No failure on the part of the Administrative Agent, any other Agent or Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege, or any abandonment or discontinuance of steps
to enforce such right, power or privilege, under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
 The rights and remedies of the Administrative Agent, each other Agent, and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any other Agent, or any Lender may have had notice or
knowledge of such Default at the time.

(b)Neither this Agreement nor any provision hereof nor any Loan Document nor any
provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and/or the other
applicable Loan Parties and the Required Lenders or by the Borrower and/or the
other applicable Loan Parties and the Administrative Agent with the consent of
the Required Lenders; provided that no such agreement shall (i) [Reserved], (ii)
[Reserved], (iii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other
Secured Obligations hereunder or under any other Loan Document, without the
written consent of each Lender directly affected thereby, (iv) postpone the
scheduled date of payment or prepayment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder, or any other Secured
Obligations hereunder or under any other Loan Document, or reduce the amount of,
waive or excuse any such payment, or postpone or extend the Maturity Date
without the written consent of each Lender directly affected thereby, (v) change
Section 4.01(b) or Section 4.01(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (vi) waive or amend Section 3.04(c)-(g) if the effect of such waiver or
amendment would directly affect any Lender in a manner that is materially more
adverse to such Lender than the other Lenders, Section 6.01, Section 10.02(c) or
Section 12.18 without the written consent of each Lender directly affected
thereby, (vii) release any Guarantor (except as set forth in Section 11.10 or
the Guarantee and Collateral Agreement), release all or substantially all of the
Collateral (other than as provided in Section 11.10), or reduce the percentages
set forth in Section 8.14(a), without the written consent of each Lender, (viii)
change any of the provisions of this Section 12.02(b) or the definitions of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; (ix) [Reserved]; or (x) other than the Intercreditor Agreement, the
Revolving Loan Documents or any Permitted Refinancing Debt of the Revolving Loan
Documents, contractually subordinate the payment of all the Secured Obligations
to any other Debt or contractually subordinate the priority of any of the
Administrative Agent’s Liens to the Liens securing any other Debt, in each case,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.  Notwithstanding the
foregoing, any supplement to any Schedule shall be effective simply by
delivering to the Administrative Agent a supplemental



89

[Credit Agreement]

--------------------------------------------------------------------------------

schedule clearly marked as such and, upon receipt, the Administrative Agent will
promptly deliver a copy thereof to the Lenders.  Notwithstanding the foregoing,
the Borrower and the Administrative Agent may (A) amend this Agreement or any
other Loan Document without the consent of the Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and (B) without
the consent of any Lender, enter into amendments or modifications to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Benchmark Replacement or any Benchmark Replacement Conforming
Changes or otherwise effectuate the terms of Section 3.03(b) in accordance with
the terms of Section 3.03(b).

Section 12.03Expenses, Indemnity; Damage Waiver.

(a)Parent and the Borrower, jointly and severally, shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable and documented fees, charges and
disbursements of one primary counsel for the Administrative Agent and its
Affiliates and to the extent necessary as reasonably determined by the
Administrative Agent, other outside consultants for the Administrative Agent,
the reasonable and documented travel, photocopy, mailing, courier, telephone,
distributions, insurance, CUSIP or LXID registration or other similar fees, bank
meetings and other similar expenses, and the reasonable and documented cost of
environmental invasive and non-invasive assessments and audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
costs, expenses, Taxes, assessments and other charges incurred by the
Administrative Agent in connection with any search, filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein, and (iii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any other Agent or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
other Agent or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans (including,
without limitation, periodic collateral/financial control, field examinations,
asset appraisal expenses, the monitoring of assets, enforcement or rights and
other miscellaneous disbursements) and all such reasonable and documented
out-of-pocket fees, costs and expenses of any restructuring advisor hired by the
Administrative Agent, any other Agent or any Lender in connection with any
workout restructuring or similar negotiations in respect of this Agreement and
the Loans made hereunder.

(b)PARENT AND THE BORROWER, JOINTLY AND SEVERALLY, SHALL INDEMNIFY EACH AGENT,
THE ARRANGER, AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL ACTUAL LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE AND
DOCUMENTED OUT-OF-POCKET FEES, CHARGES AND



90

[Credit Agreement]

--------------------------------------------------------------------------------

DISBURSEMENTS OF ONE FIRM OF COUNSEL FOR ALL INDEMNITEES TAKEN AS A WHOLE (AND,
IF NECESSARY, BY A SINGLE FIRM OF LOCAL COUNSEL IN EACH APPROPRIATE JURISDICTION
FOR ALL INDEMNITEES, TAKEN AS A WHOLE (AND, IN THE CASE OF AN ACTUAL OR
PERCEIVED CONFLICT OF INTEREST WHERE THE INDEMNITEE AFFECTED BY SUCH CONFLICT
INFORMS THE BORROWER OF SUCH CONFLICT AND THEREAFTER RETAINS ITS OWN COUNSEL, OF
ANOTHER FIRM OF COUNSEL FOR SUCH AFFECTED INDEMNITEE)), INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i)
THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (ii) THE PERFORMANCE BY
THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (iii) THE FAILURE OF THE
BORROWER OR ANY LOAN PARTY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iv) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY LOAN PARTY SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (v)
ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (vi) ANY OTHER ASPECT OF THE LOAN
DOCUMENTS, (vii) THE OPERATIONS OF THE BUSINESS OF THE BORROWER OR ANY OTHER
GROUP MEMBER BY SUCH PERSONS, (viii) ANY ASSERTION THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(ix) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OTHER GROUP MEMBER
OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (x) THE BREACH OR NON-COMPLIANCE BY
THE BORROWER OR ANY OTHER GROUP MEMBER WITH ANY ENVIRONMENTAL LAW APPLICABLE TO
THE BORROWER OR ANY OTHER GROUP MEMBER, (xi) THE PAST OWNERSHIP BY THE BORROWER
OR ANY OTHER GROUP MEMBER OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xii) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY OTHER GROUP MEMBER OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER
OR ANY OTHER GROUP MEMBER, (xiii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO THE BORROWER OR ANY OTHER GROUP MEMBER, (xiv) ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xv) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY ANY LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE



91

[Credit Agreement]

--------------------------------------------------------------------------------

OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE
OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING ALL TYPES OF
NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE
OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY
ONE OR MORE OF THE INDEMNITEES INCLUDING ORDINARY NEGLIGENCE; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO (X) ARISE
FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE,
(Y) ARISE SOLELY OUT OF ANY CLAIM, ACTION, INQUIRY, SUIT, LITIGATION,
INVESTIGATION OR PROCEEDING THAT DOES NOT INVOLVE AN ACT OR OMISSION OF ANY LOAN
PARTY, ANY OF THEIR AFFILIATES OR SUBSIDIARIES AND THAT IS BROUGHT BY AN
INDEMNITEE AGAINST ANY OTHER INDEMNITEE (OTHER THAN ANY CLAIM, ACTION, SUIT,
INQUIRY, LITIGATION, INVESTIGATION OR PROCEEDING AGAINST THE ADMINISTRATIVE
AGENT IN ITS CAPACITY OR IN FULFILLING ITS ROLE AS AN ADMINISTRATIVE AGENT OR
(Z) RELATE TO TAXES, WHICH SHALL BE SUBJECT TO INDEMNIFICATION PURSUANT TO
SECTION 5.02.

(c)NEITHER PARENT NOR THE BORROWER SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH INDEMNITEE AFFECTED THEREBY, SETTLE ANY THREATENED OR PENDING CLAIM OR
ACTION THAT WOULD GIVE RISE TO THE RIGHT OF ANY INDEMNITEE TO CLAIM
INDEMNIFICATION HEREUNDER UNLESS SUCH SETTLEMENT (X) INCLUDES A FULL AND
UNCONDITIONAL RELEASE OF ALL LIABILITIES ARISING OUT OF SUCH CLAIM OR ACTION
AGAINST SUCH INDEMNITEE, (Y) DOES NOT INCLUDE ANY STATEMENT AS TO OR AN
ADMISSION OF FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON BEHALF OF SUCH
INDEMNITEE AND (Z) REQUIRES NO ACTION ON THE PART OF THE INDEMNITEE OTHER THAN
ITS CONSENT.

(d)NO INDEMNITEE SEEKING INDEMNIFICATION OR CONTRIBUTION UNDER THIS AGREEMENT
WILL, WITHOUT THE BORROWER’S WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED), SETTLE, COMPROMISE, CONSENT TO
THE ENTRY OF ANY JUDGMENT IN OR OTHERWISE SEEK TO TERMINATE ANY INVESTIGATION,
LITIGATION OR PROCEEDING REFERRED TO HEREIN; HOWEVER IF ANY OF THE FOREGOING
ACTIONS IS TAKEN WITH THE BORROWER’S CONSENT OR IF THERE IS A FINAL AND
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION FOR THE PLAINTIFF
IN ANY SUCH INVESTIGATION, LITIGATION OR PROCEEDING, THE BORROWER AGREES TO
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM AND AGAINST ANY AND ALL ACTUAL
LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES BY REASON
OF SUCH ACTION OR JUDGMENT IN ACCORDANCE WITH THE PROVISIONS OF THE PRECEDING
PARAGRAPHS. NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, IF AT ANY TIME
AN INDEMNITEE SHALL HAVE REQUESTED INDEMNIFICATION OR CONTRIBUTION IN ACCORDANCE
WITH THIS AGREEMENT, PARENT AND THE BORROWER SHALL BE LIABLE FOR ANY SETTLEMENT
OR OTHER ACTION REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE EFFECTED
WITHOUT THE BORROWER’S CONSENT IF (A) SUCH SETTLEMENT OR OTHER ACTION IS ENTERED
INTO MORE THAN 30 DAYS AFTER RECEIPT BY THE



92

[Credit Agreement]

--------------------------------------------------------------------------------

BORROWER OF SUCH REQUEST FOR SUCH INDEMNIFICATION OR CONTRIBUTION AND (B) THE
BORROWER SHALL NOT HAVE PROVIDED SUCH INDEMNIFICATION OR CONTRIBUTION IN
ACCORDANCE WITH SUCH REQUEST PRIOR TO THE DATE OF SUCH SETTLEMENT OR OTHER
ACTION.

(e)No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages have resulted from the willful misconduct, bad faith or gross negligence
of any Indemnitee (as determined by a final non-appealable judgment of a court
of competent jurisdiction.

(f)To the extent that Parent or the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, any Agent or any Arranger under
Section 12.03(a) or (b), each Lender severally agrees to pay to the
Administrative Agent, such Agent or such Arranger, as the case may be, such
Lender’s Applicable Percentage (as determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Agent or such Arranger in its capacity as
such.

(g)To the extent permitted by applicable law, Parent and the Borrower shall not,
and shall cause each Group Member not to, assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof.  No Indemnitee, Loan
Party or Subsidiary shall be liable for any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or the use of the proceeds thereof.

(h)All amounts due under this Section 12.03 shall be payable not later than 10
days after written demand therefor.

Section 12.04Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)(i)  Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees (each an “Assignee”) all or a portion of its
rights and obligations



93

[Credit Agreement]

--------------------------------------------------------------------------------

under this Agreement (including all or a portion of its Loans at the time owing
to it) with the prior written consent of:

(A)the Borrower (such consent not to be unreasonably withheld or delayed);
provided that no consent of the Borrower shall be required if (1) an Event of
Default has occurred and is continuing or (2) at any other time, such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided further,
that the Borrower shall be deemed to have consented to any such assignment
unless the Borrower shall object thereto by written notice to the Administrative
Agent with five (5) Business Days after having received written notice thereof;
and

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender (or an
Affiliate of a Lender) immediately prior to giving effect to such assignment.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $2,500,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $4,000, payable by the assigning Lender; and

(D)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E)the Assignee must not be a natural person or an Affiliate or Subsidiary of
the Borrower.

(iii)Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02 and



94

[Credit Agreement]

--------------------------------------------------------------------------------

Section 12.03).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.04(c).

(iv)The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.  In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and forward a copy of
such revised Annex I to the Borrower and each Lender.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire and, if required hereunder, applicable tax forms (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in this Section 12.04(b) and any written consent to such
assignment required by this Section 12.04(b), the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 12.04(b).

(vi)Notwithstanding the foregoing, no assignment or participation shall be made
to any Loan Party or any Affiliate of a Loan Party.

(c)(i)  Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent or any other Person, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (D) the selling Lender shall
maintain the Participant Register.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 12.02(b) that affects such
Participant.  In addition such agreement must provide that the Participant be
bound by the provisions of Section 12.03.  Subject to Section 12.04(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, and Section 5.02 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b).  To the extent
permitted by law, each Participant also shall be entitled



95

[Credit Agreement]

--------------------------------------------------------------------------------

to the benefits of Section 12.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 4.01(c) as though it were a Lender.
 Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(ii)A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.02 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Non-U.S. Lender if it were
a Lender shall not be entitled to the benefits of Section 5.02 unless such
Participant agrees, for the benefit of the Borrower, to comply with Section
5.02(g) as though it were a Lender (it being understood the documentation
required under Section 5.02(g) shall be provided only to the selling Lender).

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or a central bank, and this Section 12.04(d) shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e)Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the other Loan Parties to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

Section 12.05Survival; Revival; Reinstatement.

(a)All covenants, agreements, representations and warranties made by the Loan
Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any other
Secured Obligations are outstanding and so long as the Commitments have not
expired or been terminated.  The provisions of Section



96

[Credit Agreement]

--------------------------------------------------------------------------------

5.01, Section 5.02 and Section 12.03 and ARTICLE XI shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans or the termination of this
Agreement, any other Loan Document or any provision hereof or thereof.

(b)To the extent that any payments on the Secured Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations shall be revived
and continue as if such payment or proceeds had not been received and the
Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall, and shall cause each other Loan
Party to, take such action as may be reasonably requested by the Administrative
Agent and the Lenders to effect such reinstatement.

Section 12.06Counterparts; Integration; Effectiveness.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b)This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c)Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile or
other similar electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 12.07Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of the



97

[Credit Agreement]

--------------------------------------------------------------------------------

Borrower or any other Loan Party against any of and all the obligations of the
Borrower or any other Loan Party owed to such Lender now or hereafter existing
under this Agreement or any other Loan Document, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured.  The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.

Section 12.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY: SUBMITS (AND PARENT
AND THE BORROWER SHALL CAUSE EACH GROUP MEMBER TO SUBMIT) FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT
OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE
DISTRICT COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF;
PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT WILL
PREVENT ANY PARTY FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR
EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS IN ANY OTHER FORUM IN WHICH
JURISDICTION CAN BE ESTABLISHED.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

(c)EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d)EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER



98

[Credit Agreement]

--------------------------------------------------------------------------------

THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO
NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11Confidentiality.  Each of the Administrative Agent and the Lenders
(severally and not jointly) agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and required to keep such Information confidential),
(b) to the extent requested by any regulatory authority having authority over
the Administrative Agent or any Lender, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement or any other Loan Document, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
12.11, to (i) any Assignee of or Participant in, or any prospective Assignee of
or Participant in, any of its rights or obligations under this Agreement
(provided that such Person agrees to be bound by the provisions of this Section
12.11) or (ii) any actual or prospective counterparty (or its advisors) to any
Swap Agreement relating to the Borrower and its obligations (provided that such
Person agrees to be bound by the provisions of this Section 12.11), (g) on a
confidential basis to the CUSIP Service Bureau, IHSMarkit or any similar agency
in connection with the issuance and monitoring of CUSIP numbers with respect to
this Agreement or the Loans, or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section 12.11, “Information” means all information received from Parent,
the Borrower or any Subsidiary relating to Parent, the Borrower or any
Subsidiary and their businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by Parent, the Borrower or a Subsidiary.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 12.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 12.12Interest Rate Limitation.  It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
 Accordingly, if the transactions contemplated hereby would be usurious as to
any Lender under laws applicable to it (including the laws of the United States
of America and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows:  (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans or
Notes shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any



99

[Credit Agreement]

--------------------------------------------------------------------------------

excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Secured Obligations (or, to the
extent that the principal amount of the Secured Obligations shall have been or
would thereby be paid in full, refunded by such Lender to the Borrower); and (b)
in the event that the maturity of the Loans or Notes is accelerated by reason of
an election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Lender may never include more than the maximum amount allowed by such applicable
law, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Debt (or, to the extent that the principal
amount of the Debt shall have been or would thereby be paid in full, refunded by
such Lender to the Borrower).  All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans until payment in full so that
the rate or amount of interest on account of any Loans hereunder does not exceed
the maximum amount allowed by such applicable law.  If at any time and from time
to time (i) the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this
Section 12.12 and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender computed at the Highest Lawful Rate
applicable to such Lender, then the amount of interest payable to such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Lender until the total
amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section 12.12.

Section 12.13[Reserved].

Section 12.14No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including any other Loan
Party of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent or any Lender for
any reason whatsoever.  There are no third party beneficiaries.

Section 12.15EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS



100

[Credit Agreement]

--------------------------------------------------------------------------------

THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

Section 12.16USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
 Patriot Act.

Section 12.17Flood Insurance Provisions.  Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document.  As used herein, “Flood Insurance Regulations” means (a)
the National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time, (d) the Flood Insurance Reform Act of
2004 and (e) the Biggert-Waters Flood Reform Act of 2012, and any regulations
promulgated thereunder.

Section 12.18Releases.

(a)Release Upon Payment in Full.  Upon (i) the irrevocable and indefeasible
payment in full in cash of all principal, interest (including interest accruing
during the pendency of an insolvency or liquidation proceeding, regardless of
whether allowed or allowable in such insolvency or liquidation proceeding) and
premium, if any, on all Loans outstanding under the Credit Agreement and (ii)
the payment in full in cash or posting of cash collateral in respect of all
other obligations or amounts that are outstanding under the Credit Agreement
(other than indemnity obligations not yet due and payable of which the Borrower
has not received a notice of potential claim), (the satisfaction of each of the
foregoing clauses (i) through (ii), “Payment in Full”) the Administrative Agent,
at the written request and expense of the Borrower, will promptly release,
reassign and transfer the Collateral to the Loan Parties.

(b)Further Assurances.  If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Loan Party in a transaction permitted by the Loan
Documents, such Collateral shall be automatically released from the Liens
created by the Loan Documents and the Administrative Agent, at the request and
sole expense of the applicable Loan Party, shall promptly execute and deliver to
such Loan Party all releases or other documents reasonably necessary or
desirable for the release of the Liens created by the applicable Security
Instrument on such Collateral.  At the request and sole expense of the Borrower,
a Loan Party shall be released from its obligations under the Loan Documents in
the event that all the capital stock or other Equity Interests of such Loan
Party shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Loan Documents; provided that the Borrower shall have delivered
to the Administrative Agent, at least five Business Days (or such shorter period
as the Administrative Agent may agree in its sole discretion) prior to the date
of the proposed release, a written request for release identifying the relevant
Loan Party and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with this Agreement and the other Loan Documents.



101

[Credit Agreement]

--------------------------------------------------------------------------------

Section 12.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.20Intercreditor Agreements. Each Lender hereunder (a) acknowledges
that it has received a copy of the Intercreditor Agreement, (b) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (c) agrees
that it will be bound by and will not take any actions contrary to the
provisions of the Intercreditor Agreement and (d) authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement as Second
Priority Representative and on behalf of such Lender.

Section 12.21Effect of Amendment and Restatement.  On the Effective Date, the
Existing Credit Facilities shall be amended and restated in their entirety as
set forth herein.  This Agreement has been given in renewal, extension,
rearrangement and increase, and not in extinguishment of the obligations under
the Existing Credit Facilities and the notes and other documents related
thereto.  This Agreement does not constitute a novation of the obligations and
liabilities under the Existing Credit Facilities or evidence repayment of any
such obligations and liabilities.  Additionally, the substantive rights and
obligations of the parties hereto shall be governed by this Agreement, rather
than the Existing Credit Facilities.  Without limitation of any of the
foregoing, (a) this Agreement shall not in any way release or impair the rights,
duties, Secured Obligations (as defined in the Existing Credit Facilities) to
the extent in force and effect thereunder as of the Effective Date and except as
modified hereby or by documents, instruments and agreements executed and
delivered in connection herewith, and all of such rights, duties, Secured
Obligations are assumed, ratified and affirmed by the Parent, the Borrower and
each of the Guarantors; (b) all indemnification obligations of the Parent and
the Borrower and each of the Guarantors under the Existing Credit Facilities
shall survive the execution and delivery of this Agreement and shall continue in
full force and effect for the benefit of the Lenders (as defined in the Existing
Credit Facilities) and any other Person indemnified under the Existing Credit
Facilities at any time prior to the Effective Date; (c) the Secured Obligations
incurred under the Existing Credit Facilities shall, to the extent outstanding
on the Effective Date, continue outstanding under this Agreement and shall not
be deemed to be paid, released, discharged or otherwise satisfied by the
execution of this Agreement, and this Agreement shall not constitute a
refinancing, substitution or novation of such Debt or any of the other rights,
duties and obligations of the parties hereunder; and (d) any and all references
to the Existing Credit Facilities in any of the Loan



102

[Credit Agreement]

--------------------------------------------------------------------------------

Documents shall (as defined in the Existing Credit Facilities), without further
action of the parties, be deemed a reference to the Existing Credit Facilities,
as amended and restated by this Agreement, and as this Agreement shall be
further amended, restated, supplemented or otherwise modified from time to time,
and any and all references to the “Loan Documents” (as defined in the Existing
Credit Facilities) in any such Loan Documents shall be deemed a reference to the
Loan Documents under the Existing Credit Facilities, as amended and restated by
this Agreement, and as this Agreement shall be further amended, restated,
supplemented or otherwise modified from time to time.

Section 12.22Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, default rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such default rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States.



[SIGNATURES BEGIN NEXT PAGE]

103

[Credit Agreement]

--------------------------------------------------------------------------------